EXECUTION COPY

 

Exhibit 10.43

--------------------------------------------------------------------------------

 

Koppers Inc.

Issuer

 

9 7/8% Senior Secured Notes Due 2013

 

The Subsidiary Guarantors named herein

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of October 15, 2003

 

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank

Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

--------------------------------------------------------------------------------

   Indenture Section


--------------------------------------------------------------------------------

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.10

      (b)

   7.08; 7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   13.03

      (c)

   13.03

313(a)

   7.06

      (b)(1)

   7.06

      (b)(2)

   7.06

      (c)

   13.02

      (d)

   7.06

314(a)

   4.02; 4.09; 13.02

      (b)

   11.02

      (c)(1)

   13.04

      (c)(2)

   13.04

      (c)(3)

   13.04

      (d)

   11.04

      (e)

   13.05

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05; 13.02

      (c)

   7.01

      (d)

   7.01

      (e)

   6.11

316(a)(last sentence)

   13.06

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   6.07

      (c)

   9.04

317(a)(1)

   6.08

      (a)(2)

   6.09

      (b)

   2.04

318(a)

   13.01

      (b)

   N.A.

      (c)

   N.A.

 

N.A. means Not Applicable.

 

--------------------------------------------------------------------------------

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Article 1

 

Definitions and Incorporation by Reference

    

SECTION 1.01

  

Definitions

   1

SECTION 1.02

  

Other Definitions

   42

SECTION 1.03

  

Incorporation by Reference of Trust Indenture Act

   42

SECTION 1.04

  

Rules of Construction

   43

Article 2

 

The Securities

    

SECTION 2.01

  

Form and Dating

   44

SECTION 2.02

  

Execution and Authentication

   44

SECTION 2.03

  

Registrar and Paying Agent

   45

SECTION 2.04

  

Paying Agent To Hold Money in Trust

   46

SECTION 2.05

  

Securityholder Lists

   46

SECTION 2.06

  

Transfer and Exchange

   47

SECTION 2.07

  

Replacement Securities

   47

SECTION 2.08

  

Outstanding Securities

   47

SECTION 2.09

  

Temporary Securities

   48

SECTION 2.10

  

Cancellation

   48

SECTION 2.11

  

Defaulted Interest

   48

SECTION 2.12

  

CUSIP Numbers

   49

SECTION 2.13

  

Issuance of Additional Securities

   49

Article 3

 

Redemption

    

SECTION 3.01

  

Notices to Trustee

   50

SECTION 3.02

  

Selection of Securities to Be Redeemed

   50

SECTION 3.03

  

Notice of Redemption

   50

SECTION 3.04

  

Effect of Notice of Redemption

   51

SECTION 3.05

  

Deposit of Redemption Price

   52

SECTION 3.06

  

Securities Redeemed in Part

   52

Article 4

 

Covenants

    

SECTION 4.01

  

Payment of Securities

   52

 

i



--------------------------------------------------------------------------------

SECTION 4.02

  

SEC Reports

   52

SECTION 4.03

  

Limitation on Indebtedness

   53

SECTION 4.04

  

Limitation on Restricted Payments

   58

SECTION 4.05

  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

   62

SECTION 4.06

  

Limitation on Sales of Assets and Subsidiary Stock

   64

SECTION 4.07

  

Limitation on Affiliate Transactions

   71

SECTION 4.08

  

Limitation on the Sale or Issuance of Common Stock of Restricted Subsidiaries

   73

SECTION 4.09

  

Change of Control

   74

SECTION 4.10

  

Limitation on Liens

   75

SECTION 4.11

  

Limitation on Sale/Leaseback Transactions

   77

SECTION 4.12

  

Future Guarantors

   77

SECTION 4.13

  

Compliance Certificate

   77

SECTION 4.14

  

Further Instruments and Acts

   78

Article 5

 

Successor Company

    

SECTION 5.01

  

When Company May Merge or Transfer Assets

   78

Article 6

 

Defaults and Remedies

    

SECTION 6.01

  

Events of Default

   81

SECTION 6.02

  

Acceleration

   84

SECTION 6.03

  

Other Remedies

   84

SECTION 6.04

  

Waiver of Past Defaults

   85

SECTION 6.05

  

Control by Majority

   85

SECTION 6.06

  

Limitation on Suits

   85

SECTION 6.07

  

Rights of Holders to Receive Payment

   86

SECTION 6.08

  

Collection Suit by Trustee

   86

SECTION 6.09

  

Trustee May File Proofs of Claim

   86

SECTION 6.10

  

Priorities

   87

SECTION 6.11

  

Undertaking for Costs

   87

SECTION 6.12

  

Waiver of Stay or Extension Laws

   88

Article 7

 

Trustee

    

SECTION 7.01

  

Duties of Trustee

   88

SECTION 7.02

  

Rights of Trustee

   89

SECTION 7.03

  

Individual Rights of Trustee

   90

 

ii



--------------------------------------------------------------------------------

SECTION 7.04

  

Trustee’s Disclaimer

   90

SECTION 7.05

  

Notice of Defaults

   90

SECTION 7.06

  

Reports by Trustee to Holders

   91

SECTION 7.07

  

Compensation and Indemnity

   91

SECTION 7.08

  

Replacement of Trustee

   92

SECTION 7.09

  

Successor Trustee by Merger

   93

SECTION 7.10

  

Eligibility; Disqualification

   93

SECTION 7.11

  

Preferential Collection of Claims Against Company

   94

Article 8

 

Discharge of Indenture; Defeasance

    

SECTION 8.01

  

Discharge of Liability on Securities; Defeasance

   95

SECTION 8.02

  

Conditions to Defeasance

   96

SECTION 8.03

  

Application of Trust Money

   97

SECTION 8.04

  

Repayment to Company

   98

SECTION 8.05

  

Indemnity for Government Obligations

   98

SECTION 8.06

  

Reinstatement

   98

Article 9

 

Amendments

    

SECTION 9.01

  

Without Consent of Holders

   98

SECTION 9.02

  

With Consent of Holders

   100

SECTION 9.03

  

Compliance with Trust Indenture Act

   101

SECTION 9.04

  

Revocation and Effect of Consents and Waivers

   101

SECTION 9.05

  

Notation on or Exchange of Securities

   102

SECTION 9.06

  

Trustee To Sign Amendments

   102

SECTION 9.07

  

Payment for Consent

   103

Article 10

 

Subsidiary Guaranties

    

SECTION 10.01

  

Guaranties

   103

SECTION 10.02

  

Limitation on Liability

   106

SECTION 10.03

  

Successors and Assigns

   106

SECTION 10.04

  

No Waiver

   106

SECTION 10.05

  

Modification

   106

SECTION 10.06

  

Release of Subsidiary Guarantor

   107

SECTION 10.07

  

Contribution

   107

 

iii



--------------------------------------------------------------------------------

Article 11

 

Security Documents

    

SECTION 11.01

  

Collateral and Security Documents

   108

SECTION 11.02

  

Recordings and Opinions

   109

SECTION 11.03

  

Release of Collateral

   110

SECTION 11.04

  

Permitted Releases Not To Impair Lien; Trust Indenture Act Requirements

   111

SECTION 11.05

  

Certificates to the Trustee

   112

SECTION 11.06

  

Suits To Protect the Collateral

   112

SECTION 11.07

  

Authorization of Receipt of Funds by the Trustee Under the Security Documents

   113

SECTION 11.08

  

Purchaser Protected

   113

SECTION 11.09

  

Powers Exercisable by Receiver or Trustee

   113

SECTION 11.10

  

Release upon Termination of the Company’s Obligations

   114

SECTION 11.11

  

Collateral Agent

   114

SECTION 11.12

  

Designations

   115

Article 12

 

Application of Trust Moneys

    

SECTION 12.01

  

“Trust Moneys” Defined

   115

SECTION 12.02

  

Retirement of Securities

   116

SECTION 12.03

  

Withdrawals of Insurance Proceeds and Condemnation Awards

   118

SECTION 12.04

  

Powers Exercisable Notwithstanding Event of Default

   120

SECTION 12.05

  

Powers Exercisable by Trustee or Receiver

   120

SECTION 12.06

  

Disposition of Securities Retired

   121

SECTION 12.07

  

Investment and Use of Trust Moneys

   121

Article 13

 

Miscellaneous

    

SECTION 13.01

  

Trust Indenture Act Controls

   122

SECTION 13.02

  

Notices

   122

SECTION 13.03

  

Communication by Holders with Other Holders

   123

SECTION 13.04

  

Certificate and Opinion as to Conditions Precedent

   123

SECTION 13.05

  

Statements Required in Certificate or Opinion

   124

SECTION 13.06

  

When Securities Disregarded

   124

 

iv



--------------------------------------------------------------------------------

SECTION 13.07

  

Rules by Trustee, Paying Agent and Registrar

   124

SECTION 13.08

  

Legal Holidays

   125

SECTION 13.09

  

Governing Law

   125

SECTION 13.10

  

No Recourse Against Others

   125

SECTION 13.11

  

Successors

   125

SECTION 13.12

  

Multiple Originals

   125

SECTION 13.13

  

Table of Contents; Headings

   125

 

Rule 144A/Regulation S/IAI Appendix

 

Exhibit  1 –

  

Form of Initial Security

Exhibit A –

  

Form of Exchange Security or Private Exchange Security

Exhibit  2 –

  

Form of Transferee Letter of Representation

 

v



--------------------------------------------------------------------------------

 

INDENTURE dated as of October 15, 2003, among KOPPERS INC., a Pennsylvania
corporation (the “Company”), the SUBSIDIARY GUARANTORS from time to time party
hereto and JPMORGAN CHASE BANK (the “Trustee”).

 

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Company’s Initial Securities,
Exchange Securities and Private Exchange Securities (collectively, the
“Securities”):

 

Article 1

 

Definitions and Incorporation by Reference

 

SECTION 1.01 Definitions.

 

“Additional Assets” means (1) any property, plant or equipment used in a Related
Business; (2) the Capital Stock of a Person that becomes a Restricted Subsidiary
as a result of the acquisition of such Capital Stock by the Company or another
Restricted Subsidiary; or (3) Capital Stock constituting a minority interest in
any Person that at such time is a Restricted Subsidiary; provided, however, that
any such Restricted Subsidiary described in clause (2) or (3) above is primarily
engaged in a Related Business.

 

“Additional Securities” means Securities issued under this Indenture after the
Issue Date and in compliance with Sections 2.13 and 4.03, it being understood
that any Securities issued in exchange for or replacement of any Initial
Security issued on the Issue Date shall not be an Additional Security, including
any such Securities issued in compliance with a Registration Rights Agreement.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings

 

1



--------------------------------------------------------------------------------

correlative to the foregoing. For purposes of Sections 4.04, 4.06 and 4.07 only,
“Affiliate” shall also mean any beneficial owner of Capital Stock representing
10% or more of the total voting power of the Voting Stock (on a fully diluted
basis) of the Company or of rights or warrants to purchase such Capital Stock
(whether or not currently exercisable) and any Person who would be an Affiliate
of any such beneficial owner pursuant to the first sentence hereof.

 

“Applicable Indebtedness” means:

 

(1) in respect of any asset that is the subject of an Asset Disposition at a
time when such asset is included in the Collateral, Senior Indebtedness or
Indebtedness of a Subsidiary or any other non-debt obligation that, in each
case, is secured at such time by Collateral under a Lien that takes priority
over the Lien in respect of the Securities under the Security Documents; or

 

(2) in respect of any asset that is the subject of an Asset Disposition at a
time when such asset is not included in the Collateral but is owned, directly or
indirectly, by a Foreign Subsidiary the stock of which is included in the
Collateral, any Indebtedness or other obligation referred to in clause (1)
above, any Indebtedness of such Foreign Subsidiary or any Indebtedness of any
other Foreign Subsidiary that is a Wholly Owned Subsidiary; or

 

(3) in respect of any other asset, Senior Indebtedness.

 

“Applicable Senior Indebtedness” means:

 

(1) in respect of any asset that is the subject of an Asset Disposition at a
time when such asset is included in the Collateral, Senior Indebtedness that is
secured at such time by Collateral; or

 

(2) in respect of any asset that is the subject of an Asset Disposition at a
time when such asset is not included in the Collateral but is owned, directly or
indirectly, by a Foreign Subsidiary the stock of which is included in the
Collateral, Senior Indebtedness that is secured at such time by Collateral; or

 

2



--------------------------------------------------------------------------------

(3) in respect of any other asset, Senior Indebtedness.

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Company or
any Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:

 

(1) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Restricted Subsidiary);

 

(2) all or substantially all the assets of any division or line of business of
the Company or any Restricted Subsidiary; or

 

(3) any other assets of the Company or any Restricted Subsidiary outside of the
ordinary course of business of the Company or such Restricted Subsidiary;

 

(other than, in the case of clauses (1), (2) and (3) above, (A) a disposition by
a Restricted Subsidiary to the Company or by the Company or a Restricted
Subsidiary to a Restricted Subsidiary, (B) for purposes of Section 4.06 only,
(i) a disposition (other than a disposition of Collateral) that constitutes a
Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) and that is not prohibited by Section
4.04 and (ii) a disposition of all or substantially all the assets of the
Company in accordance with Section 5.01; (C) a disposition of assets (other than
any assets that constitute Collateral) with a fair market value of less than
$500,000; (D) a disposition of cash or Temporary Cash Investments; (E) the
creation of a Lien (but not the sale or other disposition of the property
subject to such Lien); (F) any disposition of receivables and related assets
(including contract rights of the type described in the definition of “Qualified
Securitization Transaction”) to a Securitization Entity pursuant to a Qualified
Securitization Transaction for the fair market value thereof, including cash and
Temporary Cash Investments in an amount at least equal to 80% of the fair

 

3



--------------------------------------------------------------------------------

market value thereof (for purposes of this clause (F), Purchase Money Notes will
be deemed to be cash); and (G) any transfer of receivables and related assets
(including contract rights of the type described in the definition of “Qualified
Securitization Transaction”), or a fractional undivided interest therein, by a
Securitization Entity in a Qualified Securitization Transaction).

 

For purposes of Section 4.06 only, the disposition of Capital Stock of a Person
will be treated as a disposition of all Collateral owned by such Person if after
giving effect to such disposition of such Capital Stock, the Company and the
Restricted Subsidiaries do not control such Person.

 

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate borne
by the Securities, compounded annually) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation”.

 

“Australian Security Agreements” means each Security Agreement, dated as of
October 15, 2003, among Koppers Australia Holding Company Pty Ltd, Koppers
Australia Pty Ltd, Koppers Carbon Materials & Chemicals Pty Ltd, Koppers Wood
Products Pty Ltd, Koppers Shipping Pty Ltd, Continental Carbon Australia Pty Ltd
and Koppers Investment Subsidiary Pty Ltd, in favor of the Trustee.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (1) the sum of the products of
the numbers of years from the date of determination to the dates of each
successive scheduled principal payment of or redemption or similar payment with
respect to such Indebtedness multiplied by the amount of such payment by (2) the
sum of all such payments.

 

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board.

 

4



--------------------------------------------------------------------------------

“Business Day” means each day which is not a Legal Holiday.

 

“Canadian Security Documents” means the Deed of Hypothec, dated as of October
15, 2003, between the Company and the Trustee.

 

“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 4.10, a Capital Lease Obligation will be deemed
to be secured by a Lien on the property being leased.

 

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

 

“Change of Control” means the occurrence of any of the following events:

 

(1) prior to the first public offering of common stock of the Company, the
Permitted Holders cease to be the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of a majority in the
aggregate of the total voting power of the Voting Stock of the Company, whether
as a result of issuance of securities of the Company, any merger, consolidation,
liquidation or dissolution of the Company, or any direct or indirect transfer of
securities (for purposes of this clause (1) and clause (2) below, the Permitted
Holders shall be deemed to beneficially own any Voting Stock of the Company (the
“specified person”) held by any other Person (the “parent entity”) so long as
the Permitted Holders beneficially own (as so defined), directly or indirectly,
in the aggregate a majority of the voting power of the Voting Stock of the
parent entity);

 

5



--------------------------------------------------------------------------------

(2) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in clause (1) above, except that for purposes of
this clause (2), (x) such person shall be deemed to have “beneficial ownership”
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time and (y) such person
shall not be deemed to have “beneficial ownership” of any shares solely as a
result of a voting or similar agreement entered into in connection with a merger
agreement or asset sale agreement), directly or indirectly, of more than 35% of
the total voting power of the Voting Stock of the Company; provided, however,
that the Permitted Holders beneficially own (as defined in clause (1) above),
directly or indirectly, in the aggregate a lesser percentage of the total voting
power of the Voting Stock of the Company than such other person and do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors (for the purposes of
this clause (2), such other person shall be deemed to beneficially own any
Voting Stock of a specified person held by a parent entity, if such other person
is the beneficial owner (as defined in this clause (2)), directly or indirectly,
of more than 35% of the voting power of the Voting Stock of such parent entity
and the Permitted Holders beneficially own (as defined in clause (1) above),
directly or indirectly, in the aggregate a lesser percentage of the voting power
of the Voting Stock of such parent entity and do not have the right or ability
by voting power, contract or otherwise to elect or designate for election a
majority of the board of directors of such parent entity);

 

(3) individuals who on the Issue Date constituted the Board of Directors
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors of the Company then still in office who
were either directors on the Issue Date or whose election or nomination for
election was previously so approved) cease for any reason to

 

6



--------------------------------------------------------------------------------

constitute a majority of the Board of Directors then in office;

 

(4) the adoption of a plan relating to the liquidation or dissolution of the
Company; or

 

(5) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another Person other than a transaction in which holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the voting power of the Voting Stock of the transferee
Person or surviving Person in such merger or consolidation transaction
immediately after such transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the collateral provided for and described in the Security
Documents.

 

“Collateral Agent” means the Trustee in its capacity as “Collateral Agent”
hereunder and under the Security Documents, and any successor thereto in such
capacity.

 

“Commodity Agreement” means any forward contracts, commodity swap, commodity
option or other similar financial agreement or arrangement relating to, or the
value of which is dependent upon, fluctuations in commodity prices.

 

“Common Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents or interests in (however designated) equity of such Person,
excluding any Preferred Stock and any debt securities convertible into such
equity.

 

“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter,

 

7



--------------------------------------------------------------------------------

means the successor and, for purposes of any provision contained herein and
required by the TIA, each other obligor on the Securities.

 

“Consolidated Coverage Ratio” as of any date of determination means the ratio of

 

(a) the aggregate amount of EBITDA for the period of the most recent four
consecutive fiscal quarters ending at least 45 days prior to the date of such
determination to

 

(b) Consolidated Interest Expense for such four fiscal quarters;

 

provided, however, that

 

(1) if the Company or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
is an Incurrence of Indebtedness, or both, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Indebtedness as if such Indebtedness had been Incurred on the
first day of such period;

 

(2) if the Company or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness since the beginning of such
period or if any Indebtedness is to be repaid, repurchased, defeased or
otherwise discharged (in each case other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) on the date of the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio, EBITDA and Consolidated
Interest Expense for such period shall be calculated on a pro forma basis as if
such discharge had occurred on the first day of such period and as if the
Company or such Restricted Subsidiary had not earned the interest income
actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness;

 

(3) if since the beginning of such period the Company or any Restricted
Subsidiary shall have made any Asset Disposition, EBITDA for such period shall
be

 

8



--------------------------------------------------------------------------------

reduced by an amount equal to EBITDA (if positive) directly attributable to the
assets which are the subject of such Asset Disposition for such period, or
increased by an amount equal to EBITDA (if negative), directly attributable
thereto for such period and Consolidated Interest Expense for such period shall
be reduced by an amount equal to the Consolidated Interest Expense directly
attributable to any Indebtedness of the Company or any Restricted Subsidiary
repaid, repurchased, defeased or otherwise discharged with respect to the
Company and its continuing Restricted Subsidiaries in connection with such Asset
Disposition for such period (or, if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period directly
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Company and its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such sale);

 

(4) if since the beginning of such period the Company or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary) or
an acquisition of assets, including any acquisition of assets occurring in
connection with a transaction requiring a calculation to be made hereunder,
which constitutes all or substantially all of an operating unit of a business,
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any
Indebtedness) as if such Investment or acquisition occurred on the first day of
such period; and

 

(5) if since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Company or any Restricted
Subsidiary since the beginning of such period) shall have made any Asset
Disposition, any Investment or acquisition of assets that would have required an
adjustment pursuant to clause (3) or (4) above if made by the Company or a
Restricted Subsidiary during such period, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto as if such Asset Disposition, Investment or acquisition occurred on the
first day of such period.

 

9



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting Officer of the Company.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness to the extent such Interest Rate Agreement has a remaining
term in excess of 12 months). If any Indebtedness is incurred under a revolving
credit facility and is being given pro forma effect, the interest on such
Indebtedness shall be calculated based on the average daily balance of such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent that such Indebtedness was incurred solely for working capital
purposes.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and its consolidated Restricted Subsidiaries, plus, to
the extent not included in such total interest expense, and to the extent
incurred by the Company or its Restricted Subsidiaries, without duplication:

 

(1) interest expense attributable to Capital Lease Obligations;

 

(2) amortization of debt discount and debt issuance cost;

 

(3) capitalized interest;

 

(4) non-cash interest expense;

 

(5) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

(6) net payments pursuant to Hedging Obligations;

 

(7) dividends accrued in respect of all Preferred Stock held by Persons other
than the Company

 

10



--------------------------------------------------------------------------------

or a Restricted Subsidiary (other than dividends payable solely in Capital Stock
(other than Disqualified Stock) of the Company); provided, however, that such
dividends will be multiplied by a fraction, the numerator of which is one and
the denominator of which is one minus the effective combined tax rate of the
issuer of such Preferred Stock (expressed as a decimal) for such period (as
estimated by the chief financial officer of the Company in good faith);

 

(8) interest incurred in connection with Investments in discontinued operations;

 

(9) interest accruing on any Indebtedness of any other Person if such
Indebtedness is in default to the extent such Indebtedness is Guaranteed by (or
secured by the assets of) the Company or any Restricted Subsidiary; and

 

(10) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Company) in connection with
Indebtedness Incurred by such plan or trust.

 

“Consolidated Net Income” means, for any period, the net income of the Company
and its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:

 

(1) any net income of any Person (other than the Company) if such Person is not
a Restricted Subsidiary, except that:

 

(A) subject to the exclusion contained in clause (4) below, the Company’s equity
in the net income of any such Person for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Company or a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Restricted Subsidiary, to the limitations contained in
clause (3) below); and

 

11



--------------------------------------------------------------------------------

(B) the Company’s equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income;

 

(2) any net income (or loss) of any Person acquired by the Company or a
Subsidiary in a pooling of interests transaction (or any transaction accounted
for in a manner similar to a pooling of interests) for any period prior to the
date of such acquisition;

 

(3) any net income of any Restricted Subsidiary if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Company, except that:

 

(A) subject to the exclusion contained in clause (4) below, the Company’s equity
in the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
permitted at the date of determination to be distributed by such Restricted
Subsidiary during such period to the Company or another Restricted Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Subsidiary, to the limitation contained
in this clause); and

 

(B) the Company’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

 

(4) any gain (or loss) realized upon the sale or other disposition of any assets
of the Company, its consolidated Subsidiaries or any other Person (including
pursuant to any sale-and-leaseback arrangement) which is not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Capital Stock of any Person;

 

(5) any gain or loss realized upon the discontinuation of the utility pole
business of the

 

12



--------------------------------------------------------------------------------

Company and its Restricted Subsidiaries up to a cumulative aggregate amount of
$13.0 million;

 

(6) extraordinary gains or losses; and

 

(7) the cumulative effect of a change in accounting principles;

 

in each case, for such period. Notwithstanding the foregoing, for the purpose of
Section 4.04 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to the Company or a Restricted
Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted pursuant to Section
4.04(a)(3)(D).

 

“Credit Agent” means PNC Bank, National Association, in its capacity as
administrative agent for the lenders pursuant to the Credit Agreement as of the
Issue Date, or any other Person otherwise designated “Credit Agent” pursuant to
the Intercreditor Agreement.

 

“Credit Agreement” means the Credit Agreement dated as of May 12, 2003, by and
among, the Company, certain of its Subsidiaries, the lenders referred to
therein, PNC Bank, National Association, as Administrative Agent, National City
Bank of Pennsylvania, as Syndication Agent, and Citizens Bank of Pennsylvania,
Fleet National Bank and Wachovia Bank, National Association, as co-Documentation
Agents, together with the related documents thereto (including the term loans
and revolving loans thereunder, any guarantees and security documents), as
amended, extended, replaced, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any agreement
(and related document) governing Indebtedness incurred to Refinance, in whole or
in part, the borrowings and commitments then outstanding or permitted to be
outstanding under such Credit Agreement or a successor Credit Agreement.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

 

13



--------------------------------------------------------------------------------

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

 

(1) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

 

(2) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Stock; or

 

(3) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

 

in each case on or prior to the first anniversary of the Stated Maturity of the
Securities; provided, however, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
first anniversary of the Stated Maturity of the Securities shall not constitute
Disqualified Stock if (A) the “asset sale” or “change of control” provisions
applicable to such Capital Stock are not more favorable to the holders of such
Capital Stock than the corresponding terms applicable to the Securities in
Sections 4.06 and 4.09 of this Indenture and (B) any such requirement only
becomes operative after compliance with such corresponding terms applicable to
the Securities, including the purchase of any Securities tendered pursuant
thereto.

 

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to the Indenture; provided, however, that if such

 

14



--------------------------------------------------------------------------------

Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

 

“Domestic Restricted Subsidiary” means a Restricted Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

 

“EBITDA” for any period means the sum of Consolidated Net Income, plus the
following to the extent deducted in calculating such Consolidated Net Income:

 

(1) all income tax expense of the Company and its consolidated Restricted
Subsidiaries;

 

(2) Consolidated Interest Expense;

 

(3) depreciation and amortization expense of the Company and its consolidated
Restricted Subsidiaries (excluding amortization expense attributable to a
prepaid operating activity item that was paid in cash in a prior period); and

 

(4) all other non-cash charges of the Company and its consolidated Restricted
Subsidiaries (excluding any such non-cash charge to the extent that it
represents an accrual of or reserve for cash expenditures in any future period);

 

in each case for such period. Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation and amortization
and non-cash charges of, a Restricted Subsidiary shall be added to Consolidated
Net Income to compute EBITDA only to the extent (and in the same proportion,
including by reason of minority interests) that the net income or loss of such
Restricted Subsidiary was included in calculating Consolidated Net Income and
only if a corresponding amount would be permitted at the date of determination
to be dividended or otherwise made available to the Company by such Restricted
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations

 

15



--------------------------------------------------------------------------------

applicable to such Restricted Subsidiary or its stockholders.

 

“Equity Offering” means any public or private sale of the common stock of the
Company, other than any public offering with respect to the Company’s common
stock registered on Form S-8 or other issuances upon exercise of options by
employees of the Company or any of its Restricted Subsidiaries.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“First Lien Obligations” means (1) all Indebtedness Incurred under the Credit
Agreement, in an amount not to exceed the greater of (A) $130.0 million and (B)
the sum of (i) 60% of the book value of the inventory of the Company and its
Restricted Subsidiaries and (ii) 80% of the book value of the accounts
receivable of the Company and its Restricted Subsidiaries, plus in the case of
clauses (A) and (B) $20.0 million (provided, however, that such $20.0 million of
Indebtedness or any portion thereof is issued to and held by the same lender or
group of lenders providing the balance of the then outstanding Indebtedness
under the Credit Agreement), that is secured by a Lien permitted under clause
(7) of the definition of Permitted Liens and that is, except with respect to the
Credit Agreement, designated by the Company as first-lien Indebtedness, (2) all
other Obligations (not constituting Indebtedness) of the Company or any
Subsidiary Guarantor under the agreements governing such Indebtedness and (3)
all other Obligations of the Company or any Subsidiary Guarantor in respect of
Hedging Obligations or Obligations in respect of cash management services in
connection with such first-lien Indebtedness.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Company that is not
organized under the laws of the United States of America or any State thereof or
the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Issue Date, including those set forth in:

 

(1) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants;

 

16



--------------------------------------------------------------------------------

(2) statements and pronouncements of the Financial Accounting Standards Board;

 

(3) such other statements by such other entity as approved by a significant
segment of the accounting profession; and

 

(4) the rules and regulations of the SEC governing the inclusion of financial
statements (including pro forma financial statements) in periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.

 

All ratios and computations based on GAAP contained in this Indenture shall be
computed in conformity with GAAP.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

(2) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guaranty Agreement” means a supplemental indenture, in a form satisfactory to
the Trustee, pursuant to which a Subsidiary Guarantor guarantees the Company’s

 

17



--------------------------------------------------------------------------------

obligations with respect to the Securities on the terms provided for in this
Indenture.

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement

 

“Holder” or “Securityholder” means the Person in whose name a Security is
registered on the Registrar’s books.

 

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning.

 

Solely for purposes of determining compliance with Section 4.03:

 

(1) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

 

(2) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms; and

 

(3) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness;

 

shall not be deemed to be the Incurrence of Indebtedness.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(1) the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is

 

18



--------------------------------------------------------------------------------

responsible or liable, including, in each case, any premium on such indebtedness
to the extent such premium has become due and payable;

 

(2) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale/Leaseback Transactions entered into by such Person;

 

(3) all obligations of such Person issued or assumed as the deferred purchase
price of property, which purchase price is due more than six months after the
date of taking delivery of title to such property, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business);

 

(4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit);

 

(5) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Capital Stock of such Person or any
Subsidiary of such Person or that are determined by the value or liquidation
preference of such Capital Stock, the principal amount of such Capital Stock to
be determined in accordance with this Indenture;

 

(6) all obligations of the type referred to in clauses (1) through (5) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;

 

(7) all obligations of the type referred to in clauses (1) through (6) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such

 

19



--------------------------------------------------------------------------------

Person), the amount of such obligation being deemed to be the lesser of the
value of such property or assets and the amount of the obligation so secured;
and

 

(8) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

 

Notwithstanding the foregoing, in connection with the purchase by the Company or
any Restricted Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.

 

None of the following shall constitute “Indebtedness”:

 

(1) any trade payables or other similar liabilities to trade creditors and other
accrued current liabilities Incurred in the ordinary course of business as the
deferred purchase price of property;

 

(2) any liability for Federal, state, local or other taxes owed or owing by such
Person;

 

(3) amounts due in the ordinary course of business to royalty and working
interest owners;

 

(4) obligations arising from guarantees to suppliers, lessors, licensees,
contractors, franchisees or customers Incurred in the ordinary course of
business;

 

(5) obligations (other than express Guarantees of Indebtedness for borrowed
money) in respect of Indebtedness of Persons arising in connection with (A) the
sale or discount of accounts receivable, (B) trade

 

20



--------------------------------------------------------------------------------

acceptances and (C) endorsements of instruments for deposit in the ordinary
course of business;

 

(6) obligations in respect of performance, bid and surety bonds and completion
guarantees provided by the Company or any Restricted Subsidiary in the ordinary
course of business;

 

(7) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within two Business Days of its Incurrence; and

 

(8) any obligations under workers’ compensation laws and similar legislation.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm of national standing; provided, however, that such firm is not
an Affiliate of the Company.

 

“Initial Purchasers” means Credit Suisse First Boston LLC, Deutsche Bank
Securities Inc., UBS Securities LLC, PNC Capital Markets, Inc., NatCity
Investments, Inc., Fleet Securities, Inc., The Royal Bank of Scotland plc and
Wachovia Securities, Inc.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of October
15, 2003, among the Trustee, PNC Bank, National Association, the Company and the
Subsidiary Guarantors, as it may be amended from time to time in accordance with
its terms and the Indenture.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement or other financial agreement or arrangement with respect to
exposure to interest rates.

 

“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender) or other extensions
of credit (including by way of Guarantee

 

21



--------------------------------------------------------------------------------

or similar arrangement) or capital contribution to (by means of any transfer of
cash or other property to others or any payment for property or services for the
account or use of others), or any purchase or acquisition of Capital Stock,
Indebtedness or other similar instruments issued by such Person. Except as
otherwise provided for herein, the amount of an Investment shall be its fair
value at the time the Investment is made and without giving effect to subsequent
changes in value.

 

For purposes of the definition of “Unrestricted Subsidiary”, the definition of
“Restricted Payment” and Section 4.04:

 

(1) “Investment” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the fair market value of the net assets
of any Subsidiary of the Company at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to (A) the Company’s “Investment” in such Subsidiary
at the time of such redesignation less (B) the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of such Subsidiary at the time of such redesignation; and

 

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors.

 

“Issue Date” means October 15, 2003.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

22



--------------------------------------------------------------------------------

“Management Investors” means each member of the Company’s management that is
party to the Stockholders’ Agreement among the Permitted Holders as of the Issue
Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Net Available Cash” from an Asset Disposition means cash payments received
therefrom (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and proceeds
from the sale or other disposition of any securities received as consideration,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to such properties or assets or received in any other
non-cash form), in each case net of:

 

(1) all legal, title and recording tax expenses, commissions, financial,
advisory and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be accrued as a liability under
GAAP, as a consequence of such Asset Disposition;

 

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law, be repaid out of the proceeds from such Asset
Disposition;

 

(3) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset
Disposition;

 

(4) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property or
other assets disposed in such Asset Disposition and retained by the Company or
any Restricted Subsidiary after such Asset Disposition; and

 

23



--------------------------------------------------------------------------------

(5) any portion of the purchase price from an Asset Disposition placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition or otherwise in
connection with that Asset Disposition; provided, however, that upon the
termination of that escrow, Net Available Cash will be increased by any portion
of funds in the escrow that are released to the Company or any Restricted
Subsidiary.

 

“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

 

“Non-Recourse Securitization Entity Indebtedness” has the meaning set forth in
the definition of “Securitization Entity”.

 

“Obligations” means with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements
and other amounts payable pursuant to the documentation governing such
Indebtedness.

 

“Offering Circular” means the offering circular dated September 30, 2003, used
in connection with the sale of the Initial Securities issued on the Issue Date.

 

“Officer” means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed by two Officers.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company or the Trustee.

 

“Patent, Trademark and Copyright Security Agreement” means the Patent, Trademark
and Copyright

 

24



--------------------------------------------------------------------------------

Security Agreement, dated as of October 15, 2003, among the Company, the
domestic Subsidiary Guarantors and the Trustee.

 

“Permitted Collateral Debt” means (1) Refinancing Indebtedness in respect of the
Securities and (2) Refinancing Indebtedness in respect of First Lien
Obligations.

 

“Permitted Holders” means (1) Saratoga Associates III LLC, a Delaware limited
liability company, and its Affiliates, (2) the Management Investors and (3) any
Related Party. Except for a Permitted Holder specifically identified by name, in
determining whether Voting Stock is owned by a Permitted Holder, only Voting
Stock acquired by a Permitted Holder in its described capacity will be treated
as “beneficially owned” by such Permitted Holder.

 

“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in:

 

(1) the Company, a Restricted Subsidiary or a Person that will, upon the making
of such Investment, become a Restricted Subsidiary;

 

(2) another Person if, as a result of such Investment, such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Restricted Subsidiary;

 

(3) Temporary Cash Investments;

 

(4) receivables owing to the Company or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(5) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

25



--------------------------------------------------------------------------------

(6) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Company or such Restricted Subsidiary;

 

(7) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Company or any Restricted
Subsidiary or in satisfaction of judgments;

 

(8) any Person to the extent such Investment represents the non-cash portion of
the consideration received for (A) an Asset Disposition as permitted pursuant to
Section 4.06 or (B) a disposition of assets not constituting an Asset
Disposition;

 

(9) any Person where such Investment was acquired by the Company or any of its
Restricted Subsidiaries (A) in exchange for any other Investment or accounts
receivable held by the Company or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (B) as a result
of a foreclosure by the Company or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

(10) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Company or any Restricted Subsidiary;

 

(11) any Person to the extent such Investments consist of Hedging Obligations
otherwise permitted under Section 4.03;

 

(12) any Person existing on the Issue Date, and any extension, modification or
renewal of any such Investments existing on the Issue Date, but only to the
extent not involving additional advances, contributions or other Investments of
cash or other assets or other increases thereof (other than as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind

 

26



--------------------------------------------------------------------------------

securities, in each case, pursuant to the terms of such Investment as in effect
on the Issue Date;

 

(13) Investments by the Company in a Securitization Entity or any Investment by
a Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction which Investments consist of the transfer of
receivables and related assets; provided, however, that any Investment in a
Securitization Entity is in the form of (A) a Purchase Money Note, (B) an equity
interest, (C) obligations of the Securitization Entity to pay the purchase price
for assets transferred to it or (D) interests in accounts receivable generated
by the Company or a Restricted Subsidiary and, in each case, transferred to such
Securitization Entity or other Person in connection with a Qualified
Securitization Transaction; and

 

(14) Persons to the extent such Investment, when taken together with all other
Investments made pursuant to this clause (14) outstanding on the date such
Investment is made, does not exceed $10.0 million.

 

“Permitted Liens” means, with respect to any Person:

 

(1) pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review and Liens

 

27



--------------------------------------------------------------------------------

arising solely by virtue of any statutory or common law provision relating to
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
provided, however, that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board and (B) such deposit account is not intended by the Company or any
Restricted Subsidiary to provide collateral to the depository institution;

 

(3) Liens for property taxes not yet subject to penalties for non-payment or
which are being contested in good faith by appropriate proceedings;

 

(4) Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; provided, however, that such letters of credit do not
constitute Indebtedness;

 

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(6) Liens securing Indebtedness Incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, any property or assets of
such Person; provided, however, that the Lien may not extend to any other
property owned by such Person or any of its Restricted Subsidiaries at the time
the Lien is Incurred (other than assets and property affixed or appurtenant
thereto), and the Indebtedness (other than any interest thereon) secured by the
Lien may not be Incurred more than 180 days after the later of the acquisition,
completion of construction, repair, improvement, addition or

 

28



--------------------------------------------------------------------------------

commencement of full operation of the property subject to the Lien;

 

(7) Liens to secure Indebtedness under the Credit Agreement not to exceed the
greater of (A) $130.0 million and (B) the sum of (i) 60% of the book value of
the inventory of the Company and its Restricted Subsidiaries and (ii) 80% of the
book value of the accounts receivable of the Company and its Restricted
Subsidiaries, plus in the case of clauses (A) and (B) $20.0 million; provided,
however, that such $20.0 million of Indebtedness or any portion thereof is
issued to and held by the same lender or group of lenders providing the balance
of the then outstanding Indebtedness under the Credit Agreement;

 

(8) Liens existing on the Issue Date (other than Liens subject to clause (7) of
this definition);

 

(9) Liens on property or shares of Capital Stock of another Person at the time
such other Person becomes a Subsidiary of such Person; provided, however, that
the Liens may not extend to any other property owned by such Person or any of
its Restricted Subsidiaries (other than assets and property affixed or
appurtenant thereto);

 

(10) Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person; provided,
however, that the Liens may not extend to any other property owned by such
Person or any of its Restricted Subsidiaries (other than assets and property
affixed or appurtenant thereto);

 

(11) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Restricted Subsidiary of such Person;

 

(12) Liens securing Hedging Obligations so long as such Hedging Obligations
relate to Indebtedness that is, and is permitted to be under this Indenture,
secured by a Lien on the same property securing such Hedging Obligations;

 

(13) Liens encumbering property or assets under construction arising from
progress or partial payments

 

29



--------------------------------------------------------------------------------

by a customer of the Company or any one of its Subsidiaries relating to such
property or assets;

 

(14) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in the foregoing
clause (6), (8), (9) or (10) or clause (15) or (16) below; provided, however,
that: (A) such new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property or proceeds or distributions thereof); and (B) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clause (6), (8), (9), (10),
(15) or (16) at the time the original Lien became a Permitted Lien and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

 

(15) Liens upon the Collateral securing the Securities and any Additional
Securities; and

 

(16) Liens to secure Indebtedness of any Foreign Subsidiary that is not a
Subsidiary Guarantor permitted to be Incurred under Section 4.03.

 

Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (6), (9) or (10) above to the extent such Lien applies to
any Additional Assets acquired directly or indirectly from Net Available Cash
pursuant to Section 4.06. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Pledge Agreements” means (a) the Pledge Agreement, dated as of October 15,
2003, among the Company, the domestic Subsidiary Guarantors and the Trustee and
(b)

 

30



--------------------------------------------------------------------------------

the Pledge Agreement, dated as of October 15, 2003, between World-Wide Ventures
Corporation and the Trustee.

 

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

 

“principal” of a Security means the principal of the Security plus the premium,
if any, payable on the Security which is due or overdue or is to become due at
the relevant time.

 

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Company or any
Subsidiary of the Company in connection with a Qualified Securitization
Transaction to a Securitization Entity, which note shall be repaid from cash
available to the Securitization Entity, other than amounts required to be
established as reserves pursuant to agreements, amounts paid to investors in
respect of interest, principal and other amounts paid in connection with the
purchase of newly generated receivables.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to (1) a Securitization Entity, in the case of a transfer by
the Company or any of its Subsidiaries, and (2) any other Person, in the case of
a transfer by a Securitization Entity, or may grant a security interest in, any
accounts receivable, whether now existing or arising or acquired in the future,
of the Company or any of its Subsidiaries, and any assets related thereto,
including all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, proceeds of such accounts receivable and other assets,
including contract rights, that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.

 

31



--------------------------------------------------------------------------------

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Company or any Restricted Subsidiary existing on the Issue Date or
Incurred in compliance with this Indenture, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:

 

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

 

(2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

 

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced; and

 

(4) if the Indebtedness being Refinanced is subordinated in right of payment to
the Securities, such Refinancing Indebtedness is subordinated in right of
payment to the Securities at least to the same extent as the Indebtedness being
Refinanced;

 

provided further, however, that Refinancing Indebtedness shall not include (A)
Indebtedness of a Subsidiary that is not a Subsidiary Guarantor that Refinances
Indebtedness of the Company or (B) Indebtedness of the Company or a Restricted
Subsidiary that Refinances Indebtedness of an Unrestricted Subsidiary.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated
September 30, 2003,

 

32



--------------------------------------------------------------------------------

among the Company, the Subsidiary Guarantors and the Initial Purchasers.

 

“Related Business” means any business in which the Company or any of the
Restricted Subsidiaries was engaged on the Issue Date and any business related,
ancillary or complementary to such business.

 

“Related Party” means (1) any majority owned Subsidiary, or spouse or immediate
family member (in the case of an individual) of any Permitted Holder, (2) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons holding a controlling interest of
which consist solely of one or more Permitted Holders and/or such other Persons
referred to in the immediately preceding clause (1) or (3) any executor,
administrator, trustee, manager, director or other similar fiduciary of any
Person referred to in the immediately preceding clause (2) acting solely in such
capacity.

 

“Restricted Payment” with respect to any Person means:

 

(1) the declaration or payment of any dividends or any other distributions of
any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (A) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (B) dividends or distributions payable solely to the Company or a
Restricted Subsidiary and (C) pro rata dividends or other distributions made by
a Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));

 

(2) the purchase, redemption or other acquisition or retirement for value of any
Capital Stock of the Company held by any Person (other than by a Restricted
Subsidiary) or of any Capital Stock of a Restricted Subsidiary held by any
Affiliate of the Company (other than by a Restricted Subsidiary), including in
connection with any merger or consolidation and including the exercise of any
option

 

33



--------------------------------------------------------------------------------

to exchange any Capital Stock (other than into Capital Stock of the Company that
is not Disqualified Stock);

 

(3) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations or Disqualified
Stock of the Company or any Subsidiary Guarantor (other than (A) from the
Company or a Restricted Subsidiary or (B) the purchase, repurchase, redemption,
defeasance or other acquisition of Subordinated Obligations or Disqualified
Stock purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition);
or

 

(4) the making of any Investment (other than a Permitted Investment) in any
Person.

 

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Facility” means the revolving credit facility contained in the
Credit Agreement and any other facility or financing arrangement that
Refinances, in whole or in part, any such revolving credit facility.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or a Restricted Subsidiary on the Issue Date or thereafter acquired
by the Company or a Restricted Subsidiary whereby the Company or a Restricted
Subsidiary transfers such property to a Person and the Company or a Restricted
Subsidiary leases it from such Person.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Parties” means (a) the Trustee, (b) the Collateral Agent, (c) each
Securityholder, (d) the beneficiaries of each indemnification obligation
undertaken by the Company or any Subsidiary Guarantor under any Security
Document and (e) the successors and assigns of each of the foregoing.

 

34



--------------------------------------------------------------------------------

“Securities” means the Securities issued under this Indenture.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Securitization Entity” means a Wholly Owned Subsidiary (or a wholly owned
Subsidiary of another Person in which the Company or any Subsidiary of the
Company makes an Investment and in which the Company or any Subsidiary of the
Company transfers accounts receivable) that engages in no activities other than
in connection with the financing of accounts receivable and that is designated
by the Board of Directors of the Company (as provided below) as a Securitization
Entity and:

 

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

(a) is guaranteed by the Company or any Restricted Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

 

(b) is recourse to or obligates the Company or any Restricted Subsidiary (other
than such Securitization Entity) in any way other than pursuant to Standard
Securitization Undertakings; or

 

(c) subjects any property or asset of the Company or any Restricted Subsidiary
(other than such Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (such Indebtedness described in this clause (1),
“Non-Recourse Securitization Entity Indebtedness”);

 

(2) with which neither the Company nor any Restricted Subsidiary (other than
such Securitization Entity) has any material contract, agreement, arrangement or
understanding other than those that might be obtained at the time from Persons
that are not Affiliates of the Company, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable of such
entity; and

 

35



--------------------------------------------------------------------------------

(3) to which neither the Company nor any Restricted Subsidiary (other than such
Securitization Entity) has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Any designation of a Subsidiary as a Securitization Entity shall be evidenced to
the Trustee by filing with the Trustee a certified copy of the resolution of the
Board of Directors of the Company giving effect to the designation and an
Officers’ Certificate certifying that the designation complied with the
preceding conditions and was permitted by the Indenture.

 

“Security Agreement” means the Security Agreement, dated as of October 15, 2003,
among the Company, the domestic Subsidiary Guarantors and the Trustee.

 

“Security Documents” means the Canadian Security Documents, the Australian
Security Agreements, the Patent, Trademark and Copyright Security Agreement, the
Pledge Agreements, the Security Agreement, the Security Trust Deed, any
agreements pursuant to which assets are added to the Collateral and any other
instruments or documents entered into or delivered in connection with any of the
foregoing, as such agreements, instruments or documents may from time to time be
amended.

 

“Security Obligations” means (a) the due and punctual payment by the Company of
(i) the Obligations and (ii) all other monetary obligations of the Company to
any Secured Parties, in each case under this Indenture, the Securities and each
of the Security Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including, monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Company under or pursuant to this Indenture, the Securities
and each of the Security Documents and (c) the due and punctual payment and
performance of all the obligations of each Subsidiary Guarantor under or
pursuant to the Indenture, the Subsidiary Guarantees and each of the Security
Documents.

 

36



--------------------------------------------------------------------------------

“Security Trust Deed” means the Security Trust Deed, dated as of October 15,
2003, among Koppers Australia Holdings Company Pty Ltd, Koppers Australia Pty
Ltd, Koppers Carbon Materials * Chemicals Pty Ltd, Koppers Wood Products Pty
Ltd, Koppers Shipping Pty Ltd, Continental Carbon Australia Pty Ltd, Koppers
Investment Subsidiary Pty Ltd and the Trustee.

 

“Senior Indebtedness” means with respect to any Person:

 

(1) Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter Incurred; and

 

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above

 

unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other Obligations are subordinate in right of payment
to the Securities or the Subsidiary Guaranty of such Person, as the case may be;
provided, however, that Senior Indebtedness shall not include:

 

(1) any obligation of such Person to the Company or any Subsidiary;

 

(2) any liability for Federal, state, local or other taxes owed or owing by such
Person;

 

(3) any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities);

 

(4) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

 

37



--------------------------------------------------------------------------------

(5) that portion of any Indebtedness which at the time of Incurrence is Incurred
in violation of this Indenture.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

 

“Specified Permitted Liens” means Permitted Liens, other than any Liens
described in clause (9), (10), (11) or (16).

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Restricted
Subsidiary that are customary in an accounts receivable securitization
transaction, including servicing of the obligations thereunder.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

 

“Subordinated Obligation” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Issue Date or thereafter Incurred) which
is subordinate or junior in right of payment to the Securities or a Subsidiary
Guaranty of such Person, as the case may be, pursuant to a written agreement to
that effect.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by (1) such Person, (2) such Person and one or more Subsidiaries of
such Person or (3) one or more Subsidiaries of such Person.

 

38



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary of the Company that executes this
Indenture as a guarantor on the Issue Date and each other Subsidiary of the
Company that thereafter guarantees the Securities pursuant to the terms of this
Indenture.

 

“Subsidiary Guaranty” means a Guarantee by a Subsidiary Guarantor of the
Company’s obligations with respect to the Securities.

 

“Temporary Cash Investments” means any of the following:

 

(1) any investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof;

 

(2) investments in demand and time deposit accounts, certificates of deposit and
money market deposits maturing within one year of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America, any State thereof or any foreign country
recognized by the United States of America, and which bank or trust company has
capital, surplus and undivided profits aggregating in excess of $50.0 million
(or the foreign currency equivalent thereof) and has outstanding debt which is
rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act) or any money-market fund sponsored by a registered
broker dealer or mutual fund distributor;

 

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) above entered into with a bank
meeting the qualifications described in clause (2) above;

 

(4) investments in commercial paper, maturing not more than one year after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein

 

39



--------------------------------------------------------------------------------

is made of “P-1” (or higher) according to Moody’s or “A-1” (or higher) according
to Standard & Poor’s;

 

(5) investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by Standard & Poor’s or “A” by
Moody’s; and

 

(6) investments in money market funds that invest substantially all their assets
in securities of the types described in clauses (1) through (5) above.

 

“Term Loan Facility” means the term loan facility contained in the Credit
Agreement and any other facility or financing arrangement that Refinances in
whole or in part any such term loan facility.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date of this Indenture.

 

“Trust Officer” means any officer or assistant officer of the Trustee assigned
and duly authorized by the Trustee to administer corporate trust matters in
relation to this Indenture.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

 

“Unrestricted Subsidiary” means:

 

(1) any Subsidiary of the Company that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below; and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

 

40



--------------------------------------------------------------------------------

On the Issue Date, (1) Koppers Mauritius and (2) Koppers (China) Carbon &
Chemical Co., Ltd will be designated as Unrestricted Subsidiaries.

 

The Board of Directors may designate any Subsidiary of the Company (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or holds any Lien on any property of, the Company or any other
Subsidiary of the Company that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that either (A) the Subsidiary to be so
designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under Section
4.04. The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation (A) the Company could Incur $1.00 of additional Indebtedness
under Section 4.03(a) and (B) no Default shall have occurred and be continuing.
Any such designation by the Board of Directors shall be evidenced to the Trustee
by promptly filing with the Trustee a copy of the resolution of the Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

 

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than U.S. dollars, at any time for determination thereof, the amount of
U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as published in The Wall Street Journal in
the “Exchange Rates” column under the heading “Currency Trading” on the date two
Business Days prior to such determination.

 

Except as described in Section 4.03, whenever it is necessary to determine
whether the Company has complied with any provision in this Indenture or a
Default has occurred and an amount is expressed in a currency other than U.S.
dollars, such amount will be treated as the U.S. Dollar Equivalent determined as
of the date such amount is initially determined in such currency.

 

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership

 

41



--------------------------------------------------------------------------------

interest in such obligations) of the United States of America (including any
agency or instrumentality thereof) for the payment of which the full faith and
credit of the United States of America is pledged and which are not callable at
the issuer’s option.

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

 

“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Company or one
or more other Wholly Owned Subsidiaries.

 

SECTION 1.02 Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in
Section


--------------------------------------------------------------------------------

 

“Affiliate Transaction”

   4.07 (a)

“Bankruptcy Law”

   6.01  

“Change of Control Offer”

   4.09 (b)

“covenant defeasance option”

   8.01 (b)

“Custodian”

   6.01  

“Event of Default”

   6.01  

“Guaranteed Obligations”

   10.01  

“legal defeasance option”

   8.01 (b)

“Offer”

   4.06 (c)

“Offer Amount”

   4.06 (d)(2)

“Offer Period”

   4.06 (d)(2)

“Paying Agent”

   2.03  

“Purchase Date”

   4.06 (d)(1)

“Registrar”

   2.03  

“Successor Company”

   5.01 (a)(1)

“Trust Moneys”

   12.01  

 

SECTION 1.03 Incorporation by Reference of Trust Indenture Act. This Indenture
is subject to the mandatory provisions of the TIA which are incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

 

“Commission” means the SEC;

 

42



--------------------------------------------------------------------------------

“indenture securities” means the Securities and the Subsidiary Guarantees;

 

“indenture security holder” means a Securityholder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the indenture securities means the Company, each Subsidiary
Guarantor and any other obligor on the indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

SECTION 1.04 Rules of Construction. Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) “including” means including without limitation;

 

(5) words in the singular include the plural and words in the plural include the
singular;

 

(6) unsecured Indebtedness shall not be deemed to be subordinate or junior to
secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

 

(7) secured Indebtedness shall not be deemed to be subordinate or junior to any
other secured Indebtedness merely because it has a junior priority with respect
to the same collateral;

 

(8) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on

 

43



--------------------------------------------------------------------------------

a balance sheet of the issuer dated such date prepared in accordance with GAAP;

 

(9) the principal amount of any Preferred Stock shall be (A) the maximum
liquidation value of such Preferred Stock or (B) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater; and

 

(10) all references to the date the Securities were originally issued shall
refer to the Issue Date.

 

Article 2

 

The Securities

 

SECTION 2.01 Form and Dating. Provisions relating to the Initial Securities, the
Private Exchange Securities and the Exchange Securities are set forth in the
Rule 144A/Regulation S Appendix attached hereto (the “Appendix”) which is hereby
incorporated in, and expressly made part of, this Indenture. The Initial
Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit 1 to the Appendix which is hereby
incorporated in, and expressly made a part of, this Indenture. The Exchange
Securities, the Private Exchange Securities and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A, which is hereby
incorporated in and expressly made a part of this Indenture. The Securities may
have notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
Each Security shall be dated the date of its authentication. The terms of the
Securities set forth in the Appendix and Exhibit A are part of the terms of this
Indenture.

 

SECTION 2.02 Execution and Authentication. Two Officers shall execute the
Securities for the Company by manual or facsimile signature. The Company’s seal
shall be impressed, affixed, imprinted or reproduced on the Securities and may
be in facsimile form.

 

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee

 

44



--------------------------------------------------------------------------------

authenticates the Security, the Security shall be valid nevertheless.

 

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

 

On the Issue Date, the Trustee shall authenticate and deliver $320.0 million of
9 7/8% Senior Secured Notes Due 2013 and, at any time from time to time
thereafter, the Trustee shall authenticate and deliver Securities for original
issue in an aggregate principal amount specified in such order, in each case
upon a written order of the Company signed by two Officers or by an Officer and
either an Assistant Treasurer or an Assistant Secretary of the Company. Such
order shall specify the amount of the Securities to be authenticated and the
date on which the original issue of Securities is to be authenticated and, in
the case of an issuance of Additional Securities pursuant to Section 2.13 after
the Issue Date, shall certify that such issuance is in compliance with Section
4.03.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Securities. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.

 

SECTION 2.03 Registrar and Paying Agent. The Company shall maintain an office or
agency where Securities may be presented for registration of transfer or for
exchange (the “Registrar”) and an office or agency where Securities may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Securities and of their transfer and exchange. The Company may have one
or more co-registrars and one or more additional paying agents. The term “Paying
Agent” includes any additional paying agent.

 

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall

 

45



--------------------------------------------------------------------------------

incorporate the terms of the TIA. The agreement shall implement the provisions
of this Indenture that relate to such agent. The Company shall notify the
Trustee of the name and address of any such agent. If the Company fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.07. The
Company or any Wholly Owned Subsidiary incorporated or organized within The
United States of America may act as Paying Agent, Registrar, co-registrar or
transfer agent.

 

The Company hereby appoints the Trustee as initial Registrar and Paying Agent in
connection with the Securities and the Trustee hereby accepts such appointments,
subject to the terms herein.

 

SECTION 2.04 Paying Agent To Hold Money in Trust. Prior to each due date of the
principal and interest on any Security, the Company shall deposit with the
Paying Agent a sum sufficient to pay such principal and interest when so
becoming due. The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Securityholders or the Trustee all money held by the Paying Agent for
the payment of principal of or interest on the Securities and shall notify the
Trustee of any default by the Company in making any such payment. If the Company
or a Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and to account
for any funds disbursed by the Paying Agent. Upon complying with this Section,
the Paying Agent shall have no further liability for the money delivered to the
Trustee.

 

SECTION 2.05 Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, the
Company shall furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Securityholders.

 

46



--------------------------------------------------------------------------------

SECTION 2.06 Transfer and Exchange. The Securities shall be issued in registered
form and shall be transferable only upon the surrender of a Security for
registration of transfer. When a Security is presented to the Registrar or a
co-registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if the requirements of this Indenture and Section
8-401(1) of the Uniform Commercial Code are met. When Securities are presented
to the Registrar or a co-registrar with a request to exchange them for an equal
principal amount of Securities of other denominations, the Registrar shall make
the exchange as requested if the same requirements are met.

 

SECTION 2.07 Replacement Securities. If a mutilated Security is surrendered to
the Registrar or if the Holder of a Security claims that the Security has been
lost, destroyed or wrongfully taken, the Company shall execute and the Trustee
shall authenticate a replacement Security if the requirements of Section 8-405
of the Uniform Commercial Code are met and the Holder satisfies any other
reasonable requirements of the Trustee. If required by the Trustee or the
Company, such Holder shall furnish an indemnity bond sufficient in the judgment
of the Company and the Trustee to protect the Company, the Trustee, the Paying
Agent, the Registrar and any co-registrar from any loss which any of them may
suffer if a Security is replaced. The Company and the Trustee may charge the
Holder for their expenses in replacing a Security.

 

Every replacement Security is an additional Obligation of the Company.

 

SECTION 2.08 Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding. A Security does not cease to be outstanding because the Company or
an Affiliate of the Company holds the Security.

 

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a bona fide purchaser.

 

47



--------------------------------------------------------------------------------

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Securities (or
portions thereof) to be redeemed or maturing, as the case may be, then on and
after that date such Securities (or portions thereof) cease to be outstanding
and interest on them ceases to accrue.

 

SECTION 2.09 Temporary Securities. Until definitive Securities are ready for
delivery, the Company may execute and the Trustee shall authenticate (pursuant
to a valid order by the Company) temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall execute and the Trustee shall
authenticate (pursuant to a valid order by the Company) definitive Securities
and deliver them in exchange for temporary Securities.

 

SECTION 2.10 Cancellation. The Company at any time may deliver Securities to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Securities surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel and destroy
(subject to the record retention requirements of the Exchange Act) all
Securities surrendered for registration of transfer, exchange, payment or
cancellation in accordance with its customary practices and deliver a
certificate of such destruction to the Company unless the Company directs the
Trustee to deliver canceled Securities to the Company. The Company may not issue
new Securities to replace Securities it has redeemed, paid or delivered to the
Trustee for cancellation.

 

SECTION 2.11 Defaulted Interest. If the Company defaults in a payment of
interest on the Securities, the Company shall pay defaulted interest (plus
interest on such defaulted interest to the extent lawful) in any lawful manner.
The Company may pay the defaulted interest to the persons who are
Securityholders on a subsequent special record date. The Company shall fix or
cause to be fixed any such special record date and payment date to the
reasonable satisfaction of the Trustee and shall promptly mail to each
Securityholder a notice that

 

48



--------------------------------------------------------------------------------

states the special record date, the payment date and the amount of defaulted
interest to be paid.

 

SECTION 2.12 CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use
“CUSIP” numbers, which the Company shall have provided to the Trustee, in
notices of redemption as a convenience to Holders; provided, however, that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Securities or as contained in any notice
of a redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such redemption shall not be affected
by any defect in or omission of such numbers.

 

SECTION 2.13 Issuance of Additional Securities. After the Issue Date, the
Company shall be entitled, subject to its compliance with Section 4.03, to issue
Additional Securities under this Indenture in an aggregate principal amount of
no greater than $75.0 million, which Securities shall have identical terms as
the Initial Securities issued on the Issue Date, other than with respect to the
date of issuance and issue price. All the Securities issued under this Indenture
shall be treated as a single class for all purposes of this Indenture.

 

With respect to any Additional Securities, the Company shall set forth in a
resolution of the Board of Directors and an Officers’ Certificate, a copy of
each of which shall be delivered to the Trustee, the following information:

 

(1) the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to this Indenture and the provision of
Section 4.03 that the Company is relying on to issue such Additional Securities;

 

(2) the issue price, the issue date and the CUSIP number of such Additional
Securities; provided, however, that no Additional Securities may be issued at a
price that would cause such Additional Securities to have “original issue
discount” within the meaning of Section 1273 of the Code; and

 

49



--------------------------------------------------------------------------------

(3) whether such Additional Securities shall be Initial Securities or shall be
issued in the form of Exchange Securities as set forth in Exhibit A.

 

Article 3

 

Redemption

 

SECTION 3.01 Notices to Trustee. If the Company elects to redeem Securities
pursuant to paragraph 5 of the Securities, it shall notify the Trustee in
writing of the redemption date, the principal amount of Securities to be
redeemed and the paragraph of the Securities pursuant to which the redemption
will occur.

 

The Company shall give each notice to the Trustee provided for in this Section
at least 60 days before the redemption date unless the Trustee, in its sole
discretion, consents to a shorter period. Such notice shall be accompanied by an
Officers’ Certificate and an Opinion of Counsel from the Company to the effect
that such redemption will comply with the conditions herein.

 

SECTION 3.02 Selection of Securities to Be Redeemed. If fewer than all the
Securities are to be redeemed, the Trustee shall select the Securities to be
redeemed pro rata or by lot or by a method that complies with applicable legal
and securities exchange requirements, if any, and that the Trustee in its sole
discretion shall deem to be fair and appropriate and in accordance with methods
generally used at the time of selection by fiduciaries in similar circumstances.
The Trustee shall make the selection from outstanding Securities not previously
called for redemption. The Trustee may select for redemption portions of the
principal of Securities that have denominations larger than $1,000. Securities
and portions of them the Trustee selects shall be in principal amounts of $1,000
or a whole multiple of $1,000. Provisions of this Indenture that apply to
Securities called for redemption also apply to portions of Securities called for
redemption. The Trustee shall notify the Company promptly of the Securities or
portions of Securities to be redeemed.

 

SECTION 3.03 Notice of Redemption. At least 30 days but not more than 60 days
before a date for redemption of Securities, the Company shall mail a notice of
redemption by first-class mail to each Holder of

 

50



--------------------------------------------------------------------------------

Securities to be redeemed at such Holder’s registered address.

 

The notice shall identify the Securities to be redeemed and shall state:

 

(1) the redemption date;

 

(2) the redemption price;

 

(3) the name and address of the Paying Agent;

 

(4) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

 

(5) if fewer than all the outstanding Securities are to be redeemed, the
identification and principal amounts of the particular Securities to be
redeemed;

 

(6) that, unless the Company defaults in making such redemption payment,
interest on Securities (or portion thereof) called for redemption ceases to
accrue on and after the redemption date; and

 

(7) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Securities.

 

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense. In such event, the Company shall
provide the Trustee with the information required by this Section.

 

SECTION 3.04 Effect of Notice of Redemption. Once notice of redemption is
mailed, Securities called for redemption become due and payable on the
redemption date and at the redemption price stated in the notice. Upon surrender
to the Paying Agent, such Securities shall be paid at the redemption price
stated in the notice, plus accrued interest to the redemption date (subject to
the right of Holders of record on the relevant record date to receive interest
due on the related interest payment date). Failure to give notice or any defect
in the notice to any Holder shall not affect the validity of the notice to any
other Holder.

 

51



--------------------------------------------------------------------------------

SECTION 3.05 Deposit of Redemption Price. Prior to the redemption date, the
Company shall deposit with the Paying Agent (or, if the Company or a Subsidiary
is the Paying Agent, shall segregate and hold in trust) money sufficient to pay
the redemption price of and accrued interest on all Securities to be redeemed on
that date other than Securities or portions of Securities called for redemption
which have been delivered by the Company to the Trustee for cancellation.

 

SECTION 3.06 Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
for the Holder (at the Company’s expense) a new Security equal in principal
amount to the unredeemed portion of the Security surrendered.

 

Article 4

 

Covenants

 

SECTION 4.01 Payment of Securities. The Company shall promptly pay the principal
of and interest on the Securities on the dates and in the manner provided in the
Securities and in this Indenture. Principal and interest shall be considered
paid on the date due if on such date the Trustee or the Paying Agent holds in
accordance with this Indenture money sufficient to pay all principal and
interest then due.

 

The Company shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

 

SECTION 4.02 SEC Reports. Whether or not the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, so long as any
Securities are outstanding, the Company shall file with the SEC (subject to the
next sentence) and provide the Trustee and Holders with such annual reports and
other reports as are specified in Sections 13 and 15(d) of the Exchange Act and
applicable to a U.S. corporation subject to such Sections, such reports to be so
filed and provided at the times specified for the filings of such reports under
such Sections, and containing all the information, audit reports and exhibits
required for such reports. If at any time the Company is not subject to the
periodic reporting

 

52



--------------------------------------------------------------------------------

requirements of the Exchange Act for any reason, the Company shall nevertheless
continue filing the reports specified in the preceding sentence with the SEC
within the time periods required unless the SEC will not accept such a filing.
The Company shall not take any action for the purpose of causing the SEC not to
accept such filings. If, notwithstanding the foregoing, the SEC will not accept
such filings for any reason, the Company shall post the reports specified in the
first sentence of this Section 4.02 on its website within the time periods that
would apply if the Company were required to file those reports with the SEC.
Notwithstanding the foregoing, the Company shall be entitled to satisfy such
requirements prior to the effectiveness of the Exchange Offer Registration
Statement or the Shelf Registration Statement (each as defined in the
Registration Rights Agreement) by filing with the SEC the Exchange Offer
Registration Statement or Shelf Registration Statement, to the extent that any
such Registration Statement contains substantially the same information (and at
substantially the same time) as would be required to be filed by the Company if
it were subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, and by providing the Trustee and Holders with such Registration
Statement (and any amendments thereto) promptly following the filing thereof.

 

At any time that any of the Company’s Subsidiaries are Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations”, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

 

In addition, the Company shall furnish to the Holders of the Securities and to
prospective investors, upon the requests of such Holders, any information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act so
long as the Securities are not freely transferable under the Securities Act.

 

SECTION 4.03 Limitation on Indebtedness. (a) The Company shall not, and shall
not permit any

 

53



--------------------------------------------------------------------------------

Restricted Subsidiary to, Incur, directly or indirectly, any Indebtedness;
provided, however, that the Company and the Subsidiary Guarantors shall be
entitled to Incur Indebtedness if, on the date of such Incurrence and after
giving effect thereto on a pro forma basis, the Consolidated Coverage Ratio
exceeds 2 to 1.

 

(b) Notwithstanding the foregoing paragraph (a), the Company and the Restricted
Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:

 

(1) Indebtedness Incurred by the Company or any Subsidiary Guarantor pursuant to
any Revolving Credit Facility; provided, however, that, immediately after giving
effect to any such Incurrence, the aggregate principal amount of all
Indebtedness Incurred under this clause (b)(1) and clause (b)(12) and then
outstanding does not exceed the greater of (A) $100.0 million less the sum of
all principal payments with respect to such Indebtedness pursuant to Section
4.06(a)(3)(A) hereof and (B) the sum of (i) 60% of the book value of the
inventory of the Company and its Restricted Subsidiaries and (ii) 80% of the
book value of the accounts receivable of the Company and its Restricted
Subsidiaries;

 

(2) Indebtedness Incurred by the Company or any Subsidiary Guarantor pursuant to
any Term Loan Facility; provided, however, that, after giving effect to any such
Incurrence, the aggregate principal amount of all Indebtedness Incurred under
this clause (b)(2) and then outstanding does not exceed $30.0 million;

 

(3) Indebtedness owed to and held by the Company or a Restricted Subsidiary;
provided, however, that (A) any subsequent issuance or transfer of any Capital
Stock which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to the
Company or a Restricted Subsidiary) shall be deemed, in each case, to constitute
the Incurrence of such Indebtedness by the obligor thereon, (B) if the Company
is the obligor on such Indebtedness, such Indebtedness (other than Indebtedness
owed to a Subsidiary Guarantor) is expressly subordinated to the prior payment
in full in cash of all obligations with respect to the Securities, and (C) if a
Subsidiary Guarantor is the obligor on such Indebtedness, such

 

54



--------------------------------------------------------------------------------

Indebtedness (other than Indebtedness owed to the Company or a Subsidiary
Guarantor) is expressly subordinated to the prior payment in full in cash of all
obligations of such obligor with respect to its Subsidiary Guaranty;

 

(4) the Securities (other than any Additional Securities);

 

(5) Indebtedness outstanding on the Issue Date (other than Indebtedness
described in clause (1), (2), (3) or (4) of this Section 4.03(b));

 

(6) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or prior
to the date on which such Subsidiary was acquired by the Company (other than
Indebtedness Incurred in connection with, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by the Company); provided, however, that on the date of such
acquisition and after giving pro forma effect thereto, the Company would have
been able to Incur at least $1.00 of additional Indebtedness pursuant to Section
4.03(a);

 

(7) Refinancing Indebtedness in respect of Indebtedness Incurred pursuant to
Section 4.03(a) or pursuant to clause (4), (5) or (6) or this clause (7);
provided, however, that to the extent such Refinancing Indebtedness directly or
indirectly Refinances Indebtedness of a Subsidiary Incurred pursuant to clause
(6), such Refinancing Indebtedness shall be Incurred only by such Subsidiary;

 

(8) Hedging Obligations consisting of (i) Interest Rate Agreements directly
related to Indebtedness permitted to be Incurred by the Company and its
Restricted Subsidiaries pursuant to this Indenture or (ii) Currency Agreements
entered into in the ordinary course of business;

 

(9) Indebtedness consisting of the Subsidiary Guaranty of a Subsidiary Guarantor
and any Guarantee by a Subsidiary Guarantor of Indebtedness Incurred pursuant to
Section 4.03(a) or pursuant to clause (1), (2) or (5) of this Section 4.03(b) or
pursuant to

 

55



--------------------------------------------------------------------------------

clause (7) of this Section 4.03(b) to the extent the Refinancing Indebtedness
Incurred thereunder directly or indirectly Refinances Indebtedness Incurred
pursuant to Section 4.03(a) or pursuant to clause (5) of this Section 4.03(b);

 

(10) Indebtedness (including Capital Lease Obligations) Incurred by the Company
or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets)
within 180 days of such purchase, lease or improvement, and any Refinancing
Indebtedness Incurred to Refinance such Indebtedness, in an aggregate principal
amount which, when taken together with the amount of Indebtedness Incurred
pursuant to this clause (10) and then outstanding, does not exceed $5.0 million;

 

(11) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
which, when taken together with all other Indebtedness of Foreign Subsidiaries
Incurred pursuant to this clause (11) and then outstanding, does not exceed the
greater of (A) $15.0 million and (B) the sum of 60% of the book value of the
inventory of the Foreign Subsidiaries and (ii) 80% of the book value of the
accounts receivable of the Foreign Subsidiaries;

 

(12) Non-Recourse Securitization Entity Indebtedness Incurred by a
Securitization Entity in connection with a Qualified Securitization Transaction;
provided, however, that at the time of such Incurrence, the Company would have
been entitled to Incur the same amount of Indebtedness pursuant to clause (1) of
this Section 4.03(b); and

 

(13) Indebtedness of the Company or any Subsidiary Guarantor in an aggregate
principal amount which, when taken together with all other Indebtedness of the
Company and its Restricted Subsidiaries outstanding on the date of such
Incurrence (other than Indebtedness permitted by clauses (1) through (12) above
or Section 4.03(a)) does not exceed $15.0 million.

 

56



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, neither the Company nor any Subsidiary
Guarantor shall Incur any Indebtedness pursuant to Section 4.03(b) if the
proceeds thereof are used, directly or indirectly, to Refinance any Subordinated
Obligations of the Company or any Subsidiary Guarantor unless such Indebtedness
shall be subordinated to the Securities or the applicable Subsidiary Guaranty to
at least the same extent as such Subordinated Obligations.

 

(d) For purposes of determining compliance with this Section 4.03, (1) any
Indebtedness remaining outstanding under the Credit Agreement after the
application of the net proceeds from the sale of the Securities shall be treated
as Incurred on the Issue Date under clauses (1) and (2) of paragraph (b) above,
(2) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described herein, the
Company, in its sole discretion, shall classify such item of Indebtedness (or
any portion thereof) at the time of Incurrence and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses and
(3) the Company shall be entitled to divide and classify an item of Indebtedness
in more than one of the types of Indebtedness described herein.

 

(e) For purposes of determining compliance with any U.S. dollar denominated
restriction on the Incurrence of Indebtedness where the Indebtedness Incurred is
denominated in a different currency, the amount of such Indebtedness shall be
the U.S. Dollar Equivalent determined on the date of the Incurrence of such
Indebtedness; provided, however, that if any such Indebtedness denominated in a
different currency is subject to a Currency Agreement with respect to U.S.
dollars covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in U.S. dollars shall be
as provided in such Currency Agreement. The principal amount of any Refinancing
Indebtedness Incurred in the same currency as the Indebtedness being Refinanced
shall be the U.S. Dollar Equivalent of the Indebtedness Refinanced, except to
the extent that (1) such U.S. Dollar Equivalent was determined based on a
Currency Agreement, in which case the Refinancing Indebtedness shall be
determined in accordance with the preceding sentence and (2) the principal
amount of the Refinancing Indebtedness exceeds the principal amount

 

57



--------------------------------------------------------------------------------

of the Indebtedness being Refinanced, in which case the U.S. Dollar Equivalent
of such excess shall be determined on the date such Refinancing Indebtedness is
Incurred.

 

SECTION 4.04 Limitation on Restricted Payments. (a) The Company shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to, make a
Restricted Payment if at the time the Company or such Restricted Subsidiary
makes such Restricted Payment:

 

(1) a Default shall have occurred and be continuing (or would result therefrom);

 

(2) the Company is not entitled to Incur an additional $1.00 of Indebtedness
under Section 4.03(a); or

 

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Issue Date would exceed the sum of (without duplication):

 

(A) 50% of the Consolidated Net Income accrued during the period (treated as one
accounting period) from the beginning of the fiscal quarter immediately
following the fiscal quarter during which the Issue Date occurs to the end of
the most recent fiscal quarter ending at least 45 days prior to the date of such
Restricted Payment (or, in case such Consolidated Net Income shall be a deficit,
minus 100% of such deficit); plus

 

(B) 100% of the aggregate Net Cash Proceeds received by the Company from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Issue Date (other than an issuance or sale to a Subsidiary of the Company
and other than an issuance or sale to an employee stock ownership plan or to a
trust established by the Company or any of its Subsidiaries for the benefit of
their employees) and 100% of any cash capital contribution received by the
Company from its shareholders subsequent to the Issue Date; plus

 

(C) the amount by which Indebtedness of the Company is reduced on the Company’s
balance sheet

 

58



--------------------------------------------------------------------------------

upon the conversion or exchange subsequent to the Issue Date of any Indebtedness
of the Company convertible or exchangeable for Capital Stock (other than
Disqualified Stock) of the Company (less the amount of any cash, or the fair
value of any other property, distributed by the Company upon such conversion or
exchange); provided, however, that the foregoing amount shall not exceed the Net
Cash Proceeds received by the Company or any Restricted Subsidiary from the sale
of such Indebtedness (excluding Net Cash Proceeds from sales to a Subsidiary of
the Company or to an employee stock ownership plan or to a trust established by
the Company or any of its Subsidiaries for the benefit of their employees); plus

 

(D) an amount equal to the sum of (i) the net reduction in the Investments
(other than Permitted Investments) made by the Company or any Restricted
Subsidiary in any Person resulting from repurchases, repayments or redemptions
of such Investments by such Person, proceeds realized on the sale of such
Investment and proceeds representing the return of capital, in each case
received by the Company or any Restricted Subsidiary, and (ii) to the extent
such Person is an Unrestricted Subsidiary, the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Restricted Subsidiary; provided, however, that the
foregoing sum shall not exceed, in the case of any such Person or Unrestricted
Subsidiary, the amount of Investments (excluding Permitted Investments)
previously made (and treated as a Restricted Payment) by the Company or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary.

 

(b) The provisions of Section 4.04(a) shall not prohibit:

 

(1) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Company

 

59



--------------------------------------------------------------------------------

(other than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary of the Company or an employee stock ownership plan or to a trust
established by the Company or any of its Subsidiaries for the benefit of their
employees) or a substantially concurrent cash capital contribution received by
the Company from its shareholders; provided, however, that (A) such Restricted
Payment shall be excluded in the calculation of the amount of Restricted
Payments and (B) the Net Cash Proceeds from such sale or such cash capital
contribution (to the extent so used for such Restricted Payment) shall be
excluded from the calculation of amounts under Section 4.04(a)(3)(B);

 

(2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations of the Company or a Subsidiary
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Indebtedness which is permitted to be Incurred pursuant to
Section 4.03; provided, however, that such purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value shall be excluded in the
calculation of the amount of Restricted Payments;

 

(3) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this Section
4.04; provided, however, that such dividend shall be included in the calculation
of the amount of Restricted Payments;

 

(4) so long as no Default has occurred and is continuing, the repurchase or
other acquisition of shares of Capital Stock of the Company or any of its
Subsidiaries from employees, former employees, directors or former directors of
the Company or any of its Subsidiaries (or permitted transferees of such
employees, former employees, directors or former directors), pursuant to the
terms of the agreements (including employment agreements) or plans (or
amendments thereto) approved by the Board of Directors under which such
individuals purchase or sell or are granted the option to purchase or sell,
shares of such Capital Stock; provided, however, that the aggregate amount of
such repurchases and other acquisitions (excluding amounts representing
cancelation of

 

60



--------------------------------------------------------------------------------

Indebtedness) in any calendar year shall not exceed $2.0 million; provided
further, however, that such repurchases and other acquisitions shall be excluded
in the calculation of the amount of Restricted Payments;

 

(5) payments of dividends on Disqualified Stock permitted to be issued pursuant
to Section 4.03; provided, however, that such dividends shall be excluded in the
calculation of the amount of Restricted Payments;

 

(6) repurchases and other acquisitions of Capital Stock deemed to occur upon
exercise of stock options or to satisfy federal income tax obligations of option
holders upon exercise of stock options if such Capital Stock represents a
portion of the exercise price of such options; provided, however, that such
Restricted Payments shall be excluded in the calculation of the amount of
Restricted Payments;

 

(7) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Company; provided, however, that any such
cash payment shall not be for the purpose of evading the limitation of this
Section 4.04 (as determined in good faith by the Board of Directors); provided
further, however, that such payments shall be excluded in the calculation of the
amount of Restricted Payments;

 

(8) in the event of a Change of Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations and Preferred Stock of the
Company or any Subsidiary Guarantor, in each case, at a purchase price not
greater than 101% of the principal amount of such Subordinated Obligations or
Preferred Stock, plus any accrued and unpaid interest or dividends thereon;
provided, however, that prior to such payment, purchase, redemption, defeasance
or other acquisition or retirement, the Company (or a third party to the extent
permitted by this Indenture) has made a Change of Control Offer with respect to
the Securities as a result of such Change of Control and has repurchased all
Securities validly tendered and not withdrawn in

 

61



--------------------------------------------------------------------------------

connection with such Change of Control Offer; provided further, however, that
such repurchase and other acquisitions shall be included in the calculation of
the amount of Restricted Payments;

 

(9) payments of intercompany subordinated Indebtedness, the Incurrence of which
was permitted under Section 4.04(b)(3); provided, however, that no Default has
occurred and is continuing or would otherwise result therefrom; provided
further, however, that such payments shall be excluded in the calculation of the
amount of Restricted Payments;

 

(10) one or more dividends or share repurchases from the proceeds of the
offering of the Securities in an amount up to $40.0 million; provided, however,
that such dividends or share repurchases shall be excluded in the calculation of
the amount of Restricted Payments;

 

(11) one or more dividends or share repurchases in an amount up to $39.8
million; provided, however, that such dividends or share repurchases shall be
excluded in the calculation of the amount of Restricted Payments; or

 

(12) Restricted Payments in an amount which, when taken together with all other
Restricted Payments made pursuant to this clause (12) and then outstanding, does
not exceed $7.5 million; provided, however, that (A) at the time of each such
Restricted Payment, no Default shall have occurred and be continuing (or result
therefrom) and (B) such Restricted Payments shall be excluded in the calculation
of the amount of Restricted Payments.

 

SECTION 4.05 Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Company shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its Capital
Stock to the Company or a Restricted Subsidiary or pay any Indebtedness owed to
the Company, (b) make any loans or advances to the Company or (c) transfer any
of its property or assets to the Company, except:

 

(1) with respect to clauses (a), (b) and (c),

 

62



--------------------------------------------------------------------------------

(A) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Issue Date;

 

(B) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Company (other than Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Company) and outstanding on such date;

 

(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 4.05(1)(A) or 4.05(1)(B) or this clause (C) or contained in any
amendment to an agreement referred to in Section 4.05(1)(A) or 4.05(1)(B) or
this clause (C); provided, however, that the encumbrances and restrictions with
respect to such Restricted Subsidiary contained in any such refinancing
agreement or amendment are not materially more restrictive, taken as a whole,
than encumbrances and restrictions with respect to such Restricted Subsidiary
contained in such predecessor agreements;

 

(D) any encumbrance or restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition;

 

(E) any encumbrance or restriction existing under Indebtedness of Foreign
Subsidiaries (other than Subsidiary Guarantors) permitted to be Incurred
pursuant to Section 4.03; and

 

63



--------------------------------------------------------------------------------

(F) any encumbrance or restriction existing under Non-Recourse Securitization
Entity Indebtedness or other contractual requirements of a Securitization Entity
in connection with a Qualified Securitization Transaction; provided, however,
that such restrictions apply only to such Securitization Entity;

 

(2) with respect to clause (c) only,

 

(A) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder;

 

(B) any encumbrance or restriction contained in security agreements or mortgages
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements or mortgages;

 

(C) any encumbrance or restriction pursuant to purchase money obligations for
property acquired in the ordinary course of business that impose restrictions on
the property so acquired;

 

(D) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business; and

 

(E) any encumbrance or restriction contained in customary provisions in joint
venture agreements or other similar agreements entered into in the ordinary
course of business.

 

SECTION 4.06 Limitation on Sales of Assets and Subsidiary Stock. (a) The Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, consummate any Asset Disposition unless:

 

(1) the Company or such Restricted Subsidiary receives consideration at the time
of such Asset Disposition at least equal to the fair market value (including as
to the value of all non-cash consideration), as determined in good faith by the

 

64



--------------------------------------------------------------------------------

Board of Directors (or, in the case of any such Asset Disposition for aggregate
consideration of less than $5.0 million, as determined in good faith by the
Company’s chief financial officer), of the shares and assets subject to such
Asset Disposition;

 

(2) at least 80% of the consideration thereof received by the Company or such
Restricted Subsidiary is in the form of cash or cash equivalents; and

 

(3) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Company (or such Restricted Subsidiary, as the
case may be):

 

(A) to the extent the Company elects (or is required by the terms of any
Applicable Indebtedness), to prepay, repay, redeem or purchase Applicable
Indebtedness of the Company or a Subsidiary Guarantor (in each case other than
Indebtedness owed to the Company or an Affiliate of the Company) within one year
from the later of the date of such Asset Disposition or the receipt of such Net
Available Cash;

 

(B) to the extent the Company elects, to acquire Additional Assets (provided,
however, that if the assets that were the subject of such Asset Disposition
constituted Collateral, then such Additional Assets shall become Collateral and
be pledged at the time of their acquisition to the Trustee (or to the Collateral
Agent on its behalf) as Collateral for the benefit of the Securityholders,
subject to Specified Permitted Liens and the Intercreditor Agreement) in each
case within one year from the later of the date of such Asset Disposition or the
receipt of such Net Available Cash; and

 

(C) to the extent of the balance of such Net Available Cash after application in
accordance with clauses (A) and (B), to make an offer to the Holders of the
Securities (and to holders of other Applicable Senior Indebtedness of the
Company or a Subsidiary Guarantor designated by the Company) to purchase
Securities (and such other Applicable Senior Indebtedness of the Company or of a
Subsidiary Guarantor)

 

65



--------------------------------------------------------------------------------

pursuant to and subject to the conditions contained in Section 4.06(c);

 

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (A) or (C) above, the Company or such
Restricted Subsidiary shall permanently retire such Indebtedness and shall cause
the related loan commitment (if any) to be permanently reduced in an amount
equal to the principal amount so prepaid, repaid or purchased.

 

Notwithstanding the foregoing provisions of this Section 4.06, the Company and
the Restricted Subsidiaries will not be required to apply any Net Available Cash
in accordance with this Section 4.06(a) except to the extent that the aggregate
Net Available Cash from all Asset Dispositions which is not applied in
accordance with this Section 4.06(a) exceeds $10.0 million. Pending application
of Net Available Cash pursuant to Section 4.06(a), such Net Available Cash shall
be invested in Temporary Cash Investments (which, if the assets that were the
subject of such Asset Disposition constituted Collateral, shall be pledged to
the Trustee (or to the Collateral Agent on its behalf) as Collateral for the
benefit of the Holders, subject to Specified Permitted Liens and the
Intercreditor Agreement, pending such application) or applied to temporarily
reduce revolving credit indebtedness that is Applicable Indebtedness.

 

(b) For the purposes of this Section 4.06, the following are deemed to be cash
or cash equivalents:

 

(1) the assumption of Indebtedness of the Company (other than obligations in
respect of Disqualified Stock of the Company) or any Restricted Subsidiary
(other than obligations in respect of Disqualified Stock or Preferred Stock of a
Subsidiary Guarantor) and the release of the Company or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition; and

 

(2) securities received by the Company or any Restricted Subsidiary from the
transferee that are promptly converted by the Company or such Restricted
Subsidiary into cash, to the extent of the cash received in that conversion.

 

66



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the 80% limitation set forth in Section
4.06(a)(2) shall be deemed satisfied with respect to any Asset Disposition in
which the cash or cash equivalents portion of the consideration received
therefrom, determined in accordance with the immediately preceding paragraph on
an after-tax basis, is equal to or greater than what the after-tax proceeds
would have been had such Asset Disposition complied with the aforementioned 80%
limitation.

 

The requirement of Section 4.06(a)(3)(B) shall be deemed to be satisfied if an
agreement (including a lease, whether a capital lease or an operating lease)
committing to make the acquisitions or expenditures referred to therein is
entered into by the Company or a Restricted Subsidiary within the time period
specified in such clause and such Net Available Cash is subsequently applied in
accordance with such agreement within six months following the date of such
agreement.

 

(c) In the event of an Asset Disposition that requires the purchase of
Securities (and other Applicable Senior Indebtedness of the Company or a
Subsidiary Guarantor) pursuant to Section 4.06(a)(3)(C), the Company shall
purchase Securities tendered pursuant to an offer by the Company or such
Subsidiary Guarantor for the Securities (and such other Applicable Senior
Indebtedness of the Company or such Subsidiary Guarantor) (the “Offer”) at a
purchase price of 100% of their principal amount (or, in the event such other
Applicable Senior Indebtedness of the Company or such Subsidiary Guarantor was
issued with significant original issue discount, 100% of the accreted value
thereof) without premium, plus accrued but unpaid interest (or, in respect of
such other Applicable Senior Indebtedness of the Company or such Subsidiary
Guarantor, such lesser price, if any, as may be provided for by the terms of
such Applicable Senior Indebtedness) in accordance with the procedures
(including prorating in the event of oversubscription) set forth in Section
4.06(d); provided, however, that the procedures for making an offer to holders
of other Applicable Senior Indebtedness will be as provided for by the terms of
such Applicable Senior Indebtedness. If the aggregate purchase price of the
Indebtedness tendered pursuant to the Offer exceeds the Net Available Cash
allotted to their purchase, the Company shall select the Indebtedness to be
purchased on a pro rata basis but in round denominations, which in the case of
the Securities

 

67



--------------------------------------------------------------------------------

will be denominations of $1,000 principal amount or multiples thereof. The
Company shall not be required to make such an Offer if the Net Available Cash
available therefor is less than $10.0 million (which lesser amount shall be
carried forward for purposes of determining whether such an Offer is required
with respect to the Net Available Cash from any subsequent Asset Disposition).
Upon completion of such an Offer, Net Available Cash shall be deemed to be
reduced by the aggregate amount of such Offer.

 

(d) (1) Promptly, and in any event within 10 days after the Company becomes
obligated to make an Offer, the Company shall deliver to the Trustee and send,
by first-class mail to each Holder, a written notice stating that the Holder may
elect to have his Securities purchased by the Company either in whole or in part
(subject to prorating as described in Section 4.06(c) in the event the Offer is
oversubscribed) in integral multiples of $1,000 of principal amount, at the
applicable purchase price. The notice shall specify a purchase date not less
than 30 days nor more than 60 days after the date of such notice (the “Purchase
Date”) and shall contain such information concerning the business of the Company
which the Company in good faith believes will enable such Holders to make an
informed decision (which at a minimum will include (A) the most recently filed
Annual Report on Form 10-K (including audited consolidated financial statements)
of the Company, the most recent subsequently filed Quarterly Report on Form 10-Q
and any Current Report on Form 8-K of the Company filed subsequent to such
Quarterly Report, other than Current Reports describing Asset Dispositions
otherwise described in the offering materials (or corresponding successor
reports), (B) a description of material developments in the Company’s business
subsequent to the date of the latest of such Reports and (C) if material,
appropriate pro forma financial information) and all instructions and materials
necessary to tender Securities pursuant to the Offer, together with the
information contained in clause (3).

 

(2) Not later than the date upon which written notice of an Offer is delivered
to the Trustee as provided above, the Company shall deliver to the

 

68



--------------------------------------------------------------------------------

Trustee an Officers’ Certificate as to (A) the amount of the Offer (the “Offer
Amount”), including information as to any other Applicable Senior Indebtedness
included in the Offer, (B) the allocation of the Net Available Cash from the
Asset Dispositions pursuant to which such Offer is being made and (C) the
compliance of such allocation with the provisions of Section 4.06(a) and (c). On
such date, the Company shall also irrevocably deposit with the Trustee or with a
Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust) in Temporary Cash Investments, maturing on the last day prior
to the Purchase Date or on the Purchase Date if funds are immediately available
by open of business, an amount equal to the Offer Amount to be held for payment
in accordance with the provisions of this Section. If the Offer includes other
Applicable Senior Indebtedness, the deposit described in the preceding sentence
may be made with any other paying agent pursuant to arrangements satisfactory to
the Trustee. Upon the expiration of the period for which the Offer remains open
(the “Offer Period”), the Company shall deliver to the Trustee for cancellation
the Securities or portions thereof which have been properly tendered to and are
to be accepted by the Company. The Trustee shall, on the Purchase Date, mail or
deliver payment (or cause the delivery of payment) to each tendering Holder in
the amount of the purchase price. In the event that the aggregate purchase price
of the Securities delivered by the Company to the Trustee is less than the Offer
Amount applicable to the Securities, the Trustee shall deliver the excess to the
Company as promptly as practicable after the expiration of the Offer Period for
application in accordance with this Section 4.06.

 

(3) Holders electing to have a Security purchased shall be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
Purchase Date. Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
Purchase Date, a telex, facsimile transmission or letter setting forth the name
of the Holder, the principal amount of the Security which was delivered for
purchase by the

 

69



--------------------------------------------------------------------------------

Holder and a statement that such Holder is withdrawing his election to have such
Security purchased. Holders whose Securities are purchased only in part shall be
issued new Securities equal in principal amount to the unpurchased portion of
the Securities surrendered.

 

(4) At the time the Company delivers Securities to the Trustee which are to be
accepted for purchase, the Company shall also deliver an Officers’ Certificate
stating that such Securities are to be accepted by the Company pursuant to and
in accordance with the terms of this Section. A Security shall be deemed to have
been accepted for purchase at the time the Trustee, directly or through an
agent, mails or delivers payment therefor to the surrendering Holder.

 

(e) The Company shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Securities pursuant to this Section 4.06.
To the extent that the provisions of any securities laws or regulations conflict
with provisions of this Section 4.06, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.06 by virtue of its compliance
with such securities laws or regulations.

 

(f) Notwithstanding the foregoing, to the extent that any or all of the Net
Available Cash from Asset Dispositions is prohibited or delayed by applicable
non-U.S. law from being repatriated to the United States, the portion of such
Net Available Cash so affected shall not be required to be applied as set forth
in this Section 4.06 (other than to repay Applicable Indebtedness of the
Subsidiary making such Asset Disposition as contemplated in Section
4.06(a)(3)(A)) at the time provided above but the applicable Subsidiary shall be
entitled to retain such Net Available Cash for so long as the applicable local
law will not permit repatriation to the United States, and once such
repatriation of any of such affected Net Available Cash is permitted under the
applicable local law, such repatriation shall be promptly effected and such
repatriated Net Available Cash shall be applied in the manner described in
Section 4.06(a); provided, however, that to the extent that the Company has
determined in good faith that repatriation of any or all of such Net Available
Cash would have a material adverse tax consequence, the applicable Subsidiary

 

70



--------------------------------------------------------------------------------

shall be entitled to retain such Net Available Cash for so long as such material
adverse tax consequence would continue.

 

SECTION 4.07 Limitation on Affiliate Transactions. (a) The Company shall not,
and shall not permit any Restricted Subsidiary to, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of the Company (an “Affiliate
Transaction”) unless:

 

(1) the terms of the Affiliate Transaction are no less favorable to the Company
or such Restricted Subsidiary than those that could be obtained at the time of
the Affiliate Transaction in arm’s-length dealings with a Person who is not an
Affiliate;

 

(2) if such Affiliate Transaction involves an amount in excess of $5.0 million,
the terms of the Affiliate Transaction are set forth in writing and a majority
of the non-employee directors of the Company disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (1) are satisfied and have approved the relevant Affiliate Transaction
as evidenced by a resolution of the Board of Directors; and

 

(3) if such Affiliate Transaction involves an amount in excess of $10.0 million,
the Board of Directors shall also have received a written opinion from an
Independent Qualified Party to the effect that such Affiliate Transaction is
fair, from a financial standpoint, to the Company and its Restricted
Subsidiaries or is not less favorable to the Company and its Restricted
Subsidiaries than could reasonably be expected to be obtained at the time in an
arm’s-length transaction with a Person who was not an Affiliate.

 

(b) The provisions of Section 4.07(a) shall not prohibit:

 

(1) any Investment (other than a Permitted Investment) or other Restricted
Payment, in each case permitted to be made pursuant to Section 4.04 (but

 

71



--------------------------------------------------------------------------------

only to the extent included in the calculation of the amount of Restricted
Payments made pursuant to Section 4.04(a)(3));

 

(2) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors;

 

(3) loans or advances to employees in the ordinary course of business in
accordance with the past practices of the Company or its Restricted
Subsidiaries, but in any event not to exceed $2.0 million in the aggregate
outstanding at any one time;

 

(4) the payment of reasonable fees to directors of the Company and its
Restricted Subsidiaries who are not employees of the Company or its Restricted
Subsidiaries;

 

(5) any transaction with a Restricted Subsidiary or joint venture or similar
entity which would constitute an Affiliate Transaction solely because the
Company or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Restricted Subsidiary, joint venture or similar entity;

 

(6) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Company;

 

(7) any agreement as in effect on the Issue Date and described in the Offering
Circular or identified in an exhibit to this Indenture or any renewals or
extensions of any such agreement (so long as such renewals or extensions are not
less favorable to the Company or the Restricted Subsidiaries) and the
transactions evidenced thereby;

 

(8) (A) the payment of management, advisory or consulting fees to Saratoga
Management Company LLC or its Affiliates in an amount not to exceed $600,000 in
any year and (B) the payment of financial advisory, financing, underwriting or
placement services fees or fees in respect of other investment banking
activities, including in connection with acquisitions or divestitures, to
Saratoga Management Company LLC or

 

72



--------------------------------------------------------------------------------

its Affiliates, which payments described in this clause (B) are approved by a
majority of the disinterested members of the Board of Directors;

 

(9) the sale to an Affiliate of the Company of Indebtedness (including
Disqualified Stock) of the Company in connection with an offering of such
Indebtedness in a market transaction and on terms substantially identical to
those of other purchasers in such market transaction; and

 

(10) transactions effected as part of a Qualified Securitization Transaction.

 

SECTION 4.08 Limitation on the Sale or Issuance of Common Stock of Restricted
Subsidiaries. The Company:

 

(1) shall not, and shall not permit any Restricted Subsidiary (other than a
Securitization Entity) to, sell, lease, transfer or otherwise dispose of any
Common Stock of any Restricted Subsidiary to any Person (other than the Company
or a Restricted Subsidiary), and

 

(2) shall not permit any Restricted Subsidiary (other than a Securitization
Entity) to issue any of its Common Stock (other than, if necessary, shares of
its Common Stock constituting directors’ or other legally required qualifying
shares) to any Person (other than to the Company or a Restricted Subsidiary),

 

unless,

 

(A) immediately after giving effect to such issuance, sale or other disposition,
(A) the Company is the beneficial owner of either (x) at least 80% or (y) less
than 50% of the Common Stock of such Restricted Subsidiary and (B) any
Investment in such Person remaining after giving effect thereto is treated as a
new Investment by the Company and such Investment would be permitted to be made
under Section 4.04 if made on the date of such issuance, sale or other
disposition; and

 

(B) the Net Available Cash from such issuance, sale or other disposition is
applied in

 

73



--------------------------------------------------------------------------------

the manner and to the extent required by Section 4.06.

 

Notwithstanding the foregoing, this Section 4.08 shall not apply to issuances,
sales or other dispositions of any Common Stock of any Restricted Subsidiary
that has a fair market value at the time of such disposition of less then $1.0
million.

 

SECTION 4.09 Change of Control. (a) Upon the occurrence of a Change of Control,
each Holder shall have the right to require that the Company repurchase such
Holder’s Securities at a purchase price in cash equal to 101% of the principal
amount thereof on the date of purchase plus accrued and unpaid interest, if any,
to the date of purchase (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), in accordance with the terms contemplated in Section 4.09(b).

 

(b) Within 30 days following any Change of Control, the Company shall mail a
notice to each Holder with a copy to the Trustee (the “Change of Control Offer”)
stating:

 

(1) that a Change of Control has occurred and that such Holder has the right to
require the Company to purchase such Holder’s Securities at a purchase price in
cash equal to 101% of the principal amount thereof on the date of purchase, plus
accrued and unpaid interest, if any, to the date of purchase (subject to the
right of Holders of record on the relevant record date to receive interest on
the relevant interest payment date);

 

(2) the circumstances and relevant facts regarding such Change of Control
(including, to the extent reasonably available, information with respect to pro
forma historical income, cash flow and capitalization, in each case after giving
effect to such Change of Control);

 

(3) the purchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed); and

 

(4) the instructions, as determined by the Company, consistent with this Section
4.09, that a

 

74



--------------------------------------------------------------------------------

Holder must follow in order to have its Securities purchased.

 

(c) Holders electing to have a Security purchased shall be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
purchase date. Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Security which was delivered
for purchase by the Holder and a statement that such Holder is withdrawing his
election to have such Security purchased.

 

(d) On the purchase date, all Securities purchased by the Company under this
Section shall be delivered by the Company to the Trustee for cancellation, and
the Company shall pay the purchase price plus accrued and unpaid interest, if
any, to the Holders entitled thereto.

 

(e) Notwithstanding the foregoing provisions of this Section, the Company shall
not be required to make a Change of Control Offer following a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section
applicable to a Change of Control Offer made by the Company and purchases all
Securities validly tendered and not withdrawn under such Change of Control
Offer.

 

(f) The Company shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Securities pursuant to this Section 4.09.
To the extent that the provisions of any securities laws or regulations conflict
with provisions of this Section 4.09, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.09 by virtue of its compliance
with such securities laws or regulations.

 

SECTION 4.10 Limitation on Liens. (a) The Company shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, Incur or permit to

 

75



--------------------------------------------------------------------------------

exist any Lien of any nature whatsoever on any of its properties (including
Capital Stock of a Restricted Subsidiary), whether owned at the Issue Date or
thereafter acquired, other than (1) with respect to Collateral, Specified
Permitted Liens, Liens securing the Securities and the Subsidiary Guarantees,
Liens securing First Lien Obligations and Liens securing Permitted Collateral
Debt and (2) with respect to non-Collateral, Permitted Liens, without, in the
case of this clause (2), effectively providing that the Securities shall be
secured equally and ratably with (or prior to) the obligation so secured for so
long as such obligation is so secured.

 

(b) In the event that the Company or any Subsidiary Guarantor Incurs or permits
to exist any Lien upon any property or assets of the Company or such Subsidiary
Guarantor to secure any First Lien Obligations, the Company or such Subsidiary
Guarantor shall concurrently grant a Lien (subject to the terms of the
Intercreditor Agreement and Specified Permitted Liens) in favor of the Trustee
(or the Collateral Agent on its behalf) and the Holders of the Securities upon
such property as security for the Security Obligations by (i) executing Security
Documents that grant the Trustee (or the Collateral Agent on its behalf) a
second-priority Lien upon such property for the benefit of the Holders upon
substantially the same terms as those that create such additional security
interests, but subject to the Intercreditor Agreement, and (ii) taking all such
actions (including the filing and recording of financing statements, fixture
filings and other documents) that may be required under any applicable law, or
which the Trustee may reasonably request to create and perfect such
second-priority Lien, all at the expense of the Company and the Subsidiary
Guarantors, including all reasonable fees and expenses of counsel incurred by
the Trustee and the Collateral Agent in connection therewith; provided, however,
that the Company or such Subsidiary Guarantor shall not be required to grant a
second-priority Lien upon such property as security for the Securities if (x) a
second-priority Lien in such property cannot be granted under applicable law or
(y) such grant requires the consent of any third party (other than any obligee
on First Lien Obligations), which consent the Company or such Subsidiary
Guarantor is unable to obtain using reasonable best efforts.

 

76



--------------------------------------------------------------------------------

SECTION 4.11 Limitation on Sale/Leaseback Transactions. The Company shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any property unless (a) the Company or such
Restricted Subsidiary would be entitled to (1) Incur Indebtedness in an amount
equal to the Attributable Debt with respect to such Sale/Leaseback Transaction
pursuant to Section 4.03 and (2) create a Lien on such property securing such
Attributable Debt without equally and ratably securing the Securities pursuant
to Section 4.10(a)(2), (b) the net proceeds received by the Company or any
Restricted Subsidiary in connection with such Sale/Leaseback Transaction are at
least equal to the fair market value (as determined by the Board of Directors)
of such property and (c) the Company applies the proceeds of such transaction in
compliance with Section 4.06.

 

SECTION 4.12 Future Guarantors. The Company shall cause each Domestic Restricted
Subsidiary that Incurs any Indebtedness to, and each Foreign Subsidiary that
enters into a Guarantee of any Indebtedness (other than a Foreign Subsidiary
that Guarantees Indebtedness Incurred by another Foreign Subsidiary) to, in each
case, at the same time, execute and deliver to the Trustee a Guaranty Agreement
pursuant to which such Restricted Subsidiary will Guarantee payment of the
Securities on the same terms and conditions as those set forth in this
Indenture; provided, however, that such Restricted Subsidiary shall not be
required to deliver a Subsidiary Guaranty if (A) the aggregate amount of such
Indebtedness or such Guarantee, together with all other Indebtedness and such
Guarantees then outstanding by such Restricted Subsidiary, does not exceed $3.0
million and (B) the aggregate amount of such Indebtedness or such Guarantee,
together with all other Indebtedness and such Guarantees then outstanding among
Restricted Subsidiaries that are not Subsidiary Guarantors, does not exceed
$15.0 million. Each Subsidiary issuing a Subsidiary Guaranty pursuant to this
paragraph shall be automatically and unconditionally released and discharged
from its obligations under such Subsidiary Guaranty upon the release or
discharge of the Indebtedness or Guarantee that resulted in the Company’s
obligations under the Securities and this Indenture being so Guaranteed.

 

SECTION 4.13 Compliance Certificate. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company an Officers’

 

77



--------------------------------------------------------------------------------

Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Company they would normally have knowledge of
any Default and whether or not the signers know of any Default that occurred
during such period. If they do, the certificate shall describe the Default, its
status and what action the Company is taking or proposes to take with respect
thereto. The Company also shall comply with TIA § 314(a)(4).

 

SECTION 4.14 Further Instruments and Acts. Upon request of the Trustee or the
Collateral Agent, the Company shall, and shall cause each Restricted Subsidiary
to, execute and deliver such further instruments and do such further acts as may
be reasonably necessary or proper to carry out more effectively the purpose of
this Indenture, including the execution of any and all further documents,
financing statements, agreements and instruments, and the taking of all such
further actions (including the filing and recording of financing statements,
fixture filings and other documents), which may be required under any applicable
law, to maintain the perfection and priority of the Liens created or intended to
be created by the Security Documents, all at the expense of the Company. The
Company also agrees to provide (or cause to be provided) to the Trustee or the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Trustee and the Collateral Agent, in their sole discretion,
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

Article 5

 

Successor Company

 

SECTION 5.01 When Company May Merge or Transfer Assets. (a) The Company shall
not consolidate with or merge with or into, or convey, transfer or lease, in one
transaction or a series of transactions, directly or indirectly, all or
substantially all its assets (determined on a consolidated basis) to, any
Person, unless:

 

(1) the resulting, surviving or transferee Person (the “Successor Company”)
shall be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Company) shall expressly assume, by an indenture supplemental

 

78



--------------------------------------------------------------------------------

hereto, executed and delivered to the Trustee, in form satisfactory to the
Trustee, all the obligations of the Company under the Securities and this
Indenture;

 

(2) immediately after giving pro forma effect to such transaction (and treating
any Indebtedness which becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been Incurred by such
Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;

 

(3) immediately after giving pro forma effect to such transaction, the Successor
Company would be able to Incur an additional $1.00 of Indebtedness pursuant to
Section 4.03(a);

 

(4) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture; and

 

(5) the Company shall have delivered to the Trustee an Opinion of Counsel to the
effect that the Holders will not recognize income, gain or loss for Federal
income tax purposes as a result of such transaction and will be subject to
Federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such transaction had not occurred;

 

provided, however, that clause (3) will not be applicable to (A) a Restricted
Subsidiary consolidating with, merging into or transferring all or part of its
properties and assets to the Company or (B) the Company merging with an
Affiliate of the Company solely for the purpose and with the sole effect of
reincorporating the Company in another jurisdiction.

 

For purposes of this Section 5.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the transfer of

 

79



--------------------------------------------------------------------------------

all or substantially all of the properties and assets of the Company.

 

The Successor Company shall be the successor to the Company and shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture, and the predecessor Company, except in the case of
a lease, shall be released from the obligation to pay the principal of and
interest on the Securities.

 

(b) The Company shall not permit any Subsidiary Guarantor to consolidate with or
merge with or into, or convey, transfer or lease, in one transaction or a series
of transactions, all or substantially all of its assets to any Person unless:

 

(1) the resulting, surviving or transferee Person (if not such Subsidiary) shall
be a Person organized and existing under the laws of the jurisdiction under
which such Subsidiary was organized or under the laws of the United States of
America, or any State thereof or the District of Columbia, and such Person shall
expressly assume, by a Guaranty Agreement, in a form satisfactory to the
Trustee, in its sole discretion, all the obligations of such Subsidiary, if any,
under its Subsidiary Guaranty; provided, however, that the foregoing shall not
apply in the case of a Subsidiary Guarantor (x) that has been disposed of in its
entirety to another Person (other than to the Company or an Affiliate of the
Company), whether through a merger, consolidation or sale of Capital Stock or
assets or (y) that, as a result of the disposition of all or a portion of its
Capital Stock, ceases to be a Subsidiary, if, in both cases, in connection
therewith the Company provides an Officers’ Certificate to the Trustee to the
effect that the Company shall comply with its obligations under Section 4.06 in
respect of such disposition;

 

(2) immediately after giving effect to such transaction or transactions on a pro
forma basis (and treating any Indebtedness which becomes an obligation of the
resulting, surviving or transferee Person as a result of such transaction as
having been issued by such Person at the time of such transaction), no Default
shall have occurred and be continuing; and

 

80



--------------------------------------------------------------------------------

(3) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that such consolidation, merger or transfer and such
Guaranty Agreement, if any, complies with this Indenture.

 

Article 6

 

Defaults and Remedies

 

SECTION 6.01 Events of Default. An “Event of Default” occurs if:

 

(1) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, and such default continues for a period of 30
days;

 

(2) the Company (A) defaults in the payment of the principal of any Security
when the same becomes due and payable at its Stated Maturity, upon optional
redemption, upon declaration of acceleration or otherwise, or (B) fails to
purchase Securities when required pursuant to this Indenture or the Securities;

 

(3) the Company fails to comply with Section 5.01;

 

(4) the Company fails to comply with Section 4.02, 4.03, 4.04, 4.05, 4.06, 4.07,
4.08, 4.09, 4.10, 4.11 or 4.12 (other than a failure to purchase Securities when
required under Section 4.06 or 4.09) and such failure continues for 30 days
after the notice specified below;

 

(5) the Company or any Subsidiary Guarantor fails to comply with any of its
agreements in the Securities, this Indenture or the Security Documents (other
than those referred to in clause (1), (2), (3) or (4) above) and such failure
continues for 60 days after the notice specified below;

 

(6) Indebtedness of the Company, any Subsidiary Guarantor or any Significant
Subsidiary is not paid within any applicable grace period after final maturity
or is accelerated by the holders thereof because of a default and the total
amount of such Indebtedness unpaid

 

81



--------------------------------------------------------------------------------

or accelerated exceeds $10.0 million, or its foreign currency equivalent at the
time;

 

(7) a Subsidiary Guarantor, the Company or any Significant Subsidiary pursuant
to or within the meaning of any Bankruptcy Law:

 

(A) commences a voluntary case;

 

(B) consents to the entry of an order for relief against it in an involuntary
case;

 

(C) consents to the appointment of a Custodian of it or for any substantial part
of its property; or

 

(D) makes a general assignment for the benefit of its creditors;

 

or takes any comparable action under any foreign laws relating to insolvency;

 

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) is for relief against a Subsidiary Guarantor, the Company or any Significant
Subsidiary in an involuntary case;

 

(B) appoints a Custodian of a Subsidiary Guarantor, the Company or any
Significant Subsidiary or for any substantial part of its property; or

 

(C) orders the winding up or liquidation of a Subsidiary Guarantor, the Company
or any Significant Subsidiary;

 

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;

 

(9) any judgment or decree for the payment of money in excess of $10.0 million
or its foreign currency equivalent at the time (excluding the amount of any
insurance proceeds or indemnification claims available to the obligor from
insurance carriers and indemnitors who in the reasonable judgment of the Board
of Directors of the Company are creditworthy and who have not disclaimed

 

82



--------------------------------------------------------------------------------

their liability with respect thereto) is entered against a Subsidiary Guarantor,
the Company or any Significant Subsidiary, remains outstanding for a period of
60 days following the entry of such judgment or decree and is not discharged,
waived or the execution thereof stayed within 10 days after notice;

 

(10) any Subsidiary Guaranty ceases to be in full force and effect (other than
in accordance with the terms of such Subsidiary Guaranty and this Indenture) or
any Subsidiary Guarantor denies or disaffirms its obligations under its
Subsidiary Guaranty; or

 

(11) (A) the failure of the Company or any Subsidiary Guarantor to comply with
any covenant or agreement contained in any of the Security Documents (after the
lapse of any applicable grace periods) which adversely affects the
enforceability, validity, perfection or priority of the Collateral Agent’s Lien
on the Collateral for the benefit of the Securities or which adversely affects
the condition or value of the Collateral, taken as a whole, in any material
respect, (B) the repudiation or disaffirmation by the Company or any Subsidiary
Grantor of its obligations under any of the Security Documents or the
determination in a judicial proceeding that any of the Security Documents is
unenforceable or invalid against the Company or any Subsidiary Guarantor for any
reason or (C) any Security Document shall cease to be in full force and effect
(other than in accordance with the terms of the applicable Security Documents
and this Indenture), or cease to be effective in all material respects to grant
the Collateral Agent a perfected Lien on the Collateral with the priority
purported to be created thereby.

 

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

 

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

 

83



--------------------------------------------------------------------------------

A Default under clauses (4), (5) or (9) is not an Event of Default until the
Trustee or the holders of at least 25% in principal amount of the outstanding
Securities notify the Company of the Default and the Company does not cure such
Default within the time specified after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.

 

The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default under clause (6), (10) or (11) and any event which with the giving of
notice or the lapse of time would become an Event of Default under clause (4),
(5) or (9), its status and what action the Company is taking or proposes to take
with respect thereto.

 

SECTION 6.02 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(7) or (8) with respect to the Company) occurs
and is continuing, the Trustee by notice to the Company, or the Holders of at
least 25% in principal amount of the Securities by notice to the Company and the
Trustee, may declare the principal of and accrued but unpaid interest on all the
Securities to be due and payable. Upon such a declaration, such principal and
interest shall be due and payable immediately. If an Event of Default specified
in Section 6.01(7) or (8) with respect to the Company occurs, the principal of
and interest on all the Securities shall ipso facto become and be immediately
due and payable without any declaration or other act on the part of the Trustee
or any Securityholders. The Holders of a majority in principal amount of the
Securities by notice to the Trustee may rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of
acceleration. No such rescission shall affect any subsequent Default or impair
any right consequent thereto.

 

SECTION 6.03 Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal
of or interest on the Securities or to enforce the performance of any provision
of the Securities or this Indenture.

 

84



--------------------------------------------------------------------------------

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

 

SECTION 6.04 Waiver of Past Defaults. The Holders of a majority in principal
amount of the Securities by notice to the Trustee may waive an existing Default
and its consequences except (a) a Default in the payment of the principal of or
interest on a Security (b) a Default arising from the failure to redeem or
purchase any Security when required pursuant to this Indenture or (c) a Default
in respect of a provision that under Section 9.02 cannot be amended without the
consent of each Securityholder affected. When a Default is waived, it is deemed
cured, but no such waiver shall extend to any subsequent or other Default or
impair any consequent right.

 

SECTION 6.05 Control by Majority. The Holders of a majority in principal amount
of the Securities may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or, subject to Section 7.01,
that the Trustee determines is unduly prejudicial to the rights of other
Securityholders or would involve the Trustee in personal liability; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction. Prior to taking any action
hereunder, the Trustee shall be entitled to indemnification satisfactory to it
in its sole discretion against all losses and expenses caused by taking or not
taking such action.

 

SECTION 6.06 Limitation on Suits. Except to enforce the right to receive payment
of principal, premium (if any) or interest when due, no Securityholder may
pursue any remedy with respect to this Indenture or the Securities unless:

 

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

 

85



--------------------------------------------------------------------------------

(2) the Holders of at least 25% in principal amount of the Securities make a
written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
against any loss, liability or expense;

 

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

 

(5) the Holders of a majority in principal amount of the Securities do not give
the Trustee a direction inconsistent with the request during such 60-day period.

 

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another
Securityholder.

 

SECTION 6.07 Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal of and interest on the Securities held by such Holder, on or after the
respective due dates expressed in the Securities, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

 

SECTION 6.08 Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
or a Subsidiary Guarantor for the whole amount then due and owing (together with
interest on any unpaid interest to the extent lawful) and the amounts provided
for in Section 7.07.

 

SECTION 6.09 Trustee May File Proofs of Claim. Subject to the terms of the
Intercreditor Agreement, the Trustee may file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee and the Securityholders allowed in any judicial proceedings
relative to the Company or any Subsidiary Guarantor, its creditors or its
property and, unless prohibited by law or applicable regulations, may vote on
behalf of the Holders in any election of a trustee

 

86



--------------------------------------------------------------------------------

in bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 7.07.

 

SECTION 6.10 Priorities. If the Trustee collects any money or property pursuant
to this Article 6, it shall pay out the money or property in the following
order:

 

FIRST: to the Trustee for amounts due under Section 7.07;

 

SECOND: to Securityholders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

 

THIRD: to the Company.

 

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Company shall mail to each Securityholder and the Trustee a notice
that states the record date, the payment date and amount to be paid.

 

SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit of an undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section does not apply to a suit by the Trustee, a suit by a
Holder pursuant to Section 6.07 or a suit by Holders of more than 10% in
principal amount of the Securities.

 

87



--------------------------------------------------------------------------------

SECTION 6.12 Waiver of Stay or Extension Laws. The Company (to the extent it may
lawfully do so) shall not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Company (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law had been enacted.

 

Article 7

 

Trustee

 

SECTION 7.01 Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

 

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own wilful misconduct, except that:

 

(1) this paragraph does not limit the effect of paragraph (b) of this Section;

 

88



--------------------------------------------------------------------------------

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

 

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section.

 

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.

 

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

(g) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

(h) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

 

SECTION 7.02 Rights of Trustee. (a) The Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person. The Trustee need not investigate any fact or matter stated in the
document.

 

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. The Trustee shall not be liable for

 

89



--------------------------------------------------------------------------------

any action it takes or omits to take in good faith in reliance on the Officers’
Certificate or Opinion of Counsel.

 

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

 

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers;
provided, however, that the Trustee’s conduct does not constitute wilful
misconduct or negligence.

 

(e) The Trustee may consult with counsel of its choice, and the advice or
opinion of counsel with respect to legal matters relating to this Indenture and
the Securities shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

 

SECTION 7.03 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar, co-registrar or co-paying agent
may do the same with like rights. However, the Trustee must comply with Sections
7.10 and 7.11.

 

SECTION 7.04 Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture, the
Securities, any offering materials relating to the Securities or the validity or
priority of any security interest contemplated hereunder or in the Security
Documents, it shall not be accountable for the Company’s use of the proceeds
from the Securities, and it shall not be responsible for any statement of the
Company in the Indenture or in any document issued in connection with the sale
of the Securities or in the Securities other than the Trustee’s certificate of
authentication.

 

SECTION 7.05 Notice of Defaults. If a Default occurs and is continuing and if it
is known to a Trust Officer of the Trustee, the Trustee shall mail to each
Securityholder notice of the Default within 90 days after

 

90



--------------------------------------------------------------------------------

it occurs. Except in the case of a Default in payment of principal of or
interest on any Security (including payments pursuant to the mandatory
redemption provisions of such Security, if any), the Trustee may withhold the
notice if and so long as a committee of its Trust Officers in good faith
determines that withholding the notice is in the interests of Securityholders.

 

SECTION 7.06 Reports by Trustee to Holders. As promptly as practicable after
each May 15 beginning with the May 15 following the date of this Indenture, and
in any event prior to July 15 in each year, the Trustee shall mail to each
Securityholder a brief report dated as of May 15 that complies with TIA §
313(a). The Trustee also shall comply with TIA § 313(b).

 

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each stock exchange (if any) on which the Securities are
listed. The Company agrees to notify promptly the Trustee whenever the
Securities become listed on any stock exchange and of any delisting thereof.

 

SECTION 7.07 Compensation and Indemnity. The Company shall pay to the Trustee
from time to time reasonable compensation for its services. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Company
shall indemnify the Trustee against any and all loss, liability or expense
(including attorneys’ fees) incurred by it in connection with the administration
of this trust and the performance of its duties hereunder. The Trustee shall
notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Company shall not relieve the Company of
its obligations hereunder. The Company shall defend the claim and the Trustee
may have separate counsel and the Company shall pay the fees and expenses of
such counsel. The Company need not reimburse any expense or indemnify against
any loss, liability or expense incurred by the Trustee through the Trustee’s own
wilful misconduct, negligence or bad faith.

 

91



--------------------------------------------------------------------------------

To secure the Company’s payment obligations in this Section, the Trustee shall
have a lien prior to the Securities on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Securities.

 

The Company’s payment obligations pursuant to this Section shall survive the
discharge of this Indenture. When the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(7) or (8) with respect to the
Company, the expenses are intended to constitute expenses of administration
under the Bankruptcy Law.

 

SECTION 7.08 Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company. The Holders of a majority in principal amount of the
Securities may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:

 

(1) the Trustee fails to comply with Section 7.10;

 

(2) the Trustee is adjudged bankrupt or insolvent;

 

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

 

(4) the Trustee otherwise becomes incapable of acting.

 

If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Securities and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly

 

92



--------------------------------------------------------------------------------

transfer all property held by it as Trustee to the successor Trustee, subject to
the lien provided for in Section 7.07.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of 10% in
principal amount of the Securities may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

Notwithstanding the resignation, removal or replacement of the Trustee pursuant
to this Section, the Company’s obligations under Section 7.07 shall continue for
the benefit of the retiring Trustee.

 

SECTION 7.09 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.

 

SECTION 7.10 Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its

 

93



--------------------------------------------------------------------------------

most recent published annual report of condition. The Trustee shall comply with
TIA § 310(b); provided, however, that there shall be excluded from the operation
of TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

 

SECTION 7.11 Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to TIA
§ 311(a) to the extent indicated.

 

SECTION 7.12 Authorization for Quebec Security. For greater certainty and
without limiting the powers of the Collateral Agent herein and for purposes of
constituting security on any of the Company’s property in the Province of Quebec
as security for the due payment of all Security Obligations and the performance
by the Company of all of the obligations of the Company contained herein, the
Company and the Collateral Agent hereby acknowledge that the Collateral Agent
shall, for purposes of holding any security granted by the Company on any of the
Company’s property pursuant to the laws of the Province of Quebec, be the holder
of an irrevocable power of attorney for all present and future Securityholders
as contemplated by Article 2692 of the Civil Code of Quebec. The Collateral
Agent hereby agrees to act in such capacity for the benefit of all present and
future Securityholders for purposes of holding any security governed by the laws
of the Province of Quebec on any of the Company’s property. The purchase of
Securities by any Securityholder shall constitute ratification by such
Securityholder of the power of attorney of the Collateral Agent constituted
hereunder. Notwithstanding Section 13.09 hereunder, this Section 7.12 shall be
governed by, and construed in accordance with, the laws of the Province of
Quebec and the federal laws of Canada applicable therein.

 

94



--------------------------------------------------------------------------------

Article 8

 

Discharge of Indenture; Defeasance

 

SECTION 8.01 Discharge of Liability on Securities; Defeasance. (a) When (1) the
Company delivers to the Trustee all outstanding Securities (other than
Securities replaced pursuant to Section 2.07) for cancellation or (2) all
outstanding Securities have become due and payable, whether at maturity or on a
redemption date as a result of the mailing of a notice of redemption pursuant to
Article 3 hereof and the Company irrevocably deposits with the Trustee funds
sufficient to pay at maturity or upon redemption all outstanding Securities,
including interest thereon to maturity or such redemption date (other than
Securities replaced pursuant to Section 2.07), and if in either case the Company
pays all other sums payable hereunder by the Company, then this Indenture shall,
subject to Section 8.01(c), cease to be of further effect. The Trustee shall
acknowledge satisfaction and discharge of this Indenture on demand of the
Company accompanied by an Officers’ Certificate and an Opinion of Counsel and at
the cost and expense of the Company.

 

(b) Subject to Sections 8.01(c) and 8.02, the Company at any time may terminate
(1) all its obligations under the Securities and this Indenture (“legal
defeasance option”) or (2) its obligations under Sections 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11 and 4.12 and the operation of Sections
6.01(4), 6.01(6), 6.01(7), 6.01(8), 6.01(9), 6.01(10) and 6.01(11) (but, in the
case of Sections 6.01(7) and (8), with respect only to Significant Subsidiaries
and Subsidiary Guarantors) and the limitations contained in Sections 5.01(a)(3)
(“covenant defeasance option”). The Company may exercise its legal defeasance
option notwithstanding its prior exercise of its covenant defeasance option.

 

If the Company exercises its legal defeasance option, payment of the Securities
may not be accelerated because of an Event of Default with respect thereto. If
the Company exercises its covenant defeasance option, payment of the Securities
may not be accelerated because of an Event of Default specified in Sections
6.01(4), 6.01(6), 6.01(7), 6.01(8), 6.01(9), 6.01(10) and 6.01(11) (but, in the
case of Sections 6.01(7) and (8), with respect only to Significant Subsidiaries
and Subsidiary Guarantors) or because of the failure of the Company to comply
with

 

95



--------------------------------------------------------------------------------

Section 5.01(a)(3). If the Company exercises its legal defeasance option or its
covenant defeasance option, each Subsidiary Guarantor, if any, shall be released
from all its obligations with respect to its Subsidiary Guaranty and the Company
and each Subsidiary Guarantor shall be released for all its respective
obligations under the Security Documents.

 

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

 

(c) Notwithstanding clauses (a) and (b) above, the Company’s obligations in
Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 7.07 and 7.08 and in this Article 8
shall survive until the Securities have been paid in full. Thereafter, the
Company’s obligations in Sections 7.07, 8.04 and 8.05 shall survive.

 

SECTION 8.02 Conditions to Defeasance. The Company may exercise its legal
defeasance option or its covenant defeasance option only if:

 

(1) the Company irrevocably deposits in trust with the Trustee money or U.S.
Government Obligations for the payment of principal of and interest on the
Securities to maturity or redemption, as the case may be;

 

(2) the Company delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal and interest when due on all the Securities to
maturity or redemption, as the case may be;

 

(3) 123 days pass after the deposit is made and during the 123-day period no
Default specified in Sections 6.01(7) or (8) with respect to the Company occurs
which is continuing at the end of the period;

 

(4) the deposit does not constitute a default under any other agreement binding
on the Company;

 

96



--------------------------------------------------------------------------------

(5) the Company delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit does not constitute, or is qualified as, a
regulated investment company under the Investment Company Act of 1940;

 

(6) in the case of the legal defeasance option, the Company shall have delivered
to the Trustee an Opinion of Counsel stating that (A) the Company has received
from, or there has been published by, the Internal Revenue Service a ruling, or
(B) since the date of this Indenture there has been a change in the applicable
Federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel shall confirm that, the Securityholders will not
recognize income, gain or loss for Federal income tax purposes as a result of
such defeasance and will be subject to Federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
defeasance had not occurred;

 

(7) in the case of the covenant defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the
Securityholders will not recognize income, gain or loss for Federal income tax
purposes as a result of such covenant defeasance and will be subject to Federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such covenant defeasance had not occurred; and

 

(8) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to the defeasance and
discharge of the Securities as contemplated by this Article 8 have been complied
with.

 

Before or after a deposit, the Company may make arrangements satisfactory to the
Trustee for the redemption of Securities at a future date in accordance with
Article 3.

 

SECTION 8.03 Application of Trust Money. The Trustee shall hold in trust money
or U.S. Government Obligations deposited with it pursuant to this Article 8. It
shall apply the deposited money and the money from U.S. Government Obligations
through the Paying Agent and in

 

97



--------------------------------------------------------------------------------

accordance with this Indenture to the payment of principal of and interest on
the Securities.

 

SECTION 8.04 Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money or securities
held by them at any time.

 

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years, and,
thereafter, Securityholders entitled to the money must look to the Company for
payment as general creditors.

 

SECTION 8.05 Indemnity for Government Obligations. The Company shall pay and
shall indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.

 

SECTION 8.06 Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. Government Obligations in accordance with this Article 8 by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the Company’s and each Subsidiary Guarantor’s obligations
under this Indenture, each Subsidiary Guaranty and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article 8 until such time as the Trustee or Paying Agent is permitted to apply
all such money or U.S. Government Obligations in accordance with this Article 8;
provided, however, that, if the Company has made any payment of interest on or
principal of any Securities because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Securities to
receive such payment from the money or U.S. Government Obligations held by the
Trustee or Paying Agent.

 

Article 9

 

Amendments

 

SECTION 9.01 Without Consent of Holders. The Company, the Subsidiary Guarantors
and the Trustee may

 

98



--------------------------------------------------------------------------------

amend this Indenture, the Security Documents, the Intercreditor Agreement or the
Securities without notice to or consent of any Securityholder:

 

(1) to cure any ambiguity, omission, defect or inconsistency;

 

(2) to comply with Article 5;

 

(3) to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in Section
163(f)(2)(B) of the Code;

 

(4) to add Guarantees with respect to the Securities,including any Subsidiary
Guaranties, or to provide additional security for the Securities;

 

(5) to add to the covenants of the Company or any Subsidiary Guarantor for the
benefit of the Holders or to surrender any right or power herein conferred upon
the Company or any Subsidiary Guarantor;

 

(6) to make any change that does not adversely affect the rights of any
Securityholder;

 

(7) to comply with any requirements of the SEC in connection with qualification,
or maintenance the qualification of, this Indenture under the TIA; or

 

(8) to make any amendment to the provisions of this Indenture relating to the
form, authentication, transfer and legending of Securities; provided, however,
that (a) compliance with this Indenture as so amended would not result in
Securities being transferred in violation of the Securities Act or any other
applicable securities law and (b) such amendment does not materially affect the
rights of Holders to transfer Securities.

 

In addition, notwithstanding Section 9.02, without the consent of any Holder,
any amendment, waiver or consent agreed to by the Credit Agent or the holders of
First Lien Obligations under any provision of any of the

 

99



--------------------------------------------------------------------------------

security documents granting the first-priority Lien on any Collateral to secure
the First Lien Obligations will automatically apply to the comparable provision
of the comparable Security Document entered into in connection with the
Securities; provided, however, that, if any such amendment, waiver or consent
could reasonably be expected to be adverse to the Holders or the interest of the
Holders in the Collateral, such amendment, waiver or consent will not be
applicable to the Security Documents entered into in connection with the
Securities as provided above unless First Lien Obligations (including
commitments in respect thereof to the extent that such commitments are subject
only to reasonable and customary funding conditions and are then available to be
funded at the election of the Company) of no less than $30.0 million secured by
the first-priority Liens on the Collateral are then outstanding. Notwithstanding
the foregoing, no such amendment, waiver or consent may have the effect of
releasing any Collateral, except to the extent described in Section 11.03.

 

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

 

SECTION 9.02 With Consent of Holders. The Company, the Subsidiary Guarantors and
the Trustee may amend this Indenture, the Security Documents, the Securities or
the Intercreditor Agreement without notice to any Securityholder but with the
written consent of the Holders of at least a majority in principal amount of the
Securities then outstanding (including consents obtained in connection with a
tender offer or exchange for the Securities). However, without the consent of
each Securityholder affected thereby, an amendment or waiver may not:

 

(1) reduce the amount of Securities whose Holders must consent to an amendment;

 

(2) reduce the rate of or extend the time for payment of interest on any
Security;

 

(3) reduce the principal of or change the Stated Maturity of any Security;

 

100



--------------------------------------------------------------------------------

(4) change the provisions applicable to the redemption of any Security contained
in Article 3 hereto or paragraph 5 of the Securities;

 

(5) make any Security payable in money other than that stated in the Security;

 

(6) impair the right of any Holder to receive payment of principal of and
interest on such Holder’s Securities on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Securities;

 

(7) make any changes in the ranking or priority of any Security that would
adversely affect the Securityholders;

 

(8) make any change in Section 6.04 or 6.07 or the second sentence of this
Section;

 

(9) make any change in, or release other than in accordance with this Indenture,
any Subsidiary Guaranty that would adversely affect the Securityholders; or

 

(10) release any Collateral, except as otherwise provided in this Indenture, the
Security Documents or the Intercreditor Agreement.

 

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

 

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

 

SECTION 9.03 Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities shall comply with the TIA as then in effect.

 

SECTION 9.04 Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Holder of a Security shall bind the Holder and every

 

101



--------------------------------------------------------------------------------

subsequent Holder of that Security or portion of the Security that evidences the
same debt as the consenting Holder’s Security, even if notation of the consent
or waiver is not made on the Security. However, any such Holder or subsequent
Holder may revoke the consent or waiver as to such Holder’s Security or portion
of the Security if the Trustee receives the notice of revocation before the date
the amendment or waiver becomes effective. After an amendment or waiver becomes
effective, it shall bind every Securityholder. An amendment or waiver becomes
effective upon the execution of such amendment or waiver by the Trustee.

 

The Company shall be entitled to, but shall not be obligated to, fix a record
date for the purpose of determining the Securityholders entitled to give their
consent or take any other action described above or required or permitted to be
taken pursuant to this Indenture. If a record date is fixed, then
notwithstanding the immediately preceding paragraph, those Persons who were
Securityholders at such record date (or their duly designated proxies), and only
those Persons, shall be entitled to give such consent or to revoke any consent
previously given or to take any such action, whether or not such Persons
continue to be Holders after such record date. No such consent shall be valid or
effective for more than 120 days after such record date.

 

SECTION 9.05 Notation on or Exchange of Securities. If an amendment changes the
terms of a Security, the Trustee shall be entitled to require the Holder of the
Security to deliver it to the Trustee. The Trustee shall be entitled to place an
appropriate notation on the Security regarding the changed terms and return it
to the Holder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Security shall execute and the Trustee shall
authenticate a new Security that reflects the changed terms. Failure to make the
appropriate notation or to issue a new Security shall not affect the validity of
such amendment.

 

SECTION 9.06 Trustee To Sign Amendments. The Trustee shall sign any amendment
authorized pursuant to this Article 9 if, in the Trustee’s sole discretion, the
amendment does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee shall be entitled to, but
need not, sign it. In signing such amendment the Trustee shall be entitled to

 

102



--------------------------------------------------------------------------------

receive indemnity reasonably satisfactory to it and to receive, and (subject to
Section 7.01) shall be fully protected in relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that such amendment is authorized or permitted
by this Indenture.

 

SECTION 9.07 Payment for Consent. Neither the Company nor any Affiliate of the
Company shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to any Holder for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Securities unless such consideration is
offered to be paid to all Holders that so consent, waive or agree to amend in
the time frame set forth in solicitation documents relating to such consent,
waiver or agreement.

 

Article 10

 

Subsidiary Guaranties

 

SECTION 10.01 Guaranties. Each Subsidiary Guarantor hereby unconditionally and
irrevocably guarantees, jointly and severally, to each Holder, to the Trustee
and the Collateral Agent and their respective successors and assigns (a) the
full and punctual payment of principal of and interest on the Securities when
due, whether at maturity, by acceleration, by redemption or otherwise, and all
other monetary obligations of the Company under this Indenture, the Securities
and the Security Documents and (b) the full and punctual performance within
applicable grace periods of all other obligations of the Company under this
Indenture, the Securities and the Security Documents (all the foregoing being
hereinafter collectively called the “Guaranteed Obligations”). Each Subsidiary
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from such
Subsidiary Guarantor and that such Subsidiary Guarantor will remain bound under
this Article 10 notwithstanding any extension or renewal of any Guaranteed
Obligation.

 

Each Subsidiary Guarantor waives presentation to, demand of, payment from and
protest to the Company of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment. Each Subsidiary Guarantor waives notice of any
default under the Securities or the

 

103



--------------------------------------------------------------------------------

Guaranteed Obligations. The obligations of each Subsidiary Guarantor hereunder
shall not be affected by (1) the failure of any Holder or the Trustee to assert
any claim or demand or to enforce any right or remedy against the Company or any
other Person (including any Subsidiary Guarantor) under this Indenture, the
Securities, the Security Documents or any other agreement or otherwise; (2) any
extension or renewal of any thereof; (3) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the
Securities, the Security Documents or any other agreement; (4) the release of
any security held by any Holder or the Trustee for the Guaranteed Obligations or
any of them; (5) the failure of any Holder or the Trustee to exercise any right
or remedy against any other guarantor of the Guaranteed Obligations; or (6)
except as set forth in Section 10.06, any change in the ownership of such
Subsidiary Guarantor.

 

Each Subsidiary Guarantor further agrees that its Subsidiary Guaranty herein
constitutes a guarantee of payment, performance and compliance when due (and not
a guarantee of collection) and waives any right to require that any resort be
had by any Holder, the Trustee or the Collateral Agent to any security held for
payment of the Guaranteed Obligations.

 

Except as expressly set forth in Sections 8.01(b), 10.02 and 10.06, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Subsidiary Guarantor herein shall not be
discharged or impaired or otherwise affected by the failure of any Holder, the
Trustee or the Collateral Agent to assert any claim or demand or to enforce any
remedy under this Indenture, the Securities, the Security Documents or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of such

 

104



--------------------------------------------------------------------------------

Subsidiary Guarantor or would otherwise operate as a discharge of such
Subsidiary Guarantor as a matter of law or equity.

 

Each Subsidiary Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Guaranteed
Obligation is rescinded or must otherwise be restored by any Holder or the
Trustee upon the bankruptcy or reorganization of the Company or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, by redemption or otherwise, or to
perform or comply with any other Guaranteed Obligation, each Subsidiary
Guarantor hereby promises to and shall, upon receipt of written demand by the
Trustee, forthwith pay, or cause to be paid, in cash, to the Holders or the
Trustee an amount equal to the sum of (A) the unpaid amount of such Guaranteed
Obligations, (B) accrued and unpaid interest on such Guaranteed Obligations (but
only to the extent not prohibited by law) and (C) all other monetary Guaranteed
Obligations of the Company to the Holders and the Trustee.

 

Each Subsidiary Guarantor agrees that, as between it, on the one hand, and the
Holders and the Trustee, on the other hand, (i) the maturity of the Guaranteed
Obligations hereby may be accelerated as provided in Article 6 for the purposes
of such Subsidiary Guarantor’s Subsidiary Guaranty herein, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the Guaranteed Obligations guaranteed hereby, and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
Article 6, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by such Subsidiary Guarantor for the purposes
of this Section.

 

Each Subsidiary Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section.

 

105



--------------------------------------------------------------------------------

SECTION 10.02 Limitation on Liability. Any term or provision of this Indenture
to the contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations guaranteed hereunder by any Subsidiary Guarantor shall not exceed
the maximum amount that can be hereby guaranteed without rendering this
Indenture, as it relates to such Subsidiary Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally.

 

SECTION 10.03 Successors and Assigns. This Article 10 shall be binding upon each
Subsidiary Guarantor and its successors and assigns and shall inure to the
benefit of the successors and assigns of the Trustee, the Collateral Agent and
the Holders and, in the event of any transfer or assignment of rights by any
Holder, the Trustee or the Collateral Agent, the rights and privileges conferred
upon that party in this Indenture, the Securities and the Security Documents
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions of this Indenture.

 

SECTION 10.04 No Waiver. Neither a failure nor a delay on the part of any of the
Trustee, the Collateral Agent or the Holders in exercising any right, power or
privilege under this Article 10 shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The rights, remedies and benefits of the Trustee, the
Collateral Agent and the Holders herein expressly specified are cumulative and
not exclusive of any other rights, remedies or benefits which either may have
under this Article 10 at law, in equity, by statute or otherwise.

 

SECTION 10.05 Modification. No modification, amendment or waiver of any
provision of this Article 10, nor the consent to any departure by any Subsidiary
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Trustee, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other or further notice or demand in the same,
similar or other circumstances.

 

106



--------------------------------------------------------------------------------

SECTION 10.06 Release of Subsidiary Guarantor. A Subsidiary Guarantor shall be
released from its obligations under this Article 10 (other than any obligation
that shall have arisen under Section 10.07):

 

(1) upon the sale (including any sale pursuant to any exercise of remedies by a
holder of Indebtedness of the Company or of such Subsidiary Guarantor) or other
disposition (including by way of consolidation or merger) of a Subsidiary
Guarantor;

 

(2) upon the sale or disposition of all or substantially all the assets of such
Subsidiary Guarantor;

 

(3) upon the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with the terms of this Indenture unless any of the
Collateral is then owned by such Subsidiary Guarantor;

 

(4) at such time as such Subsidiary Guarantor does not have any Obligations
outstanding that required such Subsidiary Guarantor to enter into a Guaranty
Agreement pursuant to clause (ii) of Section 4.12, and the Company provides an
Officer’s Certificate to the Trustee certifying that no such Indebtedness is
outstanding and that the Company elects to have such Subsidiary Guarantor
released; or

 

(5) upon defeasance of the Securities or discharge of this Indenture pursuant to
Article 8;

 

provided, however, that in the case of clauses (1) and (2) above, (i) such sale
or other disposition is made to a Person other than the Company or a Restricted
Subsidiary, (ii) such sale or disposition is otherwise permitted by this
Indenture and (iii) the Company provides an Officers’ Certificate to the Trustee
to the effect that the Company shall comply with its obligations under Section
4.06. At the instruction and expense of the Company, the Trustee shall execute
and deliver an appropriate instrument evidencing such release.

 

SECTION 10.07 Contribution. Each Subsidiary Guarantor that makes a payment under
its Subsidiary Guaranty shall be entitled upon payment in full of all Guaranteed
Obligations under this Indenture to a contribution from each other Subsidiary
Guarantor in an

 

107



--------------------------------------------------------------------------------

amount equal to such other Subsidiary Guarantor’s pro rata portion of such
payment based on the respective net assets of all the Subsidiary Guarantors at
the time of such payment determined in accordance with GAAP.

 

Article 11

 

Security Documents

 

SECTION 11.01 Collateral and Security Documents. The due and punctual payment of
the principal of and interest (including Additional Interest, if any) on the
Securities when and as the same shall be due and payable, whether on an interest
payment date, at maturity, by acceleration, repurchase, redemption or otherwise,
and interest on the overdue principal of and interest (including Additional
Interest, if any) on the Securities and performance of all other Security
Obligations of the Company and the Subsidiary Guarantors to the Securityholders,
the Trustee or the Collateral Agent under this Indenture, the Securities and the
Security Documents, according to the terms hereunder or thereunder, are secured
as provided in the Security Documents, which define the terms of the Liens that
secure the Security Obligations, subject to the terms of the Intercreditor
Agreement. The Trustee, the Company and the Subsidiary Guarantors hereby
acknowledge and agree that the Trustee or the Collateral Agent, as the case may
be, holds the Collateral in trust for the benefit of the Trustee and the
Holders, in each case pursuant to the terms of the Security Documents. Each
Holder, by accepting a Security, consents and agrees to the terms of the
Security Documents (including the provisions providing for foreclosure and
release of Collateral) and the Intercreditor Agreement as the same may be in
effect or may be amended from time to time in accordance with their terms and
this Indenture, and authorizes and directs the Trustee and Collateral Agent to
enter into the Security Documents and the Intercreditor Agreement and to perform
its obligations and exercise its rights thereunder in accordance therewith;
provided, however, that if any of the provisions of the Security Documents or
the Intercreditor Agreement limit, qualify or conflict with the duties imposed
by the provisions of the TIA, or if any of the provisions of the Intercreditor
Agreement conflict with the duties imposed by the provisions of the TIA, the TIA
shall control. The Company shall deliver to the Trustee (if it is not itself
then the Collateral Agent) copies of all

 

108



--------------------------------------------------------------------------------

documents delivered to the Collateral Agent pursuant to the Security Documents,
and will do or cause to be done all such acts and things as may be required by
the next sentence of this Section 11.01, to assure and confirm to the Trustee
and the Collateral Agent the security interest in the Collateral contemplated
hereby, by the Security Documents or any part thereof, as from time to time
constituted, so as to render the same available for the security and benefit of
this Indenture and of the Securities secured hereby, according to the intent and
purposes herein expressed. The Company shall take, and shall cause its
Subsidiaries to take, any and all actions reasonably required to cause the
Security Documents to create and maintain, as security for the Security
Obligations of the Company and the Subsidiary Guarantors hereunder, a valid and
enforceable perfected Lien and security interest in and on all of the Collateral
(subject to the terms of the Intercreditor Agreement), in favor of the
Collateral Agent for the benefit of the Trustee and the Holders, second in
priority to any and all security interests at any time granted in the Collateral
to secure the First Lien Obligations.

 

SECTION 11.02 Recordings and Opinions. (a) The Company and the Subsidiary
Guarantors shall furnish to the Collateral Agent and the Trustee (if the Trustee
is not then the Collateral Agent) on or before June 15 in each year beginning
with June 15, 2004, an Opinion of Counsel dated as of such date, either:

 

(1) to the effect that, in the opinion of such counsel, such action has been
taken with respect to the recordings, registerings, filings, re-recordings,
re-registerings and re-filings of this Indenture, the Security Documents and all
financing statements, continuation statements or other instruments of further
assurance as is necessary to maintain and perfect the Lien of this Indenture or
any Security Documents in the Collateral and reciting with respect to the
security interests in such Collateral the details of such action or referencing
to prior Opinions of Counsel in which such details are given, and stating that
all financing statements and continuation statements have been executed and
filed that are necessary fully to preserve and protect the rights of the Holders
and the Trustee hereunder and

 

109



--------------------------------------------------------------------------------

under the Security Documents with respect to such Lien; or

 

(2) to the effect that, in the opinion of such counsel, no such action is
necessary to maintain and perfect such Lien.

 

(b) The Company and the Subsidiary Guarantors will otherwise comply with the
provisions of TIA § 314(b) and (d).

 

SECTION 11.03 Release of Collateral. (a) Subject to subsections (b) and (c) of
this Section 11.03, Collateral may be released from the Lien and security
interest created by the Security Documents at any time or from time to time in
accordance with the provisions of the Security Documents, the Intercreditor
Agreement or as provided hereby. Upon the request of the Company pursuant to an
Officer’s Certificate certifying that all conditions precedent hereunder have
been met, the Company and the Subsidiary Guarantors shall be entitled to a
release of assets included in the Collateral from the Liens securing the
Securities and the Subsidiary Guarantees and the Collateral Agent and the
Trustee (if the Trustee is not then the Collateral Agent) shall release the same
from such Liens at the Company’s sole cost and expense, under one or more of the
following circumstances:

 

(1) if all other Liens on that asset securing First Lien Obligations (including
all commitments thereunder) are released; provided, however, that after giving
effect to the release First Lien Obligations (including commitments in respect
thereof to the extent that such commitments are subject only to reasonable and
customary funding conditions and are then available to be funded at the election
of the Company) of no less than $30.0 million secured by the first-priority
Liens on the remaining Collateral remain outstanding;

 

(2) to enable the Company or any Subsidiary Guarantor to sell, exchange or
otherwise dispose of any of the Collateral as permitted or not prohibited under
Section 4.06;

 

(3) if the Company provides substitute collateral with at least an equivalent
fair value, as determined in good faith by the Board of Directors;

 

110



--------------------------------------------------------------------------------

(4) if any Subsidiary that is a Subsidiary Guarantor is released from its
Subsidiary Guaranty in accordance with this Indenture, that Subsidiary’s assets
shall also be released; or

 

(5) pursuant to an amendment or waiver in accordance with Article 9 of this
Indenture.

 

Upon receipt of such Officers’ Certificate and any necessary or proper
instruments of termination, discharge, satisfaction or release prepared by the
Company, the Trustee or Collateral Agent, as appropriate, shall execute, deliver
or acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Indenture or the Security
Documents.

 

(b) Except as otherwise provided in the Intercreditor Agreement, no Collateral
may be released from the Lien and security interest created by the Security
Documents and this Indenture unless the Officers’ Certificate required by this
Section 11.03, dated not more than 30 days prior to the date of the application
for such release, has been delivered to the Collateral Agent and the Trustee (if
the Trustee is not then the Collateral Agent).

 

(c) At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Securities has been accelerated (whether by
declaration or otherwise) and the Trustee (if not then the Collateral Agent) has
delivered a notice of acceleration to the Collateral Agent, no release of
Collateral pursuant to the provisions of this Indenture or the Security
Documents will be effective as against the Holders, except as otherwise provided
in the Intercreditor Agreement.

 

SECTION 11.04 Permitted Releases Not To Impair Lien; Trust Indenture Act
Requirements. The release of any Collateral from the terms hereof and of the
Security Documents or the release of, in whole or in part, the Liens created by
the Security Documents, shall not be deemed to impair the Lien on the Collateral
in contravention of the provisions hereof if and to the extent the Collateral or
Liens are released pursuant to the applicable Security Documents and pursuant to
the terms of this Article 11. The Trustee and each of the Holders acknowledge
that a release of Collateral or a Lien strictly in accordance with the terms of
the Security Documents and of this Article 11

 

111



--------------------------------------------------------------------------------

shall not be deemed for any purpose to be an impairment of the Lien on the
Collateral in contravention of the terms of this Indenture. To the extent
applicable, the Company and each obligor on the Securities shall cause TIA §
313(b), relating to reports, and TIA § 314(d), relating to the release of
property or securities from the Lien hereof and of the Security Documents, to be
complied with. Any certificate or opinion required by § 314(d) of the TIA may be
made by an officer of the Company, except in cases which § 314(d) of the TIA
requires that such certificate or opinion be made by an independent person,
which person shall be an independent engineer, appraiser or other expert
selected or approved by the Trustee and the Collateral Agent in the exercise of
reasonable care.

 

SECTION 11.05 Certificates to the Trustee. In the event that the Company wishes
to release Collateral in accordance with this Indenture and the Security
Documents at a time when the Trustee is not itself also the Collateral Agent and
the Company has delivered the certificates and documents required by the
Security Documents and Section 11.03 hereof, the Company shall determine whether
it has sent to the Trustee all documentation required by TIA § 314(d) in
connection with such release and, based on such determination, shall deliver a
certificate to the Collateral Agent, with a copy to the Trustee, setting forth
such determination.

 

SECTION 11.06 Suits To Protect the Collateral. Subject to the provisions of
Article 7 hereof and the Intercreditor Agreement, the Trustee in its sole
discretion and without the consent of the Holders, on behalf of the Holders,
shall be entitled to, or shall be entitled to direct the Collateral Agent to,
take all actions it deems necessary or appropriate in order to:

 

(a) enforce any of the terms of the Security Documents; and

 

(b) collect and receive any and all amounts payable in respect of the Security
Obligations of the Company hereunder.

 

Subject to the provisions of the Security Documents and the Intercreditor
Agreement, the Trustee shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts which shall be

 

112



--------------------------------------------------------------------------------

unlawful or in violation of any of the Security Documents or this Indenture, and
such suits and proceedings as the Trustee, in its sole discretion, shall deem
expedient to preserve or protect its interests and the interests of the Holders
in the Collateral (including power to institute and maintain suits or
proceedings to restrain the enforcement of or compliance with any legislative or
other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the Lien on the Collateral or be prejudicial to the
interests of the Holders or the Trustee).

 

SECTION 11.07 Authorization of Receipt of Funds by the Trustee Under the
Security Documents. Subject to the provisions of the Intercreditor Agreement,
the Trustee shall be entitled to receive any funds for the benefit of the
Holders distributed under the Security Documents, and to make further
distributions of such funds to the Holders according to the provisions of this
Indenture.

 

SECTION 11.08 Purchaser Protected. In no event shall any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Collateral Agent or the Trustee to execute the release or to
inquire as to the satisfaction of any conditions required by the provisions
hereof for the exercise of such authority or to see to the application of any
consideration given by such purchaser or other transferee; nor shall any
purchaser or other transferee of any property or rights permitted by this
Article 11 to be sold be under any obligation to ascertain or inquire into the
authority of the Company or the applicable Subsidiary Guarantor to make any such
sale or other transfer.

 

SECTION 11.09 Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article 11 upon the Company or a Subsidiary Guarantor
with respect to the release, sale or other disposition of such property may be
exercised by such receiver or trustee, and an instrument signed by such receiver
or trustee shall be deemed the equivalent of any similar instrument of the
Company or a Subsidiary Guarantor or of any officer or officers thereof required
by the provisions of this Article 11; and if the Trustee or the Collateral Agent
shall be in the possession of the Collateral under any provision of this
Indenture or the

 

113



--------------------------------------------------------------------------------

Security Documents, then such powers may be exercised by the Trustee.

 

SECTION 11.10 Release upon Termination of the Company’s Obligations. In the
event that the Company delivers to the Trustee, in form and substance reasonably
acceptable to it, an Officers’ Certificate certifying that all the obligations
under this Indenture, the Securities and the Security Documents have been
satisfied and discharged by complying with the provisions of Article 8 and
Section 7.07 or by the payment in full of the Company’s obligations under the
Securities, this Indenture and the Security Documents, and all such obligations
have been so satisfied, the Trustee shall deliver to the Company and the
Collateral Agent a notice stating that the Trustee, on behalf of the Holders,
disclaims and gives up any and all rights it has in or to the Collateral (other
than with respect to funds held by the Trustee pursuant to Article 8), and any
rights it has under the Security Documents, and upon receipt by the Collateral
Agent of such notice, the Collateral Agent shall be deemed not to hold a Lien in
the Collateral on behalf of the Trustee.

 

SECTION 11.11 Collateral Agent.

 

(a) The Trustee is hereby appointed to act as initial Collateral Agent, and
hereby accepts such appointment, and is hereby authorized to appoint
co-Collateral Agents as necessary in its sole discretion. Except as otherwise
explicitly provided herein or in the Security Documents or the Intercreditor
Agreement, neither the Collateral Agent nor any of its respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible for any act or failure to act
hereunder, except for its own willful misconduct, negligence or bad faith.

 

(b) The Trustee, as Collateral Agent, is hereby authorized and directed to (i)
enter into the Security

 

114



--------------------------------------------------------------------------------

Documents, (ii) enter into the Intercreditor Agreement, (iii) bind the Holders
on the terms as set forth in the Security Documents and the Intercreditor
Agreement and (iv) perform and observe its obligations under the Security
Documents and the Intercreditor Agreement.

 

(c) If the Company (i) Incurs First Lien Obligations at any time when no
intercreditor agreement is in effect or at any time when Indebtedness
constituting First Lien Obligations entitled to the benefit of an existing
intercreditor agreement is concurrently retired, and (ii) delivers to the
Collateral Agent an Officers’ Certificate so stating and requesting the
Collateral Agent to enter into an intercreditor agreement in favor of a
designated agent or representative for the holders of the Indebtedness so
incurred, the Collateral Agent shall (and is hereby authorized and directed to)
enter into such intercreditor agreement substantially similar to the
Intercreditor Agreement, bind the Holders on the terms set forth therein, and
perform and observe its obligations thereunder.

 

SECTION 11.12 Designations. Except as provided in the next sentence, for
purposes of the provisions hereof and the Intercreditor Agreement requiring the
Company to designate Indebtedness for the purposes of the term “First Lien
Indebtedness” or any other such designations hereunder or under the
Intercreditor Agreement, any such designation shall be sufficient if the
relevant designation is set forth in writing, signed on behalf of the Company by
an Officer and delivered to the Trustee, the Collateral Agent and the Credit
Agent. For all purposes hereof and the Intercreditor Agreement, the Company
hereby designates the Obligations pursuant to the Credit Agreement as in effect
on the Issue Date as “First Lien Indebtedness.”

 

Article 12

 

Application of Trust Moneys

 

SECTION 12.01 “Trust Moneys” Defined. All cash or cash equivalents received by
the Trustee or the Collateral Agent on behalf of the Trustee, in each case,
consistent with and not in contravention of the Intercreditor Agreement:

 

(1) upon the release of Collateral from the Lien of this Indenture and the
Security Documents,

 

115



--------------------------------------------------------------------------------

including all moneys received in respect of the principal of all purchase money,
governmental and other obligations;

 

(2) as compensation for, or proceeds of sale of, any part of the Collateral
taken by eminent domain or purchased by, or sold pursuant to an order of, a
governmental authority or otherwise disposed of; or

 

(3) as proceeds of insurance upon any part of the Collateral (other than any
liability insurance proceeds payable to the Trustee or the Collateral Agent for
any loss, liability or expense incurred by it);

 

(all such moneys being herein sometimes called “Trust Moneys”), shall be held by
the Trustee (or the Collateral Agent as the agent of the Trustee) for the
benefit of the Holders of Securities as a part of the Collateral, shall be held
in United States dollars or U.S. dollar denominated obligations, and, upon any
entry upon or sale of the Collateral or any part thereof pursuant to Article 6
hereof or the Security Documents, in each case, subject to the Intercreditor
Agreement, said Trust Moneys shall be applied, subject to the Intercreditor
Agreement, in accordance with the Security Documents; but, prior to any such
entry or sale, all or any part of the Trust Moneys may be withdrawn, and shall
be released, paid or applied by the Trustee or the Collateral Agent, as
appropriate, from time to time as provided in Sections 12.02 to 12.05,
inclusive, and may be applied by the Trustee as provided in Section 12.07(b).

 

SECTION 12.02 Retirement of Securities. Subject to the terms of the
Intercreditor Agreement, the Trustee shall, or shall direct, as appropriate, the
Collateral Agent to deliver to the Trustee Trust Moneys to, apply Trust Moneys
from time to time to the payment of the principal of and interest on any
Securities, at final maturity or to the redemption thereof or the purchase
thereof upon tender or in the open market or at private sale or upon any
exchange or in any one or more of such ways, including pursuant to a redemption
under Article 3 or a required purchase pursuant to Section 4.06 or 4.09, as the
Company shall request, upon receipt by the Trustee of the following:

 

(1) a resolution of the Board of Directors directing the application pursuant to
this Section of a specified amount of Trust Moneys (denominated in U.S. dollars)
and in case any such moneys are to be applied to payment, designating any
Securities so to be paid and, in case any such moneys are to be applied to the
purchase of any Securities, prescribing the method of purchase, the price or
prices to be paid and the maximum principal amount of any Securities to be
purchased and any other provisions of this Indenture governing such purchase;

 

116



--------------------------------------------------------------------------------

(2) additional cash (denominated in U.S. dollars) to the extent necessary to
fund the entire payment amount or purchase price, which cash shall be held by
the Trustee in trust for such purpose;

 

(3) an Officers’ Certificate, dated not more than five days prior to the date of
the relevant application, stating

 

(A) that no Default exists; and

 

(B) that all conditions precedent and covenants herein provided for relating to
such application of Trust Moneys have been complied with; and

 

(4) an Opinion of Counsel stating that the documents and the cash or cash
equivalents, if any, which have been or are therewith delivered to and deposited
with the Trustee conform to the requirements of this Indenture and that all
conditions precedent herein provided for relating to such application of Trust
Moneys have been complied with.

 

Upon compliance with the foregoing provisions of this Section, the Trustee shall
apply Trust Moneys available therefor as directed and specified by such
resolution, up to, but not exceeding, the principal amount, plus accrued
interest and premiums, if any, of the Securities to be so paid, redeemed or
purchased.

 

A resolution of the Board of Directors expressed to be irrevocable directing the
application of Trust Moneys under this Section to the payment of the principal
of particular Securities shall for all purposes of this Indenture be deemed the
equivalent of the deposit of money

 

117



--------------------------------------------------------------------------------

with the Trustee in trust for such purpose. Such Trust Moneys and any cash
deposited with the Trustee pursuant to subsection (2) of this Section shall not,
after compliance with the foregoing provisions of this Section, be deemed to be
part of the Collateral or Trust Moneys.

 

SECTION 12.03 Withdrawals of Insurance Proceeds and Condemnation Awards. (a) To
the extent that any Trust Moneys consist of either (i) the proceeds of insurance
upon any part of the Collateral or (ii) any award for or the proceeds from any
of the Collateral being taken by eminent domain, expropriation or other similar
governmental taking or a requisition for title or sold pursuant to the exercise
by any governmental authority of any right which it may then have to purchase,
or to designate a purchaser or to order a sale of any part of the Collateral,
such Trust Moneys may be withdrawn by the Company or the applicable Subsidiary
Guarantor and shall be paid by the Trustee or the Collateral Agent upon a
written instruction by the Company to the Trustee by the proper officer or
officers of the Company or the applicable Subsidiary Guarantor to reimburse the
Company or the applicable Subsidiary Guarantor for expenditures made, or to pay
costs incurred, by the Company or the applicable Subsidiary Guarantor to repair,
rebuild or replace the property destroyed, damaged or taken upon receipt by the
Trustee of the following:

 

(1) an Officers’ Certificate dated not more than 30 days prior to the date of
the application for the withdrawal and payment of such Trust Moneys, setting
forth:

 

(A) that expenditures have been made, or costs incurred, or will be incurred
simultaneous with such withdrawal of Trust Moneys, by the Company or the
applicable Subsidiary Guarantor in a specified amount for the purpose of making
certain repairs, rebuildings and replacements of the Collateral, which shall be
briefly described;

 

(B) that no part of such expenditures, in any previous or then pending
application, has been or is being made the basis for the withdrawal of any Trust
Moneys pursuant to this Section 12.03;

 

(C) that no part of such expenditures or costs has been paid out of either the
proceeds of insurance upon any part of the Collateral not

 

118



--------------------------------------------------------------------------------

required to be paid to the Trustee or the Collateral Agent, as appropriate,
under the Security Documents or any award for or the proceeds from any of the
Collateral being taken not required to be paid to the Trustee or the Collateral
Agent, as appropriate, under the Security Documents, as the case may be;

 

(D) that there is no outstanding indebtedness or other obligation, other than
costs for which payment is being requested, known to the Company, after due
inquiry, for the purchase price or construction of such repairs, rebuildings or
replacements, or for labor, wages, materials or supplies in connection with the
making thereof, which, if unpaid, might become the basis of a vendor’s,
mechanics’, laborer’s, materialmen’s, statutory or other similar Lien upon any
of such repairs, rebuildings or replacement, which Lien might, in the opinion of
the signers of such certificate, materially impair the security afforded by such
repairs, rebuildings or replacement; and

 

(E) that no Default or Event of Default shall have occurred and be continuing.

 

(b) To the extent applicable, in connection with any withdrawal of Trust Moneys
pursuant to Section 12.03(a), the Company and each obligor shall cause § 314 of
the TIA relating to the release of property or securities from the Lien hereof
and of the Security Documents to be complied with. Any certificate or opinion
required by § 314 of the TIA may be made by an officer of the Company, except in
cases in which the TIA requires that such certificate or opinion be made by an
independent person.

 

(c) Upon compliance with the foregoing provisions of this Section, the Trustee
shall pay on Company request an amount of Trust Moneys of the character
aforesaid equal to the amount of the expenditures or costs stated in the
Officers’ Certificate required by paragraph (A) of subsection (1) of Section
12.03(a). Subject to the Intercreditor Agreement, unless the Collateral Agent
and Trustee shall otherwise agree, all insurance relating to the Collateral must
name the Collateral Agent and Trustee as an insured, but without liability for
premiums, calls or assessments, and all

 

119



--------------------------------------------------------------------------------

amounts of whatsoever nature payable under any insurance (to the extent covering
the Collateral) must be payable to the Collateral Agent and Trustee for
distribution, first to itself and thereafter to the Company or the relevant
Subsidiary Guarantor, as owner of such Collateral or others as their interests
may appear. All amounts payable under any insurance with respect to Collateral
involving any damage to Collateral not constituting an actual or constructive or
an agreed or compromised total loss, the insurers may pay directly for the
repair, salvage or other charges involved or, if the Company or the relevant
Subsidiary Guarantor shall have first fully repaired the damage or paid all of
the salvage or other charges, may pay the Company or the relevant Subsidiary
Guarantor as reimbursement therefor; provided, however, that if such amounts
(including any franchise or deductible) are in excess of $1,000,000, the
insurers shall, subject to the Intercreditor Agreement, make such payment to the
Collateral Agent. Subject to the Intercreditor Agreement, all payments of
insurance in respect of Collateral shall be made to the Collateral Agent if an
Event of Default shall have occurred or any event which with the giving of
notice or the lapse of time, or both, would constitute an Event of Default.

 

SECTION 12.04 Powers Exercisable Notwithstanding Event of Default. Subject to
the Intercreditor Agreement, in case an Event of Default shall have occurred and
shall be continuing, the Company, while in possession of the Collateral (other
than cash, cash equivalents, securities and other personal property held by, or
required to be deposited or pledged with, the Trustee hereunder or under the
Security Documents), may do any of the things enumerated in Sections 12.02 and
12.03 if the Trustee in its discretion, or the Holders of a majority in
aggregate principal amount of the outstanding Securities, by appropriate action
of such Holders, shall consent to such action, in which event any certificate
filed under any of such Sections shall omit the statement to the effect that no
Event of Default has occurred and is continuing. This Section 12.04 shall not
apply, however, during the continuance of an Event of Default of the type
specified in Section 6.01(1) or 6.01(2).

 

SECTION 12.05 Powers Exercisable by Trustee or Receiver. Subject to the
Intercreditor Agreement, in case the Collateral (other than any cash, cash
equivalents,

 

120



--------------------------------------------------------------------------------

securities and other personal property held by, or required to be deposited or
pledged with, the Trustee or the Collateral Agent hereunder or under the
Security Documents) shall be in the possession of a receiver or trustee lawfully
appointed, the powers hereinbefore in this Article 12 conferred upon the Company
and the Subsidiary Guarantors with respect to the withdrawal or application of
Trust Moneys may be exercised by such receiver or trustee, in which case a
certificate signed by such receiver or trustee shall be deemed the equivalent of
any Officers’ Certificate required by this Article 12. If the Trustee or the
Collateral Agent shall be in possession of any of the Collateral hereunder or
under the Security Documents, such powers may be exercised by the Trustee or the
Collateral Agent, as applicable, in its sole discretion.

 

SECTION 12.06 Disposition of Securities Retired. All Securities received by the
Trustee and for whose purchase Trust Moneys are applied under this Article 12,
if not otherwise canceled, shall be promptly canceled and destroyed by the
Trustee in accordance with its customary practice.

 

SECTION 12.07 Investment and Use of Trust Moneys. (a) Subject to the
Intercreditor Agreement, all or any part of any Trust Moneys held by the Trustee
hereunder (except such as may be held for the account of any particular
Securities) or by the Collateral Agent on behalf of the Trustee, shall from time
to time at the written direction of the Company be invested or reinvested in
Temporary Cash Investments. Unless a Default occurs and is continuing, any
interest on such Temporary Cash Investments (in excess of any accrued interest
paid at the time of purchase) which may be received by the Trustee or the
Collateral Agent, as appropriate, shall be paid periodically to the Company upon
their instruction. Such Temporary Cash Investments shall be held by the Trustee
as a part of the Collateral, subject to the same provisions hereof as the cash
used by it to purchase such cash equivalents. The Trustee shall not be liable or
responsible for any loss resulting from such investments or sales except only
for its own negligent action, its own negligent failure to act or its own
willful misconduct in complying with this Section 12.07.

 

(b) If the Company or any Subsidiary Guarantor shall fail to perform any of its
covenants in this Indenture or under any Security Document, the Trustee may

 

121



--------------------------------------------------------------------------------

(but shall not be required to), or direct the Collateral Agent to, at any time
and from time to time, use, apply and advance any Trust Moneys held by it under
this Article 12 or make advances to effect performance of any such covenant on
behalf of the Company or such Subsidiary Guarantor as contemplated by this
Indenture or the Security Documents; provided, however, that the Trustee or the
Collateral Agent, as appropriate, shall not be required to make any such
advances from its own funds; provided further, however, that all moneys so used
or advanced by the Trustee, together (in the case of funds advanced by the
Trustee) with interest at the rate borne by the Securities shall be repaid by
the Company or the applicable Subsidiary Guarantor upon demand and such advances
shall be secured under the Security Documents prior to the Securities. For
repayment of all such advances the Trustee shall have the right to use and apply
any Trust Moneys at any time held by it under Article 12, but no such use of
Trust Moneys or advance shall relieve the Company or such Subsidiary Guarantor
from any Default.

 

Article 13

 

Miscellaneous

 

SECTION 13.01 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control.

 

SECTION 13.02 Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:

 

if to the Company or any Subsidiary Guarantor:

 

Koppers Inc.

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219-1900

Attention: Vice President, Law and Human Resources

 

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Richard Farley, Esq.

 

122



--------------------------------------------------------------------------------

if to the Trustee:

 

JPMorgan Chase Bank

4 New York Plaza

15th Floor

New York, New York 10004

Attention: Institutional Trust Services

 

The Company, any Subsidiary Guarantor or the Trustee by notice to the others may
designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication mailed to a Securityholder shall be mailed to the
Securityholder at the Securityholder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed.

 

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

 

SECTION 13.03 Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA § 312(b) with other Securityholders with respect to
their rights under this Indenture or the Securities. The Company, any Subsidiary
Guarantor, the Trustee, the Registrar and anyone else shall have the protection
of TIA § 312(c).

 

SECTION 13.04 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:

 

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this

 

123



--------------------------------------------------------------------------------

Indenture relating to the proposed action have been complied with; and

 

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

 

SECTION 13.05 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture shall include:

 

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

 

SECTION 13.06 When Securities Disregarded. In determining whether the Holders of
the required principal amount of Securities have concurred in any direction,
waiver or consent, Securities owned by the Company or by any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Company shall be disregarded and deemed not to be outstanding,
except that, for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Securities
which the Trustee knows are so owned shall be so disregarded. Also, subject to
the foregoing, only Securities outstanding at the time shall be considered in
any such determination.

 

SECTION 13.07 Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for

 

124



--------------------------------------------------------------------------------

action by or a meeting of Securityholders. The Registrar and the Paying Agent
may make reasonable rules for their functions.

 

SECTION 13.08 Legal Holidays. If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period. If a regular record date is a
Legal Holiday, the record date shall not be affected.

 

SECTION 13.09 Governing Law. This Indenture and the Securities shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 13.10 No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company or any Subsidiary Guarantor shall not have
any liability for any obligations of the Company under the Securities or this
Indenture or of such Subsidiary Guarantor under its Subsidiary Guarantee, the
Security Documents or this Indenture or for any claim based on, in respect of or
by reason of such obligations or their creation. By accepting a Security, each
Securityholder shall waive and release all such liability. The waiver and
release shall be part of the consideration for the issue of the Securities.

 

SECTION 13.11 Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors. All agreements of the Subsidiary
Guarantors in this Indenture shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

 

SECTION 13.12 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

 

SECTION 13.13 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

KOPPERS INC.,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

WORLD-WIDE VENTURES

CORPORATION,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS CONCRETE PRODUCTS,

INC.,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS INDUSTRIES OF

DELAWARE, INC.,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

CONCRETE PARTNERS, INC.,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

126



--------------------------------------------------------------------------------

KOPPERS REDEMPTION, INC.,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS INVESTMENT SUBSIDIARY

PTY LTD,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS AUSTRALIA PTY LTD,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS WOOD PRODUCTS PTY

LTD,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS CARBON MATERIAL &

CHEMICALS PTY LTD,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

127



--------------------------------------------------------------------------------

CONTINENTAL CARBON AUSTRALIA

PTY LTD,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS SHIPPING PTY LTD,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

KOPPERS AUSTRALIA HOLDING

COMPANY PTY LTD,

    By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

JPMORGAN CHASE BANK,     By  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

128



--------------------------------------------------------------------------------

PROVISIONS RELATING TO INITIAL SECURITIES,

PRIVATE EXCHANGE SECURITIES AND EXCHANGE SECURITIES

 

1. Definitions

 

1.1 Definitions

 

For the purposes of this Appendix the following terms shall have the meanings
indicated below:

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Temporary Regulation S Global Security or beneficial interest
therein, the rules and procedures of the Depository for such a Temporary
Regulation S Global Security, to the extent applicable to such transaction and
as in effect from time to time.

 

“Definitive Security” means a certificated Initial Security or Exchange Security
or Private Exchange Security bearing, if required, the appropriate restricted
securities legend set forth in Section 2.3(e).

 

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

 

“Distribution Compliance Period”, with respect to any Securities, means the
period of 40 consecutive days beginning on and including the later of (i) the
day on which such Securities are first offered to Persons other than
distributors (as defined in Regulation S under the Securities Act) in reliance
on Regulation S and (ii) the issue date with respect to such Securities.

 

“Exchange Securities” means (1) the 9 7/8% Senior Secured Notes Due 2013 issued
pursuant to the Indenture in connection with a Registered Exchange Offer
pursuant to a Registration Rights Agreement and (2) Additional Securities, if
any, offered and sold by the Company pursuant to a registration statement filed
with the Commission under the Securities Act.

 

“IAI” means an institutional “accredited investor,” as defined in Rule 501(a)
(1), (2), (3) or (7) of Regulation D under the Securities Act.

 



--------------------------------------------------------------------------------

“Initial Purchasers” means (1) with respect to the Initial Securities issued on
the Issue Date, Credit Suisse First Boston LLC, Deutsche Bank Securities Inc.,
UBS Securities LLC, PNC Capital Markets, Inc., NatCity Investments, Inc., Fleet
Securities, Inc., The Royal Bank of Scotland plc and Wachovia Securities, Inc.
and (2) with respect to each issuance of Additional Securities, the Persons
purchasing or underwriting such Additional Securities under the related Purchase
Agreement.

 

“Initial Securities” means (1) $320,000,000 aggregate principal amount of 9 7/8%
Senior Secured Notes Due 2013 issued on the Issue Date and (2) Additional
Securities, if any, offered and sold by the Company in a transaction exempt from
the registration requirements of the Securities Act.

 

“Private Exchange” means the offer by the Company, pursuant to a Registration
Rights Agreement, to the Initial Purchasers to issue and deliver to each such
Initial Purchaser, in exchange for the Initial Securities held by such Initial
Purchaser as part of the initial distribution of such Initial Securities, a like
aggregate principal amount of Private Exchange Securities.

 

“Private Exchange Securities” means any 9 7/8% Senior Secured Notes Due 2013
issued in connection with a Private Exchange.

 

“Purchase Agreement” means (1) with respect to the Initial Securities issued on
the Issue Date, the Purchase Agreement dated September 30, 2003, among the
Company, the Subsidiary Guarantors and the Initial Purchasers and (2) with
respect to each issuance of Additional Securities, the purchase agreement or
underwriting agreement among the Company, the Subsidiary Guarantors and the
Persons purchasing or underwriting such Additional Securities.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Registered Exchange Offer” means the offer by the Company, pursuant to a
Registration Rights Agreement, to certain Holders of Initial Securities, to
issue and deliver to such Holders, in exchange for the Initial Securities, a
like aggregate principal amount of Exchange Securities registered under the
Securities Act.

 

2



--------------------------------------------------------------------------------

“Registration Rights Agreement” means (1) with respect to the Initial Securities
issued on the Issue Date, the Registration Rights Agreement dated September 30,
2003 among the Company, the Subsidiary Guarantors and the Initial Purchasers and
(2) with respect to each issuance of Additional Securities issued in a
transaction exempt from the registration requirements of the Securities Act, the
registration rights agreement, if any, among the Company, the Subsidiary
Guarantors and the Persons purchasing such Additional Securities under the
related Purchase Agreement.

 

“Rule 144A Securities” means all Securities offered and sold to QIBs in reliance
on Rule 144A.

 

“Securities” means the Initial Securities, the Exchange Securities and the
Private Exchange Securities, treated as a single class under the Indenture.

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Custodian” means the custodian with respect to a Global Security (as
appointed by the Depository), or any successor Person thereto, and shall
initially be the Trustee.

 

“Shelf Registration Statement” means the registration statement issued by the
Company in connection with the offer and sale of Initial Securities or Private
Exchange Securities pursuant to a Registration Rights Agreement.

 

“Transfer Restricted Securities” means Securities that bear or are required to
bear a legend relating to restrictions on transfer relating to the Securities
Act set forth in Section 2.3(e).

 

3



--------------------------------------------------------------------------------

1.2 Other Definitions

 

Term

--------------------------------------------------------------------------------

   Defined in
Section:


--------------------------------------------------------------------------------

Agent Members

   2.1(b)

Global Securities

   2.1(a)

IAI Global Security

   2.1(a)

Permanent Regulation S Global Security

   2.1(a)

Regulation S

   2.1(a)

Regulation S Global Security

   2.1(a)

Rule 144A

   2.1(a)

Rule 144A Global Security

   2.1(a)

Temporary Regulation S Global Security

   2.1(a)

 

2. The Securities

 

2.1 (a) Form and Dating. The Initial Securities will be offered and sold by the
Company pursuant to a Purchase Agreement. The Initial Securities will be resold
initially only to (i) QIBs in reliance on Rule 144A under the Securities Act
(“Rule 144A”) and (ii) Persons other than U.S. Persons (as defined in Regulation
S) in reliance on Regulation S under the Securities Act (“Regulation S”).
Initial Securities may thereafter be transferred to, among others, QIBs, IAIs
and purchasers in reliance on Regulation S, subject to the restrictions on
transfer set forth herein. Initial Securities initially resold pursuant to Rule
144A shall be issued initially in the form of one or more permanent global
Securities in definitive, fully registered form (collectively, the “Rule 144A
Global Security”); Initial Securities initially resold to IAIs shall be issued
initially in the form of one or more permanent global Securities in definitive,
fully registered form (collectively, the “IAI Global Security”); and Initial
Securities initially resold pursuant to Regulation S shall be issued initially
in the form of one or more temporary global securities in fully registered form
(collectively, the “Temporary Regulation S Global Security”), in each case
without interest coupons and with the global securities legend and the
applicable restricted securities legend set forth in Exhibit 1 hereto, which
shall be deposited on behalf of the purchasers of the Initial Securities
represented thereby with the Securities Custodian and registered in the name of
the Depository or a nominee of the Depository, duly executed by the Company and
authenticated by the Trustee as provided in this Indenture.

 

4



--------------------------------------------------------------------------------

Except as set forth in this Section 2.1(a), beneficial ownership interests in
the Temporary Regulation S Global Security will not be exchangeable for
interests in the Rule 144A Global Security, the IAI Global Security, a permanent
global security (the “Permanent Regulation S Global Security”, and together with
the Temporary Regulation S Global Security, the “Regulation S Global Security”)
or any other Security prior to the expiration of the Distribution Compliance
Period and then, after the expiration of the Distribution Compliance Period, may
be exchanged for interests in a Rule 144A Global Security, an IAI Global
Security or the Permanent Regulation S Global Security only upon certification
in form reasonably satisfactory to the Trustee that (i) beneficial ownership
interests in such Temporary Regulation S Global Security are owned either by
non-U.S. persons or U.S. persons who purchased such interests in a transaction
that did not require registration under the Securities Act and (ii) in the case
of an exchange for an IAI Global Security, certification that the interest in
the Temporary Regulation S Global Security is being transferred to an
institutional “accredited investor” under the Securities Act that is an
institutional accredited investor acquiring the securities for its own account
or for the account of an institutional accredited investor.

 

Beneficial interests in Temporary Regulation S Global Securities or IAI Global
Securities may be exchanged for interests in Rule 144A Global Securities if (1)
such exchange occurs in connection with a transfer of Securities in compliance
with Rule 144A and (2) the transferor of the beneficial interest in the
Temporary Regulation S Global Security or the IAI Global Security, as
applicable, first delivers to the Trustee a written certificate (in a form
satisfactory to the Trustee) to the effect that the beneficial interest in the
Temporary Regulation S Global Security or the IAI Global Security, as
applicable, is being transferred to a Person (a) who the transferor reasonably
believes to be a QIB, (b) purchasing for its own account or the account of a QIB
in a transaction meeting the requirements of Rule 144A, and (c) in accordance
with all applicable securities laws of the States of the United States and other
jurisdictions.

 

Beneficial interests in Temporary Regulation S Global Securities and Rule 144A
Global Securities may be exchanged for an interest in IAI Global Securities if

 

5



--------------------------------------------------------------------------------

(1) such exchange occurs in connection with a transfer of the securities in
compliance with an exemption under the Securities Act and (2) the transferor of
the Regulation S Global Security or Rule 144A Global Security, as applicable,
first delivers to the trustee a written certificate (substantially in the form
of Exhibit 2) to the effect that (A) the Regulation S Global Security or Rule
144A Global Security, as applicable, is being transferred (a) to an “accredited
investor” within the meaning of 501(a) (1), (2), (3) or (7) under the Securities
Act that is an institutional investor acquiring the securities for its own
account or for the account of such an institutional accredited investor, in each
case in a minimum principal amount of Securities of $250,000, for investment
purposes and not with a view to or for offer or sale in connection with any
distribution in violation of the Securities Act and (B) in accordance with all
applicable securities laws of the States of the United States and other
jurisdictions.

 

Beneficial interests in a Rule 144A Global Security or an IAI Global Security
may be transferred to a Person who takes delivery in the form of an interest in
a Regulation S Global Security, whether before or after the expiration of the
Distribution Compliance Period, only if the transferor first delivers to the
Trustee a written certificate (in the form provided in the Indenture) to the
effect that such transfer is being made in accordance with Rule 903 or 904 of
Regulation S or Rule 144 (if applicable).

 

The Rule 144A Global Security, the IAI Global Security, the Temporary Regulation
S Global Security and the Permanent Regulation S Global Security are
collectively referred to herein as “Global Securities”. The aggregate principal
amount of the Global Securities may from time to time be increased or decreased
by adjustments made on the records of the Trustee and the Depository or its
nominee as hereinafter provided.

 

(b) Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global
Security deposited with or on behalf of the Depository.

 

The Company shall execute and the Trustee shall, in accordance with this Section
2.1(b), authenticate and deliver initially one or more Global Securities that
(a) shall be registered in the name of the Depository for such Global Security
or Global Securities or the nominee of

 

6



--------------------------------------------------------------------------------

such Depository and (b) shall be delivered by the Trustee to such Depository or
pursuant to such Depository’s instructions or held by the Trustee as custodian
for the Depository.

 

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository or by the Trustee as the custodian of the Depository or
under such Global Security, and the Company, the Subsidiary Guarantors, the
Trustee and any agent of the Company, the Subsidiary Guarantors or the Trustee
shall be entitled to treat the Depository as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Subsidiary Guarantors, the Trustee or any
agent of the Company, the Subsidiary Guarantors or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and its Agent Members, the
operation of customary practices of such Depository governing the exercise of
the rights of a holder of a beneficial interest in any Global Security.

 

(c) Definitive Securities. Except as provided in this Section 2.1 or Section 2.3
or 2.4, owners of beneficial interests in Global Securities shall not be
entitled to receive physical delivery of Definitive Securities.

 

2.2 Authentication

 

The Trustee shall authenticate and deliver: (1) on the Issue Date, an aggregate
principal amount of $320,000,000 9 7/8% Senior Secured Notes Due 2013, (2) any
Additional Securities for an original issue in an aggregate principal amount
specified in the written order of the Company pursuant to Section 2.02 of the
Indenture and (3) Exchange Securities or Private Exchange Securities for issue
only in a Registered Exchange Offer or a Private Exchange, respectively,
pursuant to a Registration Rights Agreement, for a like principal amount of
Initial Securities, in each case upon a written order of the Company signed by
two Officers or by an Officer and either an Assistant Treasurer or an Assistant
Secretary of the Company. Such order shall specify the amount of the Securities
to be authenticated and the date on which the original issue of Securities is to
be authenticated and, in

 

7



--------------------------------------------------------------------------------

the case of any issuance of Additional Securities pursuant to Section 2.13 of
the Indenture, shall certify that such issuance is in compliance with Section
4.03 of the Indenture.

 

2.3 Transfer and Exchange

 

(a) Transfer and Exchange of Definitive Securities. When Definitive Securities
are presented to the Registrar with a request:

 

  (x) to register the transfer of such Definitive Securities; or

 

  (y) to exchange such Definitive Securities for an equal principal amount of
Definitive Securities of other authorized denominations,

 

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Securities surrendered for transfer or exchange:

 

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

 

(ii) if such Definitive Securities are required to bear a restricted securities
legend, they are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act, pursuant to Section 2.3(b) or
pursuant to clause (A), (B) or (C) below, and are accompanied by the following
additional information and documents, as applicable:

 

(A) if such Definitive Securities are being delivered to the Registrar by a
Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect; or

 

(B) if such Definitive Securities are being transferred to the Company, a
certification to that effect; or

 

8



--------------------------------------------------------------------------------

(C) if such Definitive Securities are being transferred (x) pursuant to an
exemption from registration in accordance with Rule 144A, Regulation S or Rule
144 under the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (i) a certification to that effect (in the
form set forth on the reverse of the Security) and (ii) if the Company so
requests, an opinion of counsel or other evidence reasonably satisfactory to it
as to the compliance with the restrictions set forth in the legend set forth in
Section 2.3(e)(i).

 

(b) Restrictions on Transfer of a Definitive Security for a Beneficial Interest
in a Global Security. A Definitive Security may not be exchanged for a
beneficial interest in a Rule 144A Global Security, an IAI Global Security or a
Permanent Regulation S Global Security except upon satisfaction of the
requirements set forth below. Upon receipt by the Trustee of a Definitive
Security, duly endorsed or accompanied by appropriate instruments of transfer,
in form satisfactory to the Trustee, together with:

 

(i) certification, in the form set forth on the reverse of the Security, that
such Definitive Security is either (A) being transferred to a QIB in accordance
with Rule 144A, (B) being transferred to an IAI or (C) being transferred after
expiration of the Distribution Compliance Period by a Person who initially
purchased such Security in reliance on Regulation S to a buyer who elects to
hold its interest in such Security in the form of a beneficial interest in the
Permanent Regulation S Global Security; and

 

(ii) written instructions directing the Trustee to make, or to direct the
Securities Custodian to make, an adjustment on its books and records with
respect to such Rule 144A Global Security (in the case of a transfer pursuant to
clause (b)(i)(A)), IAI Global Security (in the case of a transfer pursuant to
clause (b)(1)(B)) or Permanent Regulation S Global Security (in the case of a
transfer pursuant to clause (b)(i)(C)) to reflect an increase in the aggregate
principal amount of the Securities represented by the Rule 144A Global Security,
IAI Global Security or Permanent Regulation S Global Security, as applicable,

 

9



--------------------------------------------------------------------------------

such instructions to contain information regarding the Depository account to be
credited with such increase,

 

then the Trustee shall cancel such Definitive Security and cause, or direct the
Securities Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depository and the Securities Custodian, the
aggregate principal amount of Securities represented by the Rule 144A Global
Security, IAI Global Security or Permanent Regulation S Global Security, as
applicable, to be increased by the aggregate principal amount of the Definitive
Security to be exchanged and shall credit or cause to be credited to the account
of the Person specified in such instructions a beneficial interest in the Rule
144A Global Security, IAI Global Security or Permanent Regulation S Global
Security, as applicable, equal to the principal amount of the Definitive
Security so canceled. If no Rule 144A Global Securities, IAI Global Securities
or Permanent Regulation S Global Securities, as applicable, are then
outstanding, the Company shall issue and the Trustee shall authenticate, upon
written order of the Company in the form of an Officers’ Certificate of the
Company, a new Rule 144A Global Security, IAI Global Security or Permanent
Regulation S Global Security, as applicable, in the appropriate principal
amount.

 

(c) Transfer and Exchange of Global Securities.

 

(i) The transfer and exchange of Global Securities or beneficial interests
therein shall be effected through the Depository, in accordance with this
Indenture (including applicable restrictions on transfer set forth herein, if
any) and the procedures of the Depository therefor. A transferor of a beneficial
interest in a Global Security shall deliver to the Registrar a written order
given in accordance with the Depository’s procedures containing information
regarding the participant account of the Depository to be credited with a
beneficial interest in the Global Security. The Registrar shall, in accordance
with such instructions, instruct the Depository to credit to the account of the
Person specified in such instructions a beneficial interest in the Global
Security and to debit the account of the Person making the transfer the
beneficial interest in the Global Security being transferred.

 

10



--------------------------------------------------------------------------------

(ii) If the proposed transfer is a transfer of a beneficial interest in one
Global Security to a beneficial interest in another Global Security, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Security to which such interest is being
transferred in an amount equal to the principal amount of the interest to be so
transferred, and the Registrar shall reflect on its books and records the date
and a corresponding decrease in the principal amount of the Global Security from
which such interest is being transferred.

 

(iii) Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Security may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

 

(iv) In the event that a Global Security is exchanged for Definitive Securities
pursuant to Section 2.4 of this Appendix, prior to the consummation of a
Registered Exchange Offer or the effectiveness of a Shelf Registration Statement
with respect to such Securities, such Securities may be exchanged only in
accordance with such procedures as are substantially consistent with the
provisions of this Section 2.3 (including the certification requirements set
forth on the reverse of the Securities intended to ensure that such transfers
comply with Rule 144A, Regulation S or another applicable exemption under the
Securities Act, as the case may be) and such other procedures as may from time
to time be adopted by the Company.

 

(d) Restrictions on Transfer of Temporary Regulation S Global Securities. During
the Distribution Compliance Period, beneficial ownership interests in Temporary
Regulation S Global Securities may only be sold, pledged or transferred in
accordance with the Applicable Procedures and only (i) to the Company, (ii) in
an offshore transaction in accordance with Regulation S (other than a
transaction resulting in an exchange for an interest in a Permanent Regulation S
Global Security) or (iii) pursuant to an effective registration statement under
the Securities

 

11



--------------------------------------------------------------------------------

Act, in each case in accordance with any applicable securities laws of any State
of the United States.

 

(e) Legend.

 

(i) Except as permitted by the following paragraphs (ii), (iii) and (iv), each
Security certificate evidencing the Global Securities (and all Securities issued
in exchange therefor or in substitution thereof), in the case of Securities
offered otherwise than in reliance on Regulation S, shall bear a legend in
substantially the following form:

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY, (II) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1),(2),(3) OR (7)
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL INVESTOR ACQUIRING THE
SECURITIES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF SECURITIES OF
$250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN
CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904
UNDER THE SECURITIES

 

12



--------------------------------------------------------------------------------

ACT, (V) PURSUANT TO EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (VI) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(VI), IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

 

Each certificate evidencing a Security offered in reliance on Regulation S
shall, in addition to the foregoing, bear a legend in substantially the
following form:

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

 

Each Definitive Security shall also bear the following additional legend:

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

(ii) Upon any sale or transfer of a Transfer Restricted Security (including any
Transfer Restricted Security represented by a Global Security) pursuant to Rule
144 under the Securities Act, the Registrar shall permit the transferee thereof
to exchange such Transfer Restricted Security for a certificated Security that
does not bear the legend set forth above and rescind any restriction on the
transfer of such Transfer Restricted Security, if the transferor

 

13



--------------------------------------------------------------------------------

thereof certifies in writing to the Registrar that such sale or transfer was
made in reliance on Rule 144 (such certification to be in the form set forth on
the reverse of the Security).

 

(iii) After a transfer of any Initial Securities or Private Exchange Securities
pursuant to and during the period of the effectiveness of a Shelf Registration
Statement with respect to such Initial Securities or Private Exchange
Securities, as the case may be, all requirements pertaining to legends on such
Initial Security or such Private Exchange Security will cease to apply, the
requirements requiring any such Initial Security or such Private Exchange
Security issued to certain Holders be issued in global form will cease to apply,
and a certificated Initial Security or Private Exchange Security or an Initial
Security or Private Exchange Security in global form, in each case without
restrictive transfer legends, will be available to the transferee of the Holder
of such Initial Securities or Private Exchange Securities upon exchange of such
transferring Holder’s certificated Initial Security or Private Exchange Security
or directions to transfer such Holder’s interest in the Global Security, as
applicable.

 

(iv) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Securities, all requirements pertaining to such Initial Securities that
Initial Securities issued to certain Holders be issued in global form will still
apply with respect to Holders of such Initial Securities that do not exchange
their Initial Securities, and Exchange Securities in certificated or global
form, in each case without the restricted securities legend set forth in Exhibit
1 hereto will be available to Holders that exchange such Initial Securities in
such Registered Exchange Offer.

 

(v) Upon the consummation of a Private Exchange with respect to the Initial
Securities, all requirements pertaining to such Initial Securities that Initial
Securities issued to certain Holders be issued in global form will still apply
with respect to Holders of such Initial Securities that do not exchange their
Initial Securities, and Private Exchange Securities in global form with the
global securities legend and the applicable restricted

 

14



--------------------------------------------------------------------------------

securities legend set forth in Exhibit 1 hereto will be available to Holders
that exchange such Initial Securities in such Private Exchange.

 

(f) Cancellation or Adjustment of Global Security. At such time as all
beneficial interests in a Global Security have either been exchanged for
Definitive Securities, redeemed, purchased or canceled, such Global Security
shall be returned to the Depository for cancellation or retained and canceled by
the Trustee. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for Definitive Securities, redeemed, purchased
or canceled, the principal amount of Securities represented by such Global
Security shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Securities Custodian for such Global
Security) with respect to such Global Security, by the Trustee or the Securities
Custodian, to reflect such reduction.

 

(g) No Obligation of the Trustee.

 

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in the Depository or
other Person with respect to the accuracy of the records of the Depository or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Securities or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption) or the payment of
any amount, under or with respect to such Securities. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Securities shall be given or made only to or upon the order of the
registered Holders (which shall be the Depository or its nominee in the case of
a Global Security). The rights of beneficial owners in any Global Security shall
be exercised only through the Depository subject to the applicable rules and
procedures of the Depository. The Trustee may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
members, participants and any beneficial owners.

 

15



--------------------------------------------------------------------------------

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

2.4 Certificated Securities

 

(a) A Global Security deposited with the Depository or with the Trustee as
Securities Custodian for the Depository pursuant to Section 2.1 shall be
transferred to the beneficial owners thereof in the form of Definitive
Securities in an aggregate principal amount equal to the principal amount of
such Global Security, in exchange for such Global Security, only if such
transfer complies with Section 2.3 hereof and (i) the Depository notifies the
Company that it is unwilling or unable to continue as Depository for such Global
Security and the Depository fails to appoint a successor depositary or if at any
time such Depository ceases to be a “clearing agency” registered under the
Exchange Act and, in either case, a successor Depository is not appointed by the
Company within 90 days of such notice, or (ii) an Event of Default has occurred
and is continuing or (iii) the Company, in its sole discretion, notifies the
Trustee in writing that it elects to cause the issuance of Definitive Securities
under this Indenture.

 

(b) Any Global Security that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depository to the
Trustee located at its principal corporate trust office in the Borough of
Manhattan, The City of New York, to be so transferred, in whole or from time to
time in part, without charge, and the Trustee shall authenticate and deliver,
upon such transfer of each portion of such Global Security, an equal aggregate
principal amount of Definitive Securities of authorized denominations. Any
portion of a Global Security transferred pursuant to this Section 2.4

 

16



--------------------------------------------------------------------------------

shall be executed, authenticated and delivered only in denominations of $1,000
principal amount and any integral multiple thereof and registered in such names
as the Depository shall direct. Any Definitive Security delivered in exchange
for an interest in the Transfer Restricted Security shall, except as otherwise
provided by Section 2.3(e) hereof, bear the applicable restricted securities
legend and definitive note legend set forth in Exhibit 1 hereto.

 

(c) Subject to the provisions of Section 2.4(b) hereof, the registered Holder of
a Global Security shall be entitled to grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

 

(d) In the event of the occurrence of one of the events specified in Section
2.4(a) hereof, the Company shall promptly make available to the Trustee a
reasonable supply of Definitive Securities in definitive, fully registered form
without interest coupons. In the event that the Definitive Securities are not
issued to each such beneficial owner promptly after the Registrar has received a
request from the Holder of a Global Security to issue such Certificated
Security, the Company expressly acknowledges, with respect to the right of any
Holder to pursue a remedy pursuant to Article 6 of the Indenture, the right of
any beneficial holder of Securities to pursue such remedy with respect to the
portion of the Global Security that represents such beneficial holder’s
Securities as if such Certificated Securities had been issued.

 

17



--------------------------------------------------------------------------------

EXHIBIT 1 to Rule 144A/REGULATION S APPENDIX

 

[FORM OF FACE OF INITIAL SECURITY]

 

[Global Securities Legend]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

 

[[FOR REGULATION S GLOBAL SECURITY ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]

 

[Restricted Securities Legend for Securities Offered

Otherwise than in Reliance on Regulation S]

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION

 



--------------------------------------------------------------------------------

FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY, (II) WITHIN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(A)(1),(2),(3) OR (7) UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL
INVESTOR ACQUIRING THE SECURITIES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH
AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT
OF SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES
ACT, (IV) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (V) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (VI) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

[Restricted Securities Legend for Securities Offered in Reliance on Regulation
S.]

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

 

[Temporary Regulation S Global Security Legend]

 

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY

 

2



--------------------------------------------------------------------------------

WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE PERMANENT REGULATION S GLOBAL
SECURITY OR ANY OTHER SECURITY REPRESENTING AN INTEREST IN THE SECURITIES
REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING RESTRICTIONS ON
TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD”
(WITHIN THE MEANING OF RULE 903(b)(2) OF REGULATION S UNDER THE SECURITIES ACT)
AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY SATISFACTORY TO THE TRUSTEE
THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY NON-U.S. PERSONS OR U.S.
PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION THAT DID NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY REGULATION S
GLOBAL SECURITY MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE COMPANY,
(II) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL
SECURITY WILL NOTIFY ANY PURCHASER OF THIS SECURITY OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE, IF THEN APPLICABLE.

 

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE EXCHANGED FOR INTERESTS IN
A RULE 144A GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH
A TRANSFER OF THE SECURITIES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR
OF THE REGULATION S GLOBAL SECURITY FIRST DELIVERS TO THE TRUSTEE A WRITTEN
CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE
REGULATION S GLOBAL SECURITY IS BEING TRANSFERRED (A) TO A PERSON WHO THE
TRANSFEROR REASONABLY BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A, (B) TO A PERSON WHO IS PURCHASING FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

 

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE EXCHANGED FOR INTERESTS IN
AN IAI GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE OCCURS

 

3



--------------------------------------------------------------------------------

IN CONNECTION WITH A TRANSFER OF THE SECURITIES IN COMPLIANCE WITH AN EXEMPTION
UNDER THE SECURITIES ACT AND (2) THE TRANSFEROR OF THE REGULATION S GLOBAL
SECURITY FIRST DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM
ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE REGULATION S GLOBAL
SECURITY IS BEING TRANSFERRED (A) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1),(2),(3) OR (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL INVESTOR ACQUIRING THE SECURITIES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM
PRINCIPAL AMOUNT OF SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH
A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

 

BENEFICIAL INTERESTS IN A RULE 144A GLOBAL SECURITY OR AN IAI GLOBAL SECURITY
MAY BE TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN
THE REGULATION S GLOBAL SECURITY, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE
40-DAY DISTRIBUTION COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO
THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO
THE EFFECT THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904
OF REGULATION S OR RULE 144 (IF AVAILABLE).

 

[Definitive Securities Legend]

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

4



--------------------------------------------------------------------------------

No.                     

  $                    

 

9 7/8% Senior Secured Note Due 2013

 

Koppers Inc., a Pennsylvania corporation, promises to pay to                 ,
or registered assigns, the principal sum of                                 
Dollars on October 15, 2013.

 

Interest Payment Dates: April 15 and October 15.

 

Record Dates: April 1 and October 1.

 

Additional provisions of this Security are set forth on the other side of this
Security.

 

Dated: October 15, 2003.

 

KOPPERS INC.    

By

 

 

--------------------------------------------------------------------------------

       

Name:

       

Title:

   

By

 

 

--------------------------------------------------------------------------------

       

Name:

       

Title:

 

TRUSTEE’S CERTIFICATE OF

        AUTHENTICATION

 

JPMORGAN CHASE BANK

as Trustee, certifies
that this is one of
the Securities referred
to in the Indenture.

By  

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL SECURITY]

 

9 7/8% Senior Secured Note Due 2013

 

1. Interest

 

Koppers Inc., a Pennsylvania corporation (such corporation, and its successors
and assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Security at
the rate per annum shown above; provided, however, that if a Registration
Default (as defined in the Registration Rights Agreement) occurs, additional
interest will accrue on this Security at a rate of 0.50% per annum (increasing
by an additional 0.25% per annum after each consecutive 90-day period that
occurs after the date on which such Registration default occurs up to a maximum
additional interest rate of 1.5%) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. The Company will pay interest
semiannually on April 15 and October 15 of each year, commencing April 15, 2004.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from October 15, 2003.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 1.0% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

 

2. Method of Payment

 

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the April 1 or October 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. Payments in respect of the Securities represented by a Global
Security (including principal, premium and interest) will be made by wire
transfer of

 



--------------------------------------------------------------------------------

immediately available funds to the accounts specified by the Depository. The
Company will make all payments in respect of a certificated Security (including
principal, premium and interest) by mailing a check to the registered address of
each Holder thereof; provided, however, that payments on a certificated Security
will be made by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

 

3. Paying Agent and Registrar

 

Initially, JPMorgan Chase Bank, a New York banking corporation (the “Trustee”),
will act as Paying Agent and Registrar. The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice. The Company or any of
its domestically incorporated Wholly Owned Subsidiaries may act as Paying Agent,
Registrar or co-registrar.

 

4. Indenture

 

The Company issued the Securities under an Indenture dated as of October 15,
2003 (the “Indenture”), among the Company, the Subsidiary Guarantors and the
Trustee. The terms of the Securities include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”). Terms defined in the Indenture and not defined herein have the meanings
ascribed thereto in the Indenture. The Securities are subject to all such terms,
and Securityholders are referred to the Indenture and the Act for a statement of
those terms.

 

The Securities are general secured obligations of the Company. The Company shall
be entitled, subject to its compliance with Section 4.03 of the Indenture, to
issue up to $75.0 million aggregate principal amount of Additional Securities
pursuant to Section 2.13 of the Indenture. The Initial Securities issued on the
Issue Date, any Additional Securities and all Exchange Securities or Private
Exchange Securities issued in exchange therefor will be treated as a single
class for all purposes under the Indenture. The

 

2



--------------------------------------------------------------------------------

Indenture contains covenants that limit the ability of the Company and its
subsidiaries to incur additional indebtedness; pay dividends or distributions
on, or redeem or repurchase, capital stock; make investments; issue or sell
common stock of subsidiaries; engage in transactions with affiliates; create
liens on assets; transfer or sell assets; guarantee indebtedness; restrict
dividends or other payments of subsidiaries; consolidate, merge or transfer all
or substantially all of its assets and the assets of its subsidiaries; and
engage in sale/leaseback transactions. These covenants are subject to important
exceptions and qualifications.

 

5. Optional Redemption

 

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

 

On and after October 15, 2008, the Company shall be entitled at its option on
one or more occasions to redeem all or a portion of the Securities upon not less
than 30 nor more than 60 days’ notice, at the redemption prices (expressed in
percentages of principal amount on the redemption date), plus accrued interest
to the redemption date (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), if redeemed during the 12-month period commencing on October 15 of the
years set forth below:

 

Period

--------------------------------------------------------------------------------

  

Redemption

Price

--------------------------------------------------------------------------------

 

2008

   104.938 %

2009

   103.292  

2010

   101.646  

2011 and thereafter

   100.000  

 

In addition, prior to October 15, 2006, the Company shall be entitled at its
option on one or more occasions to redeem Securities (which includes Additional
Securities, if any) in an aggregate principal amount not to exceed 35% of the
aggregate principal amount of the Securities (which includes Additional
Securities, if any) originally issued under the Indenture at a redemption price
(expressed as a percentage of principal amount) of 109.875%, plus accrued and
unpaid interest to the redemption date, with the net cash proceeds from one or

 

3



--------------------------------------------------------------------------------

more Equity Offerings; provided, however, that (1) at least 65% of such
aggregate principal amount of Securities (which includes Additional Securities,
if any) remains outstanding immediately after the occurrence of each such
redemption (other than Securities held, directly or indirectly, by the Company
or its Affiliates); and (2) each such redemption occurs within 90 days after the
date of the related Equity Offering.

 

Notwithstanding the foregoing, the Company and its Affiliates may at any time
and from time to time purchase Securities in the open market or otherwise.

 

6. Notice of Redemption

 

Notice of redemption will be mailed at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at his
registered address. Securities in denominations larger than $1,000 principal
amount may be redeemed in part but only in whole multiples of $1,000. If money
sufficient to pay the redemption price of and accrued interest on all Securities
(or portions thereof) to be redeemed on the redemption date is deposited with
the Paying Agent on or before the redemption date and certain other conditions
are satisfied, on and after such date interest ceases to accrue on such
Securities (or such portions thereof) called for redemption.

 

7. Put Provisions

 

Upon a Change of Control, any Holder of Securities will have the right to cause
the Company to repurchase all or any part of the Securities of such Holder at a
repurchase price equal to 101% of the principal amount of the Securities to be
repurchased plus accrued interest to the date of repurchase (subject to the
right of holders of record on the relevant record date to receive interest due
on the related interest payment date) as provided in, and subject to the terms
of, the Indenture.

 

8. Guaranty

 

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
secured basis by each of the Subsidiary Guarantors to the extent set forth in
the Indenture.

 

4



--------------------------------------------------------------------------------

9. Security

 

The Securities will be secured by a second-priority security interest in the
Collateral. The Collateral consists of (i) 100% of the Capital Stock of the
Company’s existing and future domestic subsidiaries that are owned directly by
the Company or a Subsidiary Guarantor, (ii) a portion of the Capital Stock of
the Company’s Australian Subsidiaries, (iii) 65% of the Capital Stock of each of
the Company’s existing and future Foreign Subsidiaries that are owned directly
by the Company or a Subsidiary Guarantor (but only, in the case of clauses (i),
(ii) and (iii) as to any single Subsidiary, to the extent that, at any time, the
aggregate principal amount, par value, book value as carried by the Company or
market value (whichever is greatest) of such Capital Stock of any such
Subsidiary is not equal to or greater than 20% of the aggregate principal amount
of Securities then outstanding) and (iv) substantially all of the tangible and
intangible assets owned by the Company and the Subsidiary Guarantors (but only
to secure $75.0 million aggregate principal amount of the Securities, in the
case of assets owned by the Company’s Australian Subsidiary Guarantors and of
the pledge of stock of the Australian Subsidiary Guarantors).

 

The Trustee and the Collateral Agent, as the case may be, hold the Collateral in
trust for the benefit of the Trustee and the Holders, in each case pursuant to
the Security Documents and the Intercreditor Agreement. Each Holder, by
accepting this Security, consents and agrees to the terms of the Security
Documents (including the provisions providing for the foreclosure and release of
Collateral) and the Intercreditor Agreement as the same may be in effect or may
be amended from time to time in accordance with their terms and the Indenture
and authorizes and directs the Trustee and the Collateral Agent to enter into
the Security Documents and the Intercreditor Agreement, and to perform their
obligations and exercise their rights thereunder in accordance therewith.

 

10. Denominations; Transfer; Exchange

 

The Securities are in registered form without coupons in denominations of $1,000
principal amount and whole multiples of $1,000. A Holder may transfer or
exchange Securities in accordance with the Indenture. The Registrar may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and

 

5



--------------------------------------------------------------------------------

to pay any taxes and fees required by law or permitted by the Indenture. The
Registrar need not register the transfer of or exchange any Securities selected
for redemption (except, in the case of a Security to be redeemed in part, the
portion of the Security not to be redeemed) or any Securities for a period of 15
days before a selection of Securities to be redeemed or 15 days before an
interest payment date.

 

11. Persons Deemed Owners

 

The registered Holder of this Security may be treated as the owner of it for all
purposes.

 

12. Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

13. Discharge and Defeasance

 

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its and the Subsidiary Guarantors’ obligations under
the Securities and the Indenture if the Company deposits with the Trustee money
or U.S. Government Obligations for the payment of principal and interest on the
Securities to redemption or maturity, as the case may be.

 

14. Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (a) the Indenture, the
Security Documents, the Intercreditor Agreement and the Securities may be
amended with the written consent of the Holders of at least a majority in
principal amount outstanding of the Securities and (b) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount outstanding of the Securities. Subject
to certain exceptions set forth in the Indenture, without the consent of any
Securityholder, the Company, the Subsidiary Guarantors and the Trustee shall be
entitled to amend the Indenture, the Security Documents, the

 

6



--------------------------------------------------------------------------------

Intercreditor Agreement or the Securities to cure any ambiguity, omission,
defect or inconsistency, or to comply with Article 5 of the Indenture, or to
provide for uncertificated Securities in addition to or in place of certificated
Securities, or to add guarantees with respect to the Securities, including
Subsidiary Guarantees, or to provide additional security for the Securities, or
to add additional covenants or surrender rights and powers conferred on the
Company or the Subsidiary Guarantors, or to comply with any requirement of the
SEC in connection with qualifying the Indenture under the Act, or to make any
change that does not adversely affect the rights of any Securityholder, or to
make amendments to provisions of the Indenture relating to the form,
authentication, transfer and legending of the Securities.

 

15. Defaults and Remedies

 

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption pursuant to paragraph 5 of the
Securities, upon acceleration or otherwise, or failure by the Company to redeem
or purchase Securities when required; (c) failure by the Company or any
Subsidiary Guarantor to comply with other agreements in the Indenture or the
Securities, in certain cases subject to notice and lapse of time; (d) certain
accelerations (including failure to pay within any grace period after final
maturity) of other Indebtedness of the Company if the amount accelerated (or so
unpaid) exceeds $10.0 million; (e) certain events of bankruptcy or insolvency
with respect to the Company, the Subsidiary Guarantors and the Significant
Subsidiaries; (f) certain judgments or decrees for the payment of money in
excess of $10.0 million; (g) certain defaults with respect to Subsidiary
Guaranties; and (h) certain defaults relating to the Collateral under the
Security Documents. If an Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the Securities may declare
all the Securities to be due and payable immediately. Certain events of
bankruptcy or insolvency are Events of Default which will result in the
Securities being due and payable immediately upon the occurrence of such Events
of Default.

 

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the

 

7



--------------------------------------------------------------------------------

Securities unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default
(except a Default in payment of principal or interest) if it determines that
withholding notice is in the interest of the Holders.

 

16. Trustee Dealings with the Company

 

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

17. No Recourse Against Others

 

A director, officer, employee or stockholder, as such, of the Company, the
Subsidiary Guarantors or the Trustee shall not have any liability for any
obligations of the Company or the Subsidiary Guarantors under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

 

18. Authentication

 

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

 

19. Abbreviations

 

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

8



--------------------------------------------------------------------------------

20. CUSIP Numbers

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholder. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

21. Holders’ Compliance with Registration Rights Agreement.

 

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company and the Subsidiary Guarantors to the extent provided therein.

 

22. Governing Law.

 

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

The Company will furnish to any Securityholder upon written request and without
charge to the Security holder a copy of the Indenture which has in it the text
of this Security in larger type. Requests may be made to:

 

Koppers Inc.

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219-1800

Attention: Vice President of Law and Human Resources

 

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

and irrevocably appoint                                                      
agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him.

 

               

--------------------------------------------------------------------------------

Date:

       Your Signature:       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

 

Sign exactly as your name appears on the other side of this Security.

 

In connection with any transfer of any of the Securities evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(k) under the Securities Act after the later of the date of original issuance
of such Securities and the last date, if any, on which such Securities were
owned by the Company or any Affiliate of the Company, the undersigned confirms
that such Securities are being transferred in accordance with its terms:

 

CHECK ONE BOX BELOW

 

  • to the Company; or

 

  • pursuant to an effective registration statement under the Securities Act of
1933; or

 

  •

inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933) that purchases for its own account
or for the account of a qualified institutional buyer to whom notice is given
that such transfer is being made in reliance on Rule 144A,

 



--------------------------------------------------------------------------------

 

in each case pursuant to and in compliance with Rule 144A under the Securities
Act of 1933; or

 

  • utside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

 

  • pursuant to the exemption from registration provided by Rule 144 under the
Securities Act of 1933; or

 

  • to an institutional “accredited investor” (as defined in Rule
501(a)(1),(2),(3) or (7) under the Securities Act of 1933) that has furnished to
the Trustee a signed letter containing certain representations and agreements.

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered holder thereof; provided, however, that if box (4), (5) or
(6) is checked, the Trustee shall be entitled to require, prior to registering
any such transfer of the Securities, such legal opinions, certifications and
other information as the Company has reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933.

 

        

 

--------------------------------------------------------------------------------

       

Signature

Signature Guarantee:

        

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Signature must be guaranteed

     

Signature

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company and the Subsidiary
Guarantors as the undersigned has requested pursuant to Rule 144A or has
determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

       

Notice: To be executed by an executive officer

 

3



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL SECURITIES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

 

The following increases or decreases in this Global Security have been made:

 

Date of

Exchange

--------------------------------------------------------------------------------

 

Amount of decrease in
Principal amount of this
Global Security

--------------------------------------------------------------------------------

 

Amount of increase in
Principal amount of this
Global Security

--------------------------------------------------------------------------------

   Principal amount of this
Global Security following
such decrease or increase


--------------------------------------------------------------------------------

   Signature of authorized
officer of Trustee or
Securities Custodian


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06 or 4.09 of the Indenture, check the box: ¨

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 4.06 or 4.09 of the Indenture, state the amount in principal
amount: $                        

 

Dated:

      Your Signature:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

            (Sign exactly as your name appears on the other side of this
Security.)

 

Signature Guarantee:      

--------------------------------------------------------------------------------

    (Signature must be guaranteed)

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF FACE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY*/**/

 

--------------------------------------------------------------------------------

*/ If the Security is to be issued in global form add the Global Securities
Legend from Exhibit 1 to Appendix A and the attachment from such Exhibit 1
captioned “[TO BE ATTACHED TO GLOBAL SECURITIES] – SCHEDULE OF INCREASES OR
DECREASES IN GLOBAL SECURITY”.

 

**/ If the Security is a Private Exchange Security issued in a Private Exchange
to an Initial Purchaser holding an unsold portion of its initial allotment, add
the Restricted Securities Legend from Exhibit 1 to Appendix A and replace the
Assignment Form included in this Exhibit A with the Assignment Form included in
such Exhibit 1.

 



--------------------------------------------------------------------------------

No.                    

   $                    

 

9 7/8% Senior Secured Note Due 2013

 

Koppers Inc., a Pennsylvania corporation, promises to pay to
                    , or registered assigns, the principal sum of
                                 Dollars on October 15, 2013.

 

Interest Payment Dates: April 15 and October 15.

 

Record Dates: April 1 and October 1.

 

Additional provisions of this Security are set forth on the other side of this
Security.

 

Dated: October 15, 2003.

 

KOPPERS INC.    

By

 

 

--------------------------------------------------------------------------------

       

Name:

Title:

   

By

 

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

TRUSTEE’S CERTIFICATE OF

        AUTHENTICATION

 

JPMORGAN CHASE BANK

   

as Trustee, certifies
that this is one of
the Securities referred
to in the Indenture.

   

By

 

 

--------------------------------------------------------------------------------

       

Authorized Signatory

 



--------------------------------------------------------------------------------

FORM OF REVERSE SIDE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY

 

9 7/8% Senior Secured Note Due 2013

 

1. Interest

 

Koppers Inc., a Pennsylvania corporation (such corporation, and its successors
and assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay interest on the principal amount of this Security at
the rate per annum shown above; provided, however, that if a Registration
Default (as defined in the Registration Rights Agreement) occurs, additional
interest will accrue on this Security at a rate of 0.50% per annum (increasing
by an additional 0.25% per annum after each consecutive 90-day period that
occurs after the date on which such Registration default occurs up to a maximum
additional interest rate of 1.5%) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. The Company will pay interest
semiannually on April 15 and October 15 of each year, commencing April 15, 2004.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from October 15, 2003.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 1.0% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

 

2. Method of Payment

 

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the April 1 or October 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. Payments in respect of the Securities represented by a Global
Security (including principal, premium and interest) will be made by wire
transfer of

 



--------------------------------------------------------------------------------

immediately available funds to the accounts specified by The Depository Trust
Company. The Company will make all payments in respect of a certificated
Security (including principal, premium and interest) by mailing a check to the
registered address of each Holder thereof; provided, however, that payments on a
certificated Security will be made by wire transfer to a U.S. dollar account
maintained by the payee with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion).

 

3. Paying Agent and Registrar

 

Initially, JPMorgan Chase Bank, a New York banking corporation (the “Trustee”),
will act as Paying Agent and Registrar. The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice. The Company or any of
its domestically incorporated Wholly Owned Subsidiaries may act as Paying Agent,
Registrar or co-registrar.

 

4. Indenture

 

The Company issued the Securities under an Indenture dated as of October 15,
2003 (“Indenture”), among the Company, the Subsidiary Guarantors and the
Trustee. The terms of the Securities include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”). Terms defined in the Indenture and not defined herein have the meanings
ascribed thereto in the Indenture. The Securities are subject to all such terms,
and Securityholders are referred to the Indenture and the Act for a statement of
those terms.

 

The Securities are general secured obligations of the Company. The Company shall
be entitled, subject to its compliance with Section 4.03 of the Indenture, to
issue up to $75.0 million aggregate principal amount of Additional Securities
pursuant to Section 2.13 of the Indenture. The Initial Securities issued on the
Issue Date, any Additional Securities and all Exchange Securities or Private
Exchange Securities issued in exchange therefor will be treated as a single
class for all purposes under the Indenture. The

 

2



--------------------------------------------------------------------------------

Indenture contains covenants that limit the ability of the Company and its
subsidiaries to incur additional indebtedness; pay dividends or distributions
on, or redeem or repurchase, capital stock; make investments; issue or sell
common stock of subsidiaries; engage in transactions with affiliates; create
liens on assets; transfer or sell assets; guarantee indebtedness; restrict
dividends or other payments of subsidiaries; consolidate, merge or transfer all
or substantially all of its assets and the assets of its subsidiaries; and
engage in sale/leaseback transactions. These covenants are subject to important
exceptions and qualifications.

 

5. Optional Redemption

 

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

 

On and after October 15, 2008, the Company shall be entitled at its option on
one or more occasions to redeem all or a portion of the Securities (including
Additional Securities, if any) upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed in percentages of principal amount,
on the redemption date) plus accrued and unpaid interest to the redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date), if redeemed during
the 12-month period commencing on October 15 of the years set forth below:

 

Period

--------------------------------------------------------------------------------

  

Redemption

Price

--------------------------------------------------------------------------------

 

2008

   104.938 %

2009

   103.292  

2010

   101.646  

2011 and thereafter

   100.000  

 

In addition, prior to October 15, 2006, the Company shall be entitled at its
option on one or more occasions to redeem Securities (which includes Additional
Securities, if any) in an aggregate principal amount not to exceed 35% of the
aggregate principal amount of the Securities (which includes Additional
Securities, if any) originally issued at a redemption price (expressed as a
percentage of principal amount) of 109.875%, plus accrued and unpaid interest to
the redemption date, with the net cash proceeds

 

3



--------------------------------------------------------------------------------

from one or more Equity Offerings; provided, however, that (1) at least 65% of
such aggregate principal amount of Securities (which includes Additional
Securities, if any) remains outstanding immediately after the occurrence of each
such redemption (other than Securities held, directly or indirectly, by the
Company or its Affiliates); and (2) each such redemption occurs within 90 days
after the date of the related Equity Offering.

 

Notwithstanding the foregoing, the Company and its Affiliates may at any time
and from time to time purchase Securities in the open market or otherwise.

 

6. Notice of Redemption

 

Notice of redemption will be mailed at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at his
registered address. Securities in denominations larger than $1,000 principal
amount may be redeemed in part but only in whole multiples of $1,000. If money
sufficient to pay the redemption price of and accrued interest on all Securities
(or portions thereof) to be redeemed on the redemption date is deposited with
the Paying Agent on or before the redemption date and certain other conditions
are satisfied, on and after such date interest ceases to accrue on such
Securities (or such portions thereof) called for redemption.

 

7. Put Provisions

 

Upon a Change of Control, any Holder of Securities will have the right to cause
the Company to repurchase all or any part of the Securities of such Holder at a
repurchase price equal to 101% of the principal amount of the Securities to be
repurchased plus accrued interest to the date of repurchase (subject to the
right of holders of record on the relevant record date to receive interest due
on the related interest payment date) as provided in, and subject to the terms
of, the Indenture.

 

8. Guaranty

 

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
secured basis by each of the Subsidiary Guarantors to the extent set forth in
the Indenture.

 

4



--------------------------------------------------------------------------------

9. Security

 

The Securities will be secured by a second-priority security interest in the
Collateral. The Collateral consists of (i) 100% of the Capital Stock of the
Company’s existing and future domestic subsidiaries that are owned directly by
the Company or a Subsidiary Guarantor, (ii) a portion of the Capital Stock of
the Company’s Australian Subsidiaries, (iii) 65% of the Capital Stock of each of
the Company’s existing and future Foreign Subsidiaries that are owned directly
by the Company or a Subsidiary Guarantor (but only, in the case of clauses (i),
(ii) and (iii) as to any single Subsidiary, to the extent that, at any time, the
aggregate principal amount, par value, book value as carried by the Company or
market value (whichever is greatest) of such Capital Stock of any such
Subsidiary is not equal to or greater than 20% of the aggregate principal amount
of Securities then outstanding) and (iv) substantially all of the tangible and
intangible assets owned by the Company and the Subsidiary Guarantors (but only
to secure $75.0 million aggregate principal amount of the Securities, in the
case of assets owned by the Company’s Australian Subsidiary Guarantors and of
the pledge of stock of the Australian Subsidiary Guarantors).

 

The Trustee and the Collateral Agent, as the case may be, hold the Collateral in
trust for the benefit of the Trustee and the Holders, in each case pursuant to
the Security Documents and the Intercreditor Agreement. Each Holder, by
accepting this Security, consents and agrees to the terms of the Security
Documents (including the provisions providing for the foreclosure and release of
Collateral) and the Intercreditor Agreement as the same may be in effect or may
be amended from time to time in accordance with their terms and the Indenture
and authorizes and directs the Trustee and the Collateral Agent to enter into
the Security Documents and the Intercreditor Agreement, and to perform their
obligations and exercise their rights thereunder in accordance therewith.

 

10. Denominations; Transfer; Exchange

 

The Securities are in registered form without coupons in denominations of $1,000
principal amount and whole multiples of $1,000. A Holder may transfer or
exchange Securities in accordance with the Indenture. The Registrar may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay

 

5



--------------------------------------------------------------------------------

any taxes and fees required by law or permitted by the Indenture. The Registrar
need not register the transfer of or exchange any Securities selected for
redemption (except, in the case of a Security to be redeemed in part, the
portion of the Security not to be redeemed) or any Securities for a period of 15
days before a selection of Securities to be redeemed or 15 days before an
interest payment date.

 

11. Persons Deemed Owners

 

The registered Holder of this Security may be treated as the owner of it for all
purposes.

 

12. Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

13. Discharge and Defeasance

 

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its and the Subsidiary Guarantors’ obligations under
the Securities and the Indenture if the Company deposits with the Trustee money
or U.S. Government Obligations for the payment of principal and interest on the
Securities to redemption or maturity, as the case may be.

 

14. Amendment; Waiver

 

Subject to certain exceptions set forth in the Indenture, (1) the Indenture, the
Security Documents, the Intercreditor Agreement and the Securities may be
amended with the written consent of the Holders of at least a majority in
principal amount outstanding of the Securities and (2) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount outstanding of the Securities. Subject
to certain exceptions set forth in the Indenture, without the consent of any
Securityholder, the Company, the Subsidiary Guarantors and the Trustee shall be
entitled to amend the Indenture, the Security Documents, the

 

6



--------------------------------------------------------------------------------

Intercreditor Agreement or the Securities to cure any ambiguity, omission,
defect or inconsistency, or to comply with Article 5 of the Indenture, or to
provide for uncertificated Securities in addition to or in place of certificated
Securities, or to add guarantees with respect to the Securities, including
Subsidiary Guarantees, or to provide additional security for the Securities, or
to add additional covenants or surrender rights and powers conferred on the
Company or the Subsidiary Guarantors, or to comply with any requirement of the
SEC in connection with qualifying the Indenture under the Act, or to make any
change that does not adversely affect the rights of any Securityholder, or to
make amendments to provisions of the Indenture relating to the form,
authentication, transfer and legending of the Securities.

 

15. Defaults and Remedies

 

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption pursuant to paragraph 5 of the
Securities, upon acceleration or otherwise, or failure by the Company to redeem
or purchase Securities when required; (c) failure by the Company or any
Subsidiary Guarantor to comply with other agreements in the Indenture or the
Securities, in certain cases subject to notice and lapse of time; (d) certain
accelerations (including failure to pay within any grace period after final
maturity) of other Indebtedness of the Company if the amount accelerated (or so
unpaid) exceeds $10.0 million; (e) certain events of bankruptcy or insolvency
with respect to the Company, the Subsidiary Guarantors and the Significant
Subsidiaries; (f) certain judgments or decrees for the payment of money in
excess of $10.0 million; (g) certain defaults with respect to Subsidiary
Guaranties; and (h) certain defaults relating to the Collateral under the
Security Documents. If an Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the Securities may declare
all the Securities to be due and payable immediately. Certain events of
bankruptcy or insolvency are Events of Default which will result in the
Securities being due and payable immediately upon the occurrence of such Events
of Default.

 

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the

 

7



--------------------------------------------------------------------------------

Securities unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default
(except a Default in payment of principal or interest) if it determines that
withholding notice is in the interest of the Holders.

 

16. Trustee Dealings with the Company

 

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

17. No Recourse Against Others

 

A director, officer, employee or stockholder, as such, of the Company, the
Subsidiary Guarantors or the Trustee shall not have any liability for any
obligations of the Company or the Subsidiary Guarantors under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

 

18. Authentication

 

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

 

19. Abbreviations

 

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

8



--------------------------------------------------------------------------------

20. CUSIP Numbers

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholder. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

[21. Holders’ Compliance with Registration Rights Agreement

 

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company and the Subsidiary Guarantors to the extent provided therein.] 1

 

22. Governing Law

 

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

The Company will furnish to any Securityholder upon written request and without
charge to the Security holder a copy of the Indenture which has in it the text
of this Security in larger type. Requests may be made to:

 

Koppers Inc.

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219-1800

Attention: Vice President of Law and Human Resources

 

--------------------------------------------------------------------------------

1 Delete if this Security is not being issued in exchange for an Initial
Security

 

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

and irrevocably appoint                                                      
agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him.

 

               

--------------------------------------------------------------------------------

Date:

       Your Signature:       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

 

Sign exactly as your name appears on the other side of this Security.

 



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06 or 4.09 of the Indenture, check the box: ¨

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 4.06 or 4.09 of the Indenture, state the amount in principal
amount: $                    

 

Dated:

      Your Signature:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

            (Sign exactly as your name appears on the other side of this
Security.)

 

Signature Guarantee:      

--------------------------------------------------------------------------------

    (Signature must be guaranteed)

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

EXHIBIT 2 TO RULE 144A/REGULATION S/IAI APPENDIX

 

Form of Transferee Letter of Representation

 

Koppers Inc.

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219-1800

 

In care of

[                            ]

 

Ladies and Gentlemen:

 

This certificate is delivered to request a transfer of
$[                        ] principal amount of the 9 7/8% Senior Secured Notes
Due 2013 (the “Securities”) of Company (the “Company”).

 

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

 

Name:                                     
                                                                               

 

Address:                                    
                                                                           

 

Taxpayer ID Numbers:                                     
                                                  

 

The undersigned represents and warrants to you that:

 

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Securities,
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We, and any accounts for which we are acting, are each
able to bear the economic risk of our or its investment.

 



--------------------------------------------------------------------------------

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is two years after the later of
the date of original issue and the last date on which the Company or any
affiliate of the Company was the owner of such Securities (or any predecessor
thereto) (the “Resale Restriction Termination Date”) only (i) to the Company,
(ii) in the United States to a person whom the seller reasonably believes is a
qualified institutional buyer in a transaction meeting the requirements of Rule
144A, (iii) to an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act that is an institutional
accredited investor purchasing for its own account or for the account of an
institutional accredited investor, in each case in a minimum principal amount of
the Securities of $250,000, (iv) outside the United States in a transaction
complying with the provisions of Rule 904 under the Securities Act, (v) pursuant
to an exemption from registration under the Securities Act provided by Rule 144
(if available) or (vi) pursuant to an effective registration statement under the
Securities Act, in each of cases (i) through (vi) subject to any requirement of
law that the disposition of our property or the property of such investor
account or accounts be at all times within our or their control and in
compliance with any applicable state securities laws. The foregoing restrictions
on resale will not apply subsequent to the Resale Restriction Termination Date.
If any resale or other transfer of the Securities is proposed to be made
pursuant to clause (iii) above prior to the Resale Restriction Termination Date,
the transferor shall deliver a letter from the transferee substantially in the
form of this letter to the Company and the Trustee, which shall provide, among
other things, that the transferee is an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and that it is acquiring such Securities for investment purposes and not for
distribution in violation of the Securities Act. Each purchaser acknowledges
that the Company and the Trustee reserve the right prior to the offer, sale or
other transfer prior to the Resale Restriction Termination Date of the
Securities pursuant to clause (iii), (iv) or (v) above to require the delivery
of

 

2



--------------------------------------------------------------------------------

an opinion of counsel, certifications or other information satisfactory to the
Company and the Trustee.

 

TRANSFEREE:

    by  

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

3